Exhibit 10.1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

LOAN AND SECURITY AGREEMENT

Dated as of April 29, 2013

Among

WHITE EAGLE ASSET PORTFOLIO, LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

IMPERIAL FINANCE & TRADING, LLC

as Servicer and as Portfolio Manager

And

CLMG CORP.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

  

Defined Terms.

     1   

Section 1.2

  

Other Definitional Provisions.

     1   

Section 1.3

  

Other Terms

     2   

Section 1.4

  

Computation of Time Periods

     2   

ARTICLE II THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES, SECURITY INTEREST AND
LENDER NOTES

     2   

Section 2.1

  

Lenders’ Commitments.

     2   

Section 2.2

  

Borrowing Procedures.

     3   

Section 2.3

  

Funding.

     4   

Section 2.4

  

Representation and Warranty

     5   

Section 2.5

  

Lender Notes

     6   

Section 2.6

  

Security Interest.

     6   

Section 2.7

  

Sale or Abandonment of Collateral.

     8   

Section 2.8

  

Permitted Purposes.

     12   

ARTICLE III INTEREST; INTEREST PERIODS; FEES, ETC.

     12   

Section 3.1

  

Interest Rates

     12   

Section 3.2

  

Interest Payment Dates

     13   

Section 3.3

  

Computation of Interest and Fees

     13   

Section 3.4

  

Participation Interest

     13   

Section 3.5

  

Administrative Agent Fee

     13   

ARTICLE IV PAYMENTS; PREPAYMENTS

     13   

Section 4.1

  

Repayments and Prepayments

     13   

Section 4.2

  

Making of the Expense Deposit

     14   

Section 4.3

  

Due Date Extension

     14   

ARTICLE V ACCOUNTS; DISTRIBUTION OF COLLECTIONS

     14   

Section 5.1

  

Accounts.

     14   

Section 5.2

  

Application of Available Amounts.

     15   

Section 5.3

  

Permitted Investments.

     24   

Section 5.4

  

Shortfall Exclusion Election.

     25   

ARTICLE VI INCREASED COSTS, ETC.

     25   

Section 6.1

  

Increased Costs.

     25   

 

i



--------------------------------------------------------------------------------

Section 6.2

  

Funding Losses.

     26   

Section 6.3

  

Withholding Taxes.

     27   

Section 6.4

  

Designation of a Different Lending Office.

     30   

ARTICLE VII CONDITIONS TO BORROWING

     30   

Section 7.1

  

Conditions Precedent to the Closing and the Initial Advance.

     30   

Section 7.2

  

Conditions Precedent to each Ongoing Maintenance Advance.

     34   

Section 7.3

  

Conditions Precedent to each Additional Policy Advance.

     35   

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     38   

Section 8.1

  

Representations and Warranties of the Borrower.

     38   

Section 8.2

  

Representations and Warranties of the Portfolio Manager.

     43   

ARTICLE IX COVENANTS

     46   

Section 9.1

  

Affirmative Covenants.

     46   

Section 9.2

  

Negative Covenants.

     56   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     58   

Section 10.1

  

Events of Default.

     58   

Section 10.2

  

Remedies.

     61   

Section 10.3

  

Lender Default.

     64   

ARTICLE XI INDEMNIFICATION

     64   

Section 11.1

  

General Indemnity of the Borrower.

     64   

Section 11.2

  

General Indemnity of the Portfolio Manager.

     66   

ARTICLE XII ADMINISTRATIVE AGENT

     66   

Section 12.1

  

Appointment.

     66   

Section 12.2

  

Delegation of Duties.

     67   

Section 12.3

  

Exculpatory Provisions.

     67   

Section 12.4

  

Reliance by the Administrative Agent

     67   

Section 12.5

  

Notice of Default.

     68   

Section 12.6

  

Non-Reliance on the Administrative Agent and Other Lenders.

     68   

Section 12.7

  

Indemnification.

     68   

Section 12.8

  

The Administrative Agent in Its Individual Capacity

     69   

Section 12.9

  

Successor Administrative Agent.

     69   

ARTICLE XIII MISCELLANEOUS

     69   

Section 13.1

  

Amendments, Etc.

     69   

Section 13.2

  

Notices, Etc.

     70   

Section 13.3

  

No Waiver; Remedies.

     70   

 

ii



--------------------------------------------------------------------------------

Section 13.4

  

Binding Effect; Assignability; Term.

     70   

Section 13.5

  

GOVERNING LAW; JURY TRIAL.

     71   

Section 13.6

  

Execution in Counterparts.

     71   

Section 13.7

  

Submission to Jurisdiction.

     72   

Section 13.8

  

Costs and Expenses.

     72   

Section 13.9

  

Severability of Provisions.

     72   

Section 13.10

  

ENTIRE AGREEMENT.

     72   

Section 13.11

  

Conflicts.

     72   

Section 13.12

  

Confidentiality.

     73   

Section 13.13

  

Limitation on Liability.

     73   

Section 13.14

  

Relationship of Parties.

     75   

 

SCHEDULES    SCHEDULE 2.1(a)    Lenders’ Commitments SCHEDULE 7.1(a)(i)   
Collateral Assignment Exception Policy SCHEDULE 7.1(f)    Policy Delivery
Exception Policies SCHEDULE 8.1(i)    Attempted Rescission Exercise Policies
SCHEDULE 8.1(q)    Material Adverse Changes SCHEDULE 8.1(s)    Account
Information SCHEDULE 8.1(u)    Unmatured Events of Default and Events of Default
SCHEDULE 8.1(w)    Retained Death Benefit Policies SCHEDULE 8.2(l)    Portfolio
Manager Material Adverse Changes SCHEDULE 13.2    Notice Addresses ELIGIBILITY
CRITERIA CLAUSE (a) SCHEDULE I    Eligibility Criteria Clause (a) Policy
Exceptions ELIGIBILITY CRITERIA CLAUSE (g) SCHEDULE    Eligibility Criteria
Clause (g) Policy Exceptions ELIGIBILITY CRITERIA CLAUSE (h) SCHEDULE   
Eligibility Criteria Clause (h) Policy Exceptions ELIGIBILITY CRITERIA CLAUSE
(i) SCHEDULE    Eligibility Criteria Clause (i) Policy Exceptions ELIGIBILITY
CRITERIA CLAUSE (m) SCHEDULE    Eligibility Criteria Clause (m) HIPAA
Authorization Exceptions INITIAL ADVANCE LEXINGTON SCHEDULE    AIG Subrogated
Policies EXHIBITS    EXHIBIT A    Form of Borrowing Request EXHIBIT B    Form of
Lender Note

 

iii



--------------------------------------------------------------------------------

EXHIBIT C    Form of Assignment and Assumption Agreement EXHIBIT D    Form of
Calculation Date Report EXHIBIT E    Form of Annual Budget EXHIBIT F    Form of
Borrowing Base Certificate EXHIBIT G    Form of Section 2.7(b) Notice ANNEXES   
ANNEX I    List of Defined Terms

 

iv



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT (this “Loan Agreement”) is made and entered
into as of April 29, 2013, among WHITE EAGLE ASSET PORTFOLIO, LLC, a Delaware
limited liability company (the “Borrower”), IMPERIAL FINANCE & TRADING, LLC, a
Florida limited liability company, as Servicer (in such capacity, the
“Servicer”) and Portfolio Manager (in such capacity, the “Portfolio Manager”),
LNV Corporation, a Nevada corporation, as initial lender (the “Initial Lender”),
the financial institutions party hereto as Lenders (together with the Initial
Lender, the “Lenders”), and CLMG Corp., a Texas corporation, as the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower desires that the Lenders agree to extend financing to the
Borrower on the terms and conditions set forth herein.

WHEREAS, the Lenders are willing to provide such financing on the terms and
conditions set forth in this Loan Agreement.

WHEREAS, in consideration for the Lenders providing such financing, the Borrower
hereby agrees to pay, among other things, the Aggregate Participation Interest
to the Lenders on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. Capitalized terms used and not otherwise defined in
this Loan Agreement shall have the meanings given to them in the List of Defined
Terms attached hereto as Annex I.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Loan Agreement
have the meanings as so defined herein when used in the Lender Notes or any
other Transaction Document, certificate, report or other document made or
delivered pursuant hereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Loan Agreement shall mean the plural thereof when the plural form of such term
is used in this Loan Agreement, the Lender Notes or any other Transaction
Document, and each term defined in the plural form in Section 1.1 or elsewhere
in this Loan Agreement shall mean the singular thereof when the singular form of
such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Loan Agreement unless otherwise
specified.

 

Loan and Security Agreement

Page 1 of 77



--------------------------------------------------------------------------------

Section 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of Delaware, and not specifically defined herein, are used
herein as defined in such Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this Loan
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES,

SECURITY INTEREST AND LENDER NOTES

Section 2.1 Lenders’ Commitments.

(a) On the terms and subject to the conditions set forth in this Loan Agreement,
the Lenders shall make the Initial Advance and Ongoing Maintenance Advances, and
may make Additional Policy Advances, to the Borrower from time to time before
the Commitment Termination Date in such amounts as may be from time to time
requested by the Borrower pursuant to Section 2.2 and agreed to by the Lenders,
for the purposes set forth in Section 2.8(a); provided, however that (i) the
aggregate principal amount of all Advances from time to time outstanding under
this Loan Agreement (excluding any Protective Advances) shall not exceed the
Borrowing Base and (ii) no Lender shall be obligated to make any Advance to the
Borrower to the extent that the aggregate outstanding amount of such Advances
made by such Lender hereunder exceeds such Lender’s Commitment as set forth in
Schedule 2.1(a), as the same is amended (or deemed amended) from time to time by
Assignment and Assumption Agreements executed pursuant to Section 13.4 of this
Loan Agreement, nor shall any Lender be obligated to make any Advance required
to be made by any other Lender.

(b) On the Closing Date, so long as the Borrower has requested the same pursuant
to a Borrowing Request delivered to the Administrative Agent as set forth below
and subject to the conditions set forth in this Loan Agreement, the Lenders
shall make the Initial Advance to the Borrower.

(c) After the making of the Initial Advance, so long as the Borrower has
requested the same pursuant to a Borrowing Request delivered to the
Administrative Agent as set forth below and subject to the conditions set forth
in this Loan Agreement, the Lenders shall make Ongoing Maintenance Advances to
the Borrower; provided, however, that the aggregate principal amount of all
Advances outstanding under this Loan Agreement (excluding any Protective
Advances) shall not exceed the Borrowing Base.

(d) After the making of the Initial Advance, so long as the Borrower has
requested the same pursuant to a Borrowing Request delivered to the
Administrative Agent as set forth below and subject to the conditions set forth
in this Loan Agreement, the Lenders may make Additional Policy Advances to the
Borrower in amounts determined by the Lenders in their sole discretion;
provided, however, that the aggregate principal amount of all Advances
outstanding under this Loan Agreement (excluding any Protective Advances) shall
not exceed the Borrowing Base.

 

Loan and Security Agreement

Page 2 of 77



--------------------------------------------------------------------------------

(e) Without regard to the Borrowing Base and without any Borrowing Request, and
whether before or after the Partial Repayment Date, the Lenders shall be
entitled to make Advances on behalf of the Borrower as the Lenders determine in
their reasonable discretion are necessary in order to make premium payments and
to pay other costs and expenses to ensure that one or more Pledged Policies
selected by the Lenders in their sole discretion, other than Policies that are
abandoned or sold as contemplated by Section 2.7 of this Loan Agreement, remain
in full force and effect, as determined by the Lenders in their sole discretion
(such Advances, together with any Advances made from time to time by the Lenders
hereunder to pay any costs and expenses in defending the Collateral against any
lawsuits or in any other proceedings (including attorneys’ fees) and any
Advances made from time to time by the Lenders hereunder during the occurrence
and continuance of an Unmatured Event of Default or an Event of Default shall
collectively be referred to herein as “Protective Advances”).

Section 2.2 Borrowing Procedures.

(a) The Borrower shall request Advances hereunder by giving notice to the
Administrative Agent of the proposed borrowing. Such notice (herein called a
“Borrowing Request”) shall be in the form of Exhibit A. The Borrowing Request
for the Initial Advance is permitted to have been prepared and delivered by the
Borrower up to five (5) Business Days before the date of execution of this Loan
Agreement such that the related Proposed Initial Advance Notice and Initial
Advance Acceptance may be executed concurrently with this Loan Agreement. The
Borrowing Request for the Initial Advance shall (i) specify the date and
aggregate amount of the proposed Initial Advance, (ii) identify the Subject
Policies proposed to be pledged hereunder in connection with the Initial Advance
and confirm that the related Collateral Packages (taking into account the
exceptions noted on Schedules V, VI, VII, VIII, IX, X and XI to the Account
Control Agreement) have been uploaded to the FTP Site and (iii) attach a
Borrowing Base Certificate, signed by the chief financial officer of the
Borrower.

(b) The Borrower may request an Ongoing Maintenance Advance hereunder by
delivering a fully executed and completed Borrowing Request to the
Administrative Agent. Each Borrowing Request for a proposed Ongoing Maintenance
Advance shall (i) specify the date and aggregate amount of the proposed Ongoing
Maintenance Advance and (ii) attach a Borrowing Base Certificate, signed by the
chief financial officer of the Borrower. The Borrowing Request for the initial
Ongoing Maintenance Advance is permitted to have been prepared and delivered by
the Borrower up to five (5) Business Days before the date of execution of this
Loan Agreement such that the related Subsequent Advance Acceptance may be
executed concurrently with this Loan Agreement.

(c) The Borrower shall not deliver any Borrowing Request with respect to a
proposed Additional Policy Advance unless and until it has received written
notice from the Administrative Agent confirming that the Administrative Agent
and the Lenders have completed their due diligence with respect to the
Additional Policies proposed to be pledged hereunder in connection with the
making of such Additional Policy Advance, and indicating which Additional
Policies, if any, will be accepted as Collateral hereunder and the estimated
amounts that the

 

Loan and Security Agreement

Page 3 of 77



--------------------------------------------------------------------------------

Lenders will be willing to fund under this Loan Agreement with respect to such
Additional Policies. After the Borrower’s receipt of such written notice from
the Administrative Agent, the Borrower may request an Additional Policy Advance
hereunder with respect to such Additional Policies by delivering a fully
executed and completed Borrowing Request to the Administrative Agent. Each
Borrowing Request related to a proposed Additional Policy Advance shall
(i) specify the date and aggregate amount of the proposed Additional Policy
Advance, (ii) identify the Additional Policies proposed to be pledged hereunder
in connection with such Additional Policy Advance, confirm that the related
Collateral Packages have been uploaded to the FTP Site, and confirm that the
related Expense Deposit shall be wired to the Administrative Agent’s Account
promptly following confirmation of the amount thereof and (iii) attach a
Borrowing Base Certificate, signed by the chief financial officer of the
Borrower. The Administrative Agent agrees that the Expense Deposit shall be used
solely by the Administrative Agent and the Lenders for reasonable third-party
out-of-pocket expenses incurred in connection with the review and evaluation of
the Additional Policies identified in such Borrowing Request, and that any
unused portion of the Expense Deposit shall be returned to the Borrower.

Section 2.3 Funding.

(a) No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for the Initial Advance, the Lenders shall, in their sole
discretion and acting unanimously, determine whether to approve the Subject
Policies, and the Administrative Agent shall notify the Borrower of the
determination of the amount, if any, the Lenders will fund (a “Proposed Initial
Advance”, and such notice of the Proposed Initial Advance, a “Proposed Initial
Advance Notice”); provided that such determination shall be in the Lenders’ sole
discretion. If the Lenders are willing to make such Proposed Initial Advance and
the Borrower determines to accept such Proposed Initial Advance, on or before
the third (3rd) Business Day after the delivery of the Proposed Initial Advance
Notice by the Administrative Agent, the Borrower shall notify the Administrative
Agent that the Borrower accepts the Proposed Initial Advance (an “Initial
Advance Acceptance”); for avoidance of doubt, if the Borrower does not deliver
an Initial Advance Acceptance by 5:00 pm, New York time on the third
(3rd) Business Day following the delivery of the Proposed Initial Advance
Notice, then the Borrower shall be deemed to have rejected such Proposed Initial
Advance. No later than the third (3rd) Business Day following the Lenders’
receipt of the Initial Advance Acceptance, and subject to the complete
satisfaction of the conditions precedent set forth in Article VII with respect
to the Initial Advance and the limitations set forth in Section 2.1, the Lenders
shall distribute funds in the amount set forth in the Proposed Initial Advance
Notice to the Payment Account to be disbursed by the Securities Intermediary in
accordance with the terms of the Account Control Agreement.

(b) No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Ongoing Maintenance Advance, the Administrative Agent
shall notify the Borrower of the resulting total Ongoing Maintenance Advance to
be funded by the Lenders on the related Subsequent Advance Date (such notice,
the related “Subsequent Advance Acceptance”) subject to the immediately
following sentence. Subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to such Ongoing Maintenance
Advance and the limitations set forth in Section 2.1, the Lenders shall
distribute funds in the amount set forth in such Subsequent Advance Acceptance
to the Payment Account to be disbursed by the Securities Intermediary in
accordance with the terms of the Account Control Agreement.

 

Loan and Security Agreement

Page 4 of 77



--------------------------------------------------------------------------------

(c) No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Additional Policy Advance, the Lenders shall, in their
sole discretion and acting unanimously, determine whether to approve the
Additional Policies, and the Administrative Agent shall notify the Borrower of
the determination of the amount, if any, the Lenders will fund (a “Proposed
Additional Policy Advance”, and such notice of the Proposed Additional Policy
Advance, a “Proposed Additional Policy Advance Notice”); provided that such
determination shall be in the Lenders’ sole discretion. If the Lenders are
willing to make such Proposed Additional Policy Advance and the Borrower
determines to accept such Proposed Additional Policy Advance, on or before the
third (3rd) Business Day after the delivery of the Proposed Additional Policy
Advance Notice by the Administrative Agent, the Borrower shall notify the
Administrative Agent that the Borrower accepts the Proposed Additional Policy
Advance (an “Additional Policy Advance Acceptance”) which notice shall specify
the agreed Additional Policy Advance Amount; for avoidance of doubt, if the
Borrower does not deliver an Additional Policy Advance Acceptance by 5:00 pm,
New York time on the third (3rd) Business Day following the delivery of the
Proposed Additional Policy Advance Notice, then the Borrower shall be deemed to
have rejected such Proposed Additional Policy Advance. On the third
(3rd) Business Day following the Lenders’ receipt of the Additional Policy
Advance Acceptance, and subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to such Additional Policy
Advance and the limitations set forth in Section 2.1, the Lenders shall
distribute funds in the amount set forth in the Proposed Additional Policy
Advance Notice to the Payment Account to be disbursed by the Securities
Intermediary in accordance with the terms of the Account Control Agreement.

(d) The Borrower shall not deliver more than three (3) Borrowing Requests in any
calendar month. In addition, the Borrower shall not deliver any Borrowing
Request so long as with respect to two (2) Borrowing Requests previously
delivered to the Administrative Agent, (i) with respect to a Borrowing Request
relating to an Additional Policy Advance, the Administrative Agent has not yet
delivered the related Proposed Additional Policy Advance Notice, the Borrower
has not yet delivered the related Additional Policy Advance Acceptance, the
Borrower has not yet rejected the related Proposed Additional Policy Advance or
the Borrower has delivered the related Additional Policy Advance Acceptance and
the related Subsequent Advance Date has not yet occurred, in each case, in
accordance with Section 2.3(c), or (ii) with respect to a Borrowing Request
relating to an Ongoing Maintenance Advance, the Borrower has delivered the
related Subsequent Advance Acceptance and the related Subsequent Advance Date
has not yet occurred.

Section 2.4 Representation and Warranty. Each Borrowing Request pursuant to
Section 2.2 and each acceptance of an Advance by the Borrower shall
automatically constitute a representation and warranty by the Borrower to the
Administrative Agent and each Lender that on the requested date of the requested
Advance and on the related Advance Date (a) the representations and warranties
set forth in Article VIII will be true and correct in all respects as of such
Borrowing Request date and as of such Advance Date as though made on such dates
(which may be made by reference to updated schedules for Section 8.1(i),
Section 8.1(j), Section 8.1(q), Section 8.1(s), Section 8.1(u) and
Section 8.1(w), although the updates to any such

 

Loan and Security Agreement

Page 5 of 77



--------------------------------------------------------------------------------

schedules shall not be deemed to cure any breach resulting from schedules
delivered prior to such date nor shall the updates to any such schedules be
deemed to constitute a waiver by the Administrative Agent or any Lender of the
satisfaction of any of the conditions precedent set forth in Article VII for the
making of an Advance (and, for the avoidance of doubt, any rejection of a
proposed Advance by the Required Lenders because of such updates to any such
schedules shall not constitute an abandonment by the Required Lenders of any of
the Pledged Policies related to such Advance for the purposes of
Section 2.7(b)), (b) except as otherwise agreed to in this Section, all of the
conditions precedent to the making of an Advance contained in Article VII have
been satisfied or will have been satisfied as of such Advance Date, (c) no Event
of Default or Unmatured Event of Default has occurred and is continuing or will
result from the making of such Advance, and (d) the aggregate principal balance
of the outstanding Advances hereunder (taking into account the amount of the
Advance requested by the Borrower pursuant to such Borrowing Request but
excluding any Protective Advances) will not exceed the Borrowing Base.

Section 2.5 Lender Notes. With respect to each Lender, the Advances made by such
Lender to the Borrower shall be evidenced by a single promissory grid note
executed by the Borrower (as the same may be amended, modified, extended or
replaced from time to time, a “Lender Note” and collectively, the “Lender
Notes”) substantially in the form of Exhibit B hereto, with appropriate
insertions to reflect Advances actually funded by such Lender, the related
applicable interest rates thereof and related repayments and appropriate
revisions to reflect assignments effected in accordance with Section 13.4 of
this Loan Agreement, payable to the order of such Lender. The Borrower hereby
irrevocably authorizes each Lender to make (or cause to be made) appropriate
notations on the grid attached to its Lender Note (or on any continuation of
such grid) or at such Lender’s option, in the records of such Lender, which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal of, and the interest rates and Interest Periods applicable to the
Advances made by such Lender and related repayments and appropriate revisions to
reflect assignments effected in accordance with Section 13.4 of this Loan
Agreement. Such notations shall be rebuttably presumptive evidence of the
subject matter thereof absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.

Section 2.6 Security Interest.

(a) To secure the timely repayment of the principal of, and interest on, the
Advances, and all other Obligations of the Borrower to any Secured Party,
including, without limitation, the Aggregate Participation Interest, and the
prompt performance when due of all covenants of the Borrower hereunder and under
any other Transaction Document, whether now or hereafter existing or arising,
due or to become due, direct or indirect, the Borrower hereby pledges and grants
to the Administrative Agent, for the benefit of the Secured Parties, a
continuing, first priority security interest in, and assignment of, all of the
Borrower’s rights, titles and interests in, to and under all of the following,
whether now or hereafter owned, existing or arising: all assets of the Borrower,
including but not limited to all right, title and interest of the Borrower in
the Pledged Policies (unless and until such Policies are abandoned or sold as
provided by Section 2.7 of this Loan Agreement) and proceeds thereof; all
accounts receivable, notes receivable, claims receivable and related proceeds
including but not limited to, cash, loans, securities, accounts; contract
rights; the contracts with the Custodian and/or the Securities Intermediary; the
Collection Account, the Payment Account, the Escrow Account, the Policy

 

Loan and Security Agreement

Page 6 of 77



--------------------------------------------------------------------------------

Account and any other account of the Borrower (excluding only the Borrower
Account); reserve accounts; escrow agreements and related books and records; the
rights under any purchase agreements relating to such Policies; all data,
documents and instruments contained in the Collateral Packages; and such other
assets, tangible or intangible, real or personal, as reasonably may be required
by the Administrative Agent to fully secure any Advances contemplated herein.
All of the rights and assets described in the previous sentence are herein
referred to collectively as “Collateral”; provided, however, that this
definition of “Collateral” does not limit any other collateral that may be
pledged to secure the Advances under any other Transaction Document.

(b) The Borrower shall file such financing statements, and execute and deliver
such agreements, certificates and documents, and take such other actions, as the
Administrative Agent requests in order to perfect, evidence or protect the
security interest granted pursuant to Section 2.6(a), including without
limitation delivering a collateral assignment in respect of each Pledged Policy
subject to this Loan Agreement, naming the Administrative Agent, on behalf of
the Lenders, as the collateral assignee, filed with, and acknowledged to have
been filed by, the applicable Issuing Insurance Company; provided, that the
foregoing collateral assignment shall not apply to the portion of the face
amount that is retained by a third party under any Retained Death Benefit
Policy. On or prior to each Advance Date (other than the Advance Date for the
Initial Advance), the Borrower shall deliver or cause to be delivered completed
but unsigned Change Forms for the Subject Policies to the Securities
Intermediary. Within two (2) Business Days of the making of the Initial Advance
Date, the Borrower shall deliver or cause to be delivered completed but unsigned
Change Forms for the Subject Policies to the Securities Intermediary. The
Borrower shall cause the Securities Intermediary to execute all such Change
Forms in blank to be held by the Securities Intermediary. If an Issuing
Insurance Company updates its Change Forms, at the request of the Administrative
Agent, the Borrower shall deliver or cause to be delivered completed but
unsigned updated Change Forms for the related Pledged Policies within five
(5) Business Days of such request. The Borrower shall cause the Securities
Intermediary to execute such Change Forms in blank to be held by the Securities
Intermediary. The Borrower grants to the Administrative Agent, as its
irrevocable attorney-in-fact and otherwise, the right, in the Administrative
Agent’s sole discretion following acceleration or maturity of the Obligations of
the Borrower under this Loan Agreement, to complete or direct the Securities
Intermediary to complete and send any and all Change Forms previously delivered
to it by or on behalf of the Borrower or otherwise obtained by the
Administrative Agent, to the applicable Issuing Insurance Companies. The
Borrower hereby acknowledges that the foregoing grant has been coupled with an
interest. The Borrower hereby authorizes the Administrative Agent to file such
financing statements as the Administrative Agent determines are necessary or
advisable to perfect such security interest without the signature of the
Borrower, provided however, notwithstanding any other provision of any
Transaction Document, the Administrative Agent shall have no duty or obligation
to file such financing statements, continuation statements or amendments
thereto; and provided, further, that if the Administrative Agent notifies the
Borrower in writing that it intends to file any financing statements,
continuation statements or amendments thereto but fails to do so, and does not
in connection therewith timely instruct the Borrower to file such item or items,
then the Borrower shall not be and shall not be deemed to be in breach of any
representation or warranty concerning the perfection of related or affected
security interests if such breach is a direct result of the Administrative
Agent’s failure to file such item or items and such filing would have perfected
such security interests. The Borrower hereby

 

Loan and Security Agreement

Page 7 of 77



--------------------------------------------------------------------------------

appoints the Administrative Agent as the Borrower’s irrevocable
attorney-in-fact, with full power and authority to take any other action to sign
or endorse the Borrower’s name on any Collateral, and to enforce or collect any
of the Collateral following acceleration of the obligations of the Borrower
under this Loan Agreement in relation to an uncured Event of Default. The
Borrower hereby acknowledges that the foregoing appointments of the
Administrative Agent as the Borrower’s irrevocable attorney-in-fact has been
coupled with an interest. The Borrower hereby ratifies and approves all acts of
such attorney undertaken or performed consistent with the foregoing and all
Applicable Law, and agrees that the Administrative Agent will not be liable for
any act or omission with respect thereto, except to the extent that such act or
omission constitutes gross negligence, fraud or willful misconduct on the part
of the Administrative Agent. Subject to the provisions of the UCC and the rights
of any purchaser (including any Lender) of the Collateral in connection with the
Lenders’ exercise of remedies, none of the foregoing provisions and undertakings
constitute or shall be deemed to constitute waiver by the Borrower of its
rights, title and interest in or to any such Collateral or the proceeds thereof
that are in excess of its payment obligations hereunder and under the Lender
Notes.

(c) Upon the abandonment of a Pledged Policy or upon the receipt by the Lenders
of the portion of the related sale proceeds to which the Lenders are entitled in
accordance with terms of this Loan Agreement after the sale of a Pledged Policy,
in each case, pursuant to Section 2.7, the security interest of the
Administrative Agent in such Pledged Policy for the benefit of the Secured
Parties shall be released. Upon the repayment of all of the Borrower’s Advances
then outstanding and all other Obligations (including, without limitation, the
Aggregate Participation Interest) and termination of all Commitments and this
Loan Agreement, the security interest of the Administrative Agent in the
Collateral for the benefit of the Secured Parties shall be released. The
Administrative Agent agrees to file, promptly upon request, such partial
releases or assignments, as applicable, request the Securities Intermediary to
deliver to the Borrower all related Change Forms delivered to it in blank by the
Borrower pursuant to Section 2.6(b), and to take such other actions as the
Borrower shall reasonably request in order to evidence any such release.

Section 2.7 Sale or Abandonment of Collateral.

(a) Sale of Collateral.

(i) So long as no Event of Default has occurred and is continuing, (I) if the
Portfolio Manager reasonably determines in good faith that the sale of one or
more Pledged Policies would (through the application of the proceeds thereof or
the removal of a Pledged Policy which solely caused an Unmatured Event of
Default) cure any Unmatured Event of Default, (II) if the Portfolio Manager
reasonably determines in good faith that it is in the best interests of the
Borrower and the Lenders to sell any of the Pledged Policies, (III) if the
making of an Ongoing Maintenance Advance by the Lenders hereunder would cause
the aggregate principal amount of all Advances outstanding under this Loan
Agreement (excluding any Protective Advances but including such Ongoing
Maintenance Advance) to exceed the Borrowing Base, and the Portfolio Manager
reasonably determines in good faith that the sale of one or more Pledged
Policies would (through the application of the proceeds thereof) be sufficient
to pay scheduled Premiums

 

Loan and Security Agreement

Page 8 of 77



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

previously approved in writing by the Required Lenders or (IV) if a Lender
Default has occurred and is continuing and the Portfolio Manager reasonably
determines in good faith that the sale of one or more Pledged Policies would
(through the application of the proceeds thereof) be sufficient to pay Expenses
and scheduled Premiums each as previously approved in writing by the Required
Lenders then, in each case, the Borrower may sell such Pledged Policies pursuant
to the terms of this Section 2.7(a). Any sale of one or more Pledged Polices
pursuant to clause (I) of the immediately preceding sentence or any sale while
an Unmatured Event of Default has occurred and is continuing shall be subject to
the Required Lenders’ consent in their sole and absolute discretion and any
other sale (other than a sale pursuant to clause (IV) of the immediately
preceding sentence) shall be subject to the Required Lender’s consent, exercised
in a commercially reasonable manner. The Pledged Policies sold pursuant to
clause (I) of the first sentence of this Section 2.7(a)(i) shall be limited to
the relevant Pledged Policies which caused the related Unmatured Event of
Default or Pledged Policies the proceeds of which will be in an amount necessary
to generate sufficient proceeds to cure the related Unmatured Event of Default.
The number of Pledged Policies sold pursuant to clause (III) of the first
sentence of this Section 2.7(a)(i) shall be limited to an amount necessary to
generate sufficient proceeds to pay scheduled Premiums previously approved in
writing by the Required Lenders. The number of Pledged Policies sold pursuant to
clause (IV) of the first sentence of this Section 2.7(a)(i) shall be limited to
an amount necessary to generate sufficient proceeds to pay scheduled Premiums
previously approved in writing by the Required Lenders and Expenses.

(ii) [*]

(iii) Notwithstanding the foregoing, no sale of Pledged Policies shall be
consummated pursuant to sub-clause (I), (II) or (III) of the first sentence of
Section 2.7(a)(i), if after the distribution of the related Net Proceeds and the
release of the related Pledged Policies sold pursuant to such sale, the LTV
immediately after such distribution and release will be higher than the LTV
immediately prior to the related sale of Pledged Policies.

(iv) In each instance, the Net Proceeds of a sale of a Pledged Policy pursuant
to this Section 2.7(a) shall be (x) prior to the Permitted Sale Cashflow Date,
(A) if such sale is pursuant to sub-clause (I) of the first sentence of
Section 2.7(a)(i) or if such sale was consummated during the continuance of an
Unmatured Event of Default, deposited into the Administrative Agent’s Account to
repay Advances and other outstanding Obligations and (B) if such sale is
pursuant to sub-clause (II), (III) or (IV) of the first sentence of
Section 2.7(a)(i) and so long as such sale was not consummated during the
continuance of an Unmatured Event of Default, deposited into the Collection
Account and distributed in accordance with the Priority of Payments or as
otherwise permitted in writing by the Administrative Agent for the purposes set
forth in sub-clause (III) or (IV) of the first sentence of Section 2.7(a)(i), as
applicable, (y) on and after the Permitted Sale Cashflow Date but prior to the
Partial Repayment Date, deposited into the Administrative Agent’s Account to
repay Advances and other outstanding Obligations and otherwise, deposited into
the Collection Account and distributed in accordance with the Priority of
Payments or as otherwise permitted in writing by the Administrative Agent

 

Loan and Security Agreement

Page 9 of 77



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

for the purposes set forth in sub-clause (III) or (IV) of the first sentence of
Section 2.7(a)(i), as applicable, and (z) on and after the Partial Repayment
Date, deposited into the Collection Account and distributed in accordance with
Section 5.2(e).

(v) For the avoidance of doubt, any such sale of one or more Pledged Policies
that results in the elimination of the relevant condition or circumstance that
comprised the Unmatured Event of Default (by removal of relevant Pledged
Policies or use of proceeds of such sale to eliminate any default in the
performance of any economic, financial or payment covenant hereunder), as
determined by the Required Lenders in their discretion (exercised in a
commercially reasonable manner), will comprise the cure of such Unmatured Event
of Default. Notwithstanding the foregoing, the Borrower shall be permitted to
transfer a Pledged Policy to the Parent Pledgor pursuant to Section 6.3 of the
Parent Pledgor Contribution Agreement.

(b) Should the Required Lenders determine that Advances should no longer be made
in order to pay Premiums on a Pledged Policy or group of Pledged Policies or the
Portfolio Manager on behalf of the Borrower determines that Premiums on a
Pledged Policy or group of Pledged Policies should no longer be paid (such
determining party, the “Determining Party”), whether before or after the Partial
Repayment Date, the Determining Party shall deliver written notice of such
determination to the other party (the “Non-Determining Party”) in the form
attached hereto as Exhibit G (an “Abandonment Notice”) and if the Determining
Party is the Required Lenders or if the Determining Party is the Portfolio
Manager and the related Abandonment Notice does not indicate that the Borrower
or the Portfolio Manager wishes to permit the Required Lenders or their designee
the right to assume ownership of the Pledged Policies set forth in such
Abandonment Notice pursuant to this Section 2.7(b) without engaging in the
Abandonment Sale Process (such Pledged Policies, the “Direct Assumption
Policies”), Non-Determining Party in its reasonable discretion shall designate
an unrelated third-party experienced in marketing the sale of life insurance
policies on the secondary and tertiary market (the “Broker”) to market and sell
such Pledged Policies (such marketing and sale process, the “Abandonment Sale
Process”). The Non-Determining Party shall request the Broker, based on the
Broker’s experience, to propose a minimum sale price in respect of each such
Pledged Policy (the “Abandonment Price”). The Determining Party shall then have
two (2) Business Days after the Broker proposes such Abandonment Price to
rescind the Abandonment Notice in respect of the related Pledged Policy by
delivering written notice of such rescission to the Non-Determining Party. Upon
the delivery of such written notice to the Non-Determining Party, such Pledged
Policy shall no longer be subject to this Section 2.7(b). [*] Proceeds of any
sale pursuant to this Section 2.7(b) shall be deposited (i) if the Determining
Party was the Borrower or the Portfolio Manager, pursuant to Section 2.7(a)(iv)
and (ii) otherwise, into the Collection Account. For the avoidance of doubt,
after a Pledged Policy has been set forth in an Abandonment Notice but prior to
the consummation of the sale of such Pledged Policy in accordance with this
Section 2.7(b), the Lenders in their sole and absolute discretion may make one
or more Protective Advances in respect of such Policy and the Borrower may make
premium payments in respect of such Pledged Policy so long as such payments by
the Borrower are not made using proceeds of any Advances. Each Pledged Policy
set forth in an Abandonment Notice shall cease to be a Pledged Policy on the
date that is the earlier of (A) the date on which the Non-Determining Party has
assumed ownership of such Pledged Policy in accordance with this

 

Loan and Security Agreement

Page 10 of 77



--------------------------------------------------------------------------------

Section 2.7(b), (B) the date on which such Pledged Policy lapses or (C) the date
on which such Pledged Policy is sold in accordance with this Section 2.7(b). If
any Pledged Policy set forth in an Abandonment Notice is not sold within ninety
(90) days after such Abandonment Notice was delivered to the Non-Determining
Party or if the Determining Party was the Borrower or the Portfolio Manager and
the related Abandonment Notice indicated that the Borrower or the Portfolio
Manager wished to permit the Required Lenders or their designee the right to
assume ownership of the Pledged Policies set forth in such Abandonment Notice
pursuant to this Section 2.7(b) without engaging in the Abandonment Sale
Process, (i) if the Non-Determining Party is the Required Lenders, then the
Administrative Agent on behalf of the Required Lenders or, at the option of the
Required Lenders, another Person designated by the Required Lenders, shall have
the right to assume ownership of such Policies, or any subset thereof, prior to
their lapse, from the Borrower through the Securities Intermediary at no cost to
the Non-Determining Party and (ii) if the Non-Determining Party is the Borrower,
then the Borrower shall have the right to designate an Affiliate to assume
ownership of such Policies, or any subset thereof, prior to their lapse, from
the Borrower through the Securities Intermediary at no cost to the
Non-Determining Party. Such assumption of ownership by the Non-Determining Party
(or its Affiliate or designee, as applicable) shall be free and clear of (i) any
ownership claim to any right, title or interest by or through the Determining
Party (arising hereunder or otherwise) or (ii) any Adverse Claims arising under
or in relation to the Transaction Documents and transactions contemplated
thereby, and all without payment to the Determining Party or any other Person.
In connection therewith, the Determining Party agrees to provide reasonable
cooperation and assistance to effectuate such transfer, including by providing
appropriate instructions to the Administrative Agent, Securities Intermediary,
Custodian and Servicer concerning the release of Liens created hereby,
appropriate Entitlement Orders (as defined in the Account Control Agreement)
removing related Securities Entitlements (as defined in the Account Control
Agreement) out of the Policy Account and delivery of related documents and
information to or as instructed by the Non-Determining Party (or its Affiliate
or designee, as applicable). For the avoidance of doubt, (I) the occurrence of a
Lender Default shall not constitute a determination on the part of the Required
Lenders that Advances should no longer be made in order to pay Premiums on a
Pledged Policy or group of Pledged Policies and that the Required Lenders or the
Portfolio Manager on behalf of the Borrower shall only become the Determining
Party for the purposes of this Section 2.7(b) upon delivering written notice in
the form attached hereto as Exhibit G to the other party, (II) failure by any
Lender to make an Advance relating to a Pledged Policy in respect of which any
Determining Party has delivered or thereafter delivers an Abandonment Notice
shall not constitute a Lender Default, regardless of whether any Lender or the
Administrative Agent has received any notice of a Lender Default, and (III) no
party shall be obligated to pay Premiums on a Pledged Policy in respect of which
any Determining Party has delivered an Abandonment Notice.

(c) At any time during the term of this Loan Agreement, the Administrative Agent
acting at the direction of the Required Lenders, may direct the Borrower in
writing to sell any or all of the Pledged Policies that are Retained Death
Benefit Policies. Upon receipt of such written direction, such Pledged Policies
shall be made available by the Borrower and the Portfolio Manager for sale
through normal market channels for cash and the Administrative Agent, the
Portfolio Manager, any Lender or any of their respective Affiliates may
participate as a bidder in any such sale; provided that prior to consummating
any sale pursuant to this Section 2.7(c),

 

Loan and Security Agreement

Page 11 of 77



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

the related sale price shall be subject to the approval of the Required Lenders
in their sole and absolute discretion. The Borrower shall consummate any such
sale within twelve (12) months after the related written direction was delivered
by the Administrative Agent to the Borrower pursuant to the first sentence of
this Section 2.7(c).

Section 2.8 Permitted Purposes.

(a) The Borrower hereby agrees that it shall not use the proceeds of any Advance
made hereunder except for the following purposes:

(i) with respect to the Initial Advance or an Additional Policy Advance, to
acquire Policies to become Pledged Policies on the Closing Date or related
Subsequent Advance Date and for any legally permissible payments approved by the
Required Lenders in their sole discretion and specified in the Proposed Initial
Advance Notice or Proposed Additional Policy Advance Notice and related
instructions delivered to the Securities Intermediary under the Account Control
Agreement, including distributions to Imperial, payment of the Up-Front Fee,
reimbursement to the Parent Pledgor, Imperial or Affiliates thereof of any funds
remitted in respect of the Initial Expense Deposit, the reasonable attorneys’
fees of the Borrower and the Lenders incurred in connection with the negotiation
and preparation of the Transaction Documents, the payment of certain obligations
owed by an Affiliate of the Borrower to Lexington Insurance Company and approved
by the Administrative Agent and the related Expense Deposit; and

(ii) with respect to an Ongoing Maintenance Advance, (A) to pay Ongoing
Maintenance Costs; (B) to pay Debt Service; (C) to pay the Administrative Agent
Fee and/or (D) to make any other payments or distributions, as approved in
writing by the Required Lenders in their sole discretion.

(b) For the avoidance of doubt, all proceeds of Advances shall be deposited by
the Lenders into the Payment Account. The Borrower shall cause any amounts on
deposit in the Payment Account to be distributed by the Securities Intermediary
in accordance with the terms of the Account Control Agreement, which amounts
shall be used for the purposes set forth in Section 2.8(a) and as specified in
the related Borrowing Request.

(c) For the avoidance of doubt, no proceeds of any Advance shall be used for,
and no Lender shall be obligated to make any Advance for, the purposes of paying
(i) any accrued interest due on any prior Advances that directly reflect the
Rate Floor or [*].

ARTICLE III

INTEREST; INTEREST PERIODS; FEES, ETC.

Section 3.1 Interest Rates. The Borrower hereby promises to pay interest on the
unpaid principal amount of each Advance for the period commencing on the date
such Advance is made until such Advance is paid in full. Interest will accrue on
each outstanding Advance during each Interest Period at a rate per annum equal
to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is unavailable,
(2) the Base Rate and (B) one and a half percent (1.5%) (the

 

Loan and Security Agreement

Page 12 of 77



--------------------------------------------------------------------------------

portion of interest related to clause (i), the “Rate Floor”) plus (ii) the
Applicable Margin; provided however that in the event that an Event of Default
has occurred and is continuing and unwaived in writing by the Required Lenders,
then for each day during any Interest Period on which such Event of Default
remains uncured and unwaived in writing by the Required Lenders, each Advance
shall bear interest at the Default Rate.

After the second (2nd) Business Day following the date on which any other
monetary Obligation of the Borrower arising under this Loan Agreement shall
become due and payable, the Borrower shall pay (to the extent permitted by law,
if in respect of any unpaid amounts representing interest) interest (after as
well as before judgment) on such amounts at a rate per annum equal to the
Default Rate. No provision of this Loan Agreement shall require the payment or
permit the collection of interest in excess of the maximum permitted by
Applicable Law.

Section 3.2 Interest Payment Dates. Interest accrued on all outstanding Advances
shall be due and payable, without duplication:

(a) on each Interest Payment Date;

(b) on the date of any prepayment, in whole or in part, of principal of
outstanding Advances, either from funds available for distribution to the
Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;

(c) on Advances accelerated pursuant to Section 10.2, immediately upon such
acceleration; and

(d) on the Maturity Date.

Section 3.3 Computation of Interest and Fees. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.

Section 3.4 Participation Interest. With respect to each Pledged Policy, the
Borrower shall pay the related Participation Interest to the Lenders pursuant to
the terms of this Loan Agreement.

Section 3.5 Administrative Agent Fee. On each Distribution Date, the Borrower
shall pay the related Administrative Agent Fee to the Administrative Agent,
regardless of whether the then Available Amount is sufficient to pay such
amount.

ARTICLE IV

PAYMENTS; PREPAYMENTS

Section 4.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Advances on the Maturity Date. Prior thereto, the
Borrower:

(a) may voluntarily prepay all or any portion of the aggregate outstanding
Advances, either in whole or in part, from funds available for distribution to
the Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;

 

Loan and Security Agreement

Page 13 of 77



--------------------------------------------------------------------------------

(b) shall repay principal of outstanding Advances, in the amounts set forth in,
and pursuant to, the Priority of Payments on each Distribution Date;

(c) shall, upon any acceleration of the Maturity Date pursuant to Section 10.2,
repay all such Advances within one (1) Business Day of the Administrative
Agent’s delivery of notice of such acceleration to the Borrower.

Section 4.2 Making of the Expense Deposit. Each Expense Deposit shall be
deposited by the Borrower no later than 3:00 p.m. (New York City time), on the
day when due in lawful money of the United States of America in same day funds
to the account designated in writing by the Administrative Agent to the Borrower
(the “Administrative Agent’s Account”). Funds received by any Person after 3:00
p.m. (New York City time), on the date when due will be deemed to have been
received by such Person on the next following Business Day.

Section 4.3 Due Date Extension. If any payment of principal or interest with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue at the applicable interest rate and be payable for the
period of such extension.

ARTICLE V

ACCOUNTS; DISTRIBUTION OF COLLECTIONS

Section 5.1 Accounts.

(a) Collection Account. The Borrower has established and shall maintain, in the
name of the Borrower, an Eligible Account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Administrative Agent, on behalf of the Secured Parties (the “Collection
Account”), that at all times shall be subject to the Account Control Agreement.

(b) Payment Account. The Borrower has established and shall maintain, in the
name of the Borrower, an Eligible Account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Administrative Agent, on behalf of the Secured Parties (the “Payment Account”),
that at all times shall be subject to the Account Control Agreement. All
proceeds of Advances shall be deposited by the Lenders into the Payment Account.
The Borrower shall cause any amounts on deposit in the Payment Account to be
distributed by the Securities Intermediary in accordance with the terms of the
Account Control Agreement, which amounts shall be used for the purposes set
forth in Section 2.8(a) and as specified in the related Borrowing Request.

 

Loan and Security Agreement

Page 14 of 77



--------------------------------------------------------------------------------

(c) Borrower Account. On or prior to the date hereof, the Borrower shall
establish and maintain a segregated Eligible Account with an Eligible
Institution in the name of the Borrower (the “Borrower Account”). The Borrower
shall be entitled to withdraw amounts on deposit in its Borrower Account for any
purpose, including, without limitation, the payment of Premiums or Expenses.

(d) Escrow Account. The Borrower has established and shall maintain, in the name
of the Borrower, an Eligible Account bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Administrative
Agent, on behalf of the Secured Parties (the “Escrow Account”), that at all
times shall be subject to the Account Control Agreement.

(e) Administrative Agent Action. The Administrative Agent may, at any time after
an Event of Default has occurred and is continuing, give written notice to the
Securities Intermediary and to the Borrower of the occurrence of such event and
specifying whether the Administrative Agent is exercising its rights and
remedies in relation thereto in accordance with this Loan Agreement and the
Account Control Agreement, and will do any or all of the following: (i) exercise
exclusive dominion and control over the funds deposited in the Accounts,
(ii) have amounts that are sent to the Accounts redirected pursuant to its
instructions, and (iii) take any or all other actions the Administrative Agent
is permitted to take under this Loan Agreement and the Account Control Agreement
for the benefit of the Secured Parties. If at any time, any Account shall cease
to be an Eligible Account, the Borrower shall as promptly as reasonably
practicable (but in no event more than twenty (20) Business Days) establish a
replacement Eligible Account.

(f) Collections Held In Trust. If at any time the Borrower, the Servicer, the
Securities Intermediary or any of their Affiliates or any Affiliate of Imperial,
as the case may be, shall receive any Collections or other proceeds of any
Collateral other than through payment into the Collection Account, the Borrower
or the Servicer, as applicable, shall promptly (but in any event within two
(2) Business Days of receipt thereof) remit or cause to be remitted all such
Collections or other proceeds to the Collection Account. All Collections
received by the Borrower or the Servicer shall be held by such Person in trust
for the exclusive benefit of the Administrative Agent (on behalf of the Secured
Parties). The outstanding principal amount of the Advances shall not be deemed
repaid by any amount of the Collections held in trust by any Person, unless such
amount is finally paid to the Administrative Agent in accordance with
Section 5.2.

Section 5.2 Application of Available Amounts.

(a) If no Unmatured Event of Default or Event of Default has occurred and is
continuing or is waived in writing by the Required Lenders, the Administrative
Agent and the Borrower, and otherwise, the Administrative Agent acting alone,
shall instruct the Securities Intermediary to distribute Collections deposited
in the Collection Account, and all other amounts deposited in the Collection
Account, in accordance with this Section 5.2. In delivering the instructions
required under Section 5.2(b), Section 5.2(c) and Section 5.2(e), the
Administrative Agent shall have the right to rely absolutely upon the
information in the Calculation Date Reports, unless the Administrative Agent or
the Required Lenders provide alternative

 

Loan and Security Agreement

Page 15 of 77



--------------------------------------------------------------------------------

information to the Borrower by notice in writing (such notice an “Alternative
Information Notice”) not more than five (5) Business Days after receipt of the
related Calculation Date Report by the Administrative Agent, in which case,
provided that the Borrower shall not have objected to such Alternative
Information Notice in writing within one (1) Business Day of its receipt
thereof, the Administrative Agent shall have the absolute right to act in
accordance with such Alternative Information Notice. In the event that the
Borrower shall have objected to such Alternative Information Notice, then the
Borrower and the Administrative Agent shall negotiate in good faith to resolve
such objection within five (5) days, the amount subject to such objection shall
be retained in the Collection Account during the pendency of such negotiations
and the amount not subject to such objection shall be distributed pursuant to
such Alternative Information Notice. The amount subject to such objection shall
be distributed in accordance with Section 5.2(b), Section 5.2(c) or
Section 5.2(e), as applicable, (i) if such objection is resolved, on the
Business Day following the date on which such objection is resolved, in which
case such amounts shall be distributed in accordance with such resolution or
(ii) if such objection is not resolved, on the first Business Day following the
day that is five (5) days following the date on which the Borrower objects to
such Alternative Information Notice, in which case such amounts shall be
distributed in accordance with the relevant Alternative Information Notice.
Notwithstanding the foregoing, if the Borrower fails to deliver the related
Calculation Date Report or the related Payment Instructions on or prior to the
related Calculation Date, then the Administrative Agent acting alone, based on
information in the Administrative Agent’s possession, shall be entitled to
prepare such Calculation Date Report and Payment Instructions and thereby
instruct the Securities Intermediary to distribute Collections deposited in the
Collection Account, and all other amounts deposited in the Collection, to be
distributed in accordance with this Section 5.2, and the Administrative Agent
shall have no liability whatsoever in respect of such instructions (the
procedures set forth in this sentence if the Borrower fails to deliver the
related Calculation Date Report or the related Payment Instructions on or prior
to the related Calculation Date, the “Borrower Failure Procedures”).

(b) On or prior to each Calculation Date, the Borrower shall prepare and deliver
or cause to be prepared and delivered to the Administrative Agent a quarterly
calculation report substantially in the form attached hereto as Exhibit D (the
“Calculation Date Report”) with respect to the related Distribution Date, and
the Borrower shall simultaneously deliver or cause to be delivered to the
Securities Intermediary the payment instructions necessary to make the payments
indicated in such Calculation Date Report (the “Payment Instructions”). If no
Unmatured Event of Default or Event of Default has occurred and is continuing or
is waived in writing by the Required Lenders, on each Distribution Date, the
Administrative Agent and the Borrower shall jointly instruct the Securities
Intermediary to distribute from the Available Amount then on deposit in the
Collection Account, in accordance with the Payment Instructions related to the
Calculation Date Report for such Distribution Date, subject to the delivery of
an Alternative Information Notice, and the procedures set forth in
Section 5.2(a) for the resolution of any objections of the Borrower in respect
of such Alternative Information Notice, or if the Borrower has failed to deliver
the related Calculation Date Report or the related Payment Instructions on or
prior to the related Calculation Date, the Administrative Agent acting alone
shall instruct the Securities Intermediary to distribute from the Available
Amount then on deposit in the Collection Account, in accordance with the
Borrower Failure Procedures, and in either case, the following amounts in the
following order of priority unless otherwise agreed in writing by the parties
hereto (and, with respect to any payment to the Securities Intermediary or the
Custodian, as consented to by such Person in writing):

 

First,    to the extent not paid from the proceeds of one or more Advances, to
the Custodian and the Securities Intermediary, as applicable, the fees, and
expenses due and payable thereto in accordance with the Account Control
Agreement including, but not limited to, any Claims of any Indemnified Bank
Person due and payable in accordance with the Account Control Agreement;
provided that (i) the aggregate amount of Claims payable under this clause
“First” shall not exceed $10,000 on any Distribution Date and (ii) the aggregate
amount of Claims payable under this clause “First” and under clause “First” of
Section 5.2(c) shall not, in aggregate, exceed $250,000 during the term of this
Loan Agreement;

 

Loan and Security Agreement

Page 16 of 77



--------------------------------------------------------------------------------

Second,    to the extent not paid from the proceeds of one or more Advances, to
the Borrower, an amount equal to the Ongoing Maintenance Costs Reimbursable
Amount payable to the Borrower and not previously paid to the Borrower, if any;
Third,    to the Administrative Agent for the account of the Lenders, the then
outstanding principal balance of all Protective Advances; Fourth    to the
Administrative Agent, the Administrative Agent Fee; Fifth,    to the
Administrative Agent for the account of the Lenders, an amount equal to any
accrued and unpaid interest on all Advances through such date; Sixth,    (a) if
no Lender Default is continuing, to the Administrative Agent for the account of
the Lenders, the Required Amortization or (b) if a Lender Default has occurred
and is continuing, in the following order of priority:

(i) to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Servicer Report;

(ii) (a) to the Servicer, the Servicing Fee and costs and other amounts
reimbursable to the Servicer pursuant to the Servicing Agreement and (b) to the
Portfolio Manager, the Portfolio Manager Fee;

(iii) to the Borrower by deposit to the Borrower Account, the amounts described
in clauses (iii) and (v) of the definition of Expenses which are then due and
payable; and

(iv) to the Administrative Agent for the account of the Lenders, the Required
Amortization;

 

Seventh,    to the Administrative Agent for the account of the Lenders, an
amount equal to the aggregate unpaid Amortization Shortfall Amounts for all of
the Shortfall Pledged Policies, if any, and any Amortization Shortfall Amounts
due on any prior Distribution Date that remain unpaid; provided, that the
aggregate amount

 

Loan and Security Agreement

Page 17 of 77



--------------------------------------------------------------------------------

   payable under this clause “Seventh”, under clause “Tenth” of this
Section 5.2(b) and under clauses “Ninth” and “Fourteenth” set forth under
Section 5.2(c), shall be in an amount up to the Aggregate Shortfall Amount
Limit; Eighth,    to the Administrative Agent for the account of the Lenders by
deposit to the Participation Interest Account, an amount equal to the
Participation Interest Percentage of any amounts paid to the Administrative
Agent for the account of the Lenders pursuant to clause “Seventh” of this
Section 5.2(b) on such Distribution Date; provided, that any such amount
received by the Lenders under this clause “Eighth” shall not reduce the
outstanding principal balance of the Advances or any accrued interest thereon;
Ninth,    to the Borrower, the remaining Available Amount; provided, that the
aggregate amount distributed under this clause “Ninth”, clause “Seventh” of this
Section 5.2(b) and clauses “Ninth” and “Thirteenth” set forth under
Section 5.2(c) for all Distribution Dates during the term of this Loan Agreement
shall not exceed the lesser of (i) the Initial Advance plus all Additional
Policy Advances and (ii) the Borrower’s Total Investment in the Pledged
Policies; Tenth,    to the Administrative Agent for the account of the Lenders
by deposit to the Participation Interest Account, an amount equal to the
aggregate unpaid Participation Interest Shortfall Amounts for all of the
Shortfall Pledged Policies, if any, and any Participation Interest Shortfall
Amounts due on any prior Distribution Date that remain unpaid; provided, that
any such amount received by the Lenders under this clause “Tenth” shall not
reduce the outstanding principal balance of the Advances or any accrued interest
thereon; provided further, the aggregate amount payable under this clause
“Tenth”, under clause “Seventh” of this Section 5.2(b) and under clauses “Ninth”
and “Fourteenth” set forth under Section 5.2(c), shall be in an amount up to the
Aggregate Shortfall Amount Limit; Eleventh,    to the Administrative Agent for
the account of the Lenders by deposit to the Participation Interest Account, the
aggregate of (i) the Participation Interest Percentage of the remaining
Available Amount and (ii) the Participation Interest Percentage of any amount
actually paid to the Participation Interest Account pursuant to clause “Tenth”
of this Section 5.2(b) on such Distribution Date; provided, that any such amount
received by the Lenders under this clause “Eleventh” shall not reduce the
outstanding principal balance of the Advances or any accrued interest thereon;
Twelfth,    to the Custodian and the Securities Intermediary, as applicable, any
fees and expenses due and payable thereto that remain unpaid (including such
fees and expenses not paid pursuant to clause “First” of this Section 5.2(b));
and Thirteenth,    to the Borrower, any remaining Available Amount by deposit to
the Borrower Account.

 

Loan and Security Agreement

Page 18 of 77



--------------------------------------------------------------------------------

(c) Prior to the Partial Repayment Date, if an Unmatured Event of Default or
Event of Default has occurred and is continuing and is not waived in writing by
the Required Lenders, on each Distribution Date, the Administrative Agent shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account and amounts on deposit in the Escrow
Account (which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Payment Instructions related to
the Calculation Date Report for such Distribution Date, subject to the delivery
of an Alternative Information Notice, and the procedures set forth in
Section 5.2(a) for the resolution of any objections of the Borrower in respect
of such Alternative Information Notice, or if the Borrower has failed to deliver
the related Calculation Date Report or the related Payment Instructions on or
prior to the related Calculation Date, the Administrative Agent acting alone
shall instruct the Securities Intermediary to distribute from the Available
Amount then on deposit in the Collection Account and amounts on deposit in the
Escrow Account (which may be distributed directly from the Escrow Account or by
first transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Borrower Failure Procedures, and
in either case, the following amounts in the following order of priority unless
otherwise agreed in writing by the parties hereto (and, with respect to any
payments to the Securities Intermediary or the Custodian, as consented to by
such Person in writing):

 

First,    to the extent not paid from the proceeds of one or more Advances, to
the Custodian and the Securities Intermediary, as applicable, the fees, and
expenses due and payable thereto in accordance with the Account Control
Agreement, including, but not limited to, any Claims of any Indemnified Bank
Person due and payable in accordance with the Account Control Agreement;
provided that (i) the aggregate amount of Claims payable under this clause
“First” shall not exceed $10,000 on any Distribution Date and (ii) the aggregate
amount of Claims payable under this clause “First” and under clause “First” of
Section 5.2(b) shall not, in aggregate, exceed $250,000 during the term of this
Loan Agreement; Second,    to the extent not paid from the proceeds of one or
more Advances, to the Escrow Account, an amount equal to the Ongoing Maintenance
Costs Reimbursable Amount payable to the Borrower and not previously paid to the
Borrower, if any; Third,    to the Administrative Agent for the account of the
Lenders, the then outstanding principal balance of all Protective Advances;
Fourth,    to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Servicer Report; Fifth,    so long as the Servicer is
not Imperial or an Affiliate of Imperial or the Borrower, to the Servicer, the
Servicing Fee and costs and other amounts reimbursable to the Servicer pursuant
to the Servicing Agreement and approved in writing by the Administrative Agent;
Sixth,    to the Administrative Agent, the Administrative Agent Fee;

 

Loan and Security Agreement

Page 19 of 77



--------------------------------------------------------------------------------

Seventh,    to the Administrative Agent for the account of the Lenders, an
amount equal to any accrued and unpaid interest on all Advances through such
date; Eighth    (a) to the Portfolio Manager, the Portfolio Manager Fee and
(b) if the Servicer is Imperial or an Affiliate of Imperial or the Borrower, the
Servicing Fee and costs and other amounts reimbursable to the Servicer pursuant
to the Servicing Agreement; Ninth,    to the Administrative Agent for the
account of the Lenders, an amount equal to the aggregate unpaid Amortization
Shortfall Amounts for all of the Shortfall Pledged Policies, if any, and any
Amortization Shortfall Amounts due on any prior Distribution Date that remain
unpaid; provided, that the aggregate amount payable under this clause “Ninth”,
under clause “Fourteenth” of this Section 5.2(c) and under clauses “Seventh” and
“Tenth” set forth under Section 5.2(b), shall be in an amount up to the
Aggregate Shortfall Amount Limit; Tenth,    to the Administrative Agent for the
account of the Lenders, an amount equal to all outstanding Advances and any
other amounts with respect to the Advances or Lender Notes; Eleventh,    to the
Administrative Agent for the account of the Lenders by deposit in the
Participation Interest Account, an amount equal to the Participation Interest
Percentage of any amount paid to the Administrative Agent for the account of the
Lenders pursuant to clause “Ninth” of this Section 5.2(c) on such Distribution
Date; provided, that any such amount received by the Lenders under this clause
“Eleventh” shall not reduce the outstanding principal balance of the Advances or
any accrued interest thereon; Twelfth,    to the Escrow Account, the amounts
described in clauses (iii) and (v) of the definition of Expenses which are then
due and payable; Thirteenth,    to the Escrow Account, the remaining Available
Amount; provided, that the aggregate amount distributed under this clause
“Thirteenth”, Clause “Ninth” of this Section 5.2(c) and clauses “Seventh” and
“Ninth” set forth under Section 5.2(b) for all Distribution Dates during the
term of this Loan Agreement shall not exceed the lesser of (i) the Initial
Advance plus all Additional Policy Advances and (ii) the Borrower’s Total
Investment in the Pledged Policies; Fourteenth,    to the Administrative Agent
for the account of the Lenders by deposit to the Participation Interest Account,
an amount equal to the aggregate unpaid Participation Interest Shortfall Amounts
for all of the Shortfall Pledged Policies, if any, and any Participation
Interest Shortfall Amounts due on any prior Distribution Date that remain
unpaid; provided, that any such amount received by the Lenders under this clause
“Fourteenth” shall not reduce the outstanding principal balance of the Advances
or any accrued interest thereon; provided further, the aggregate amount payable
under this clause “Fourteenth”, under clause “Ninth” of this Section 5.2(c) and
under clauses “Seventh” and “Tenth” set forth under Section 5.2(b), shall be in
an amount up to the Aggregate Shortfall Amount Limit;

 

Loan and Security Agreement

Page 20 of 77



--------------------------------------------------------------------------------

Fifteenth,    to the Administrative Agent for the account of the Lenders by
deposit to the Participation Interest Account, the aggregate of (i) the
Participation Interest Percentage of the remaining Available Amount, and
(ii) the Participation Interest Percentage of any amount actually paid to the
Participation Interest Account pursuant to clause “Fourteenth” of this
Section 5.2(c) on such Distribution Date; provided, that any such amount
received by the Lenders under this clause “Fifteenth” shall not reduce the
outstanding principal balance of the Advances or any interest thereon;
Sixteenth,    to the Custodian and the Securities Intermediary, as applicable,
any fees and expenses due and payable thereto that remain unpaid (including such
fees and expenses not paid pursuant to clause “First” of this Section 5.2(c));
and Seventeenth,    to the Escrow Account, any remaining Available Amount.

(d) Except as set forth in this Section 5.2(d), all amounts on deposit in the
Escrow Account shall remain in the Escrow Account until the second Business Day
after the earlier of (i) the date as of which all existing Events of Default are
cured by the Borrower or waived in writing by the Required Lenders in their sole
and absolute discretion and so long as no Unmatured Event of Default has
occurred and is continuing and no Protective Advances remain outstanding or
(ii) the date that is the later of (x) six (6) months after the Partial
Repayment Date and (y) six (6) months after all outstanding Protective Advances
have been repaid, on which date the Administrative Agent shall instruct the
Securities Intermediary to distribute all amounts on deposit in the Escrow
Account to the Borrower Account. Amounts on deposit in the Escrow Account may be
used by the Administrative Agent, acting at the written direction of the
Required Lenders, to cure Event(s) of Default or Unmatured Event(s) of Default
and to repay outstanding Protective Advances. If the related Event of Default
has occurred and continues for a year or if the Administrative Agent has
foreclosed on or exercised any of its other rights and remedies in respect of
the Pledged Policies, amounts on deposit in the Escrow Account may be used by
the Administrative Agent to pay the outstanding principal balances of the
Advances, any other Obligations owing to the Lenders and Ongoing Maintenance
Costs.

(e) On and after the Partial Repayment Date, on each Distribution Date, the
Administrative Agent and the Borrower jointly shall (if no Unmatured Event of
Default or Event of Default has occurred and is continuing) or the
Administrative Agent alone shall (if an Unmatured Event of Default or Event of
Default has occurred and is continuing) instruct the Securities Intermediary to
distribute from the Available Amount then on deposit in the Collection Account
and amounts on deposit in the Escrow Account (which may be distributed directly
from the Escrow Account or by first transferring such amounts to the Collection
Account, as determined by the Administrative Agent), in accordance with the
Payment Instructions related to the Calculation Date Report for such
Distribution Date, subject to the delivery of an Alternative Information Notice,
and the procedures set forth in Section 5.2(a) for the resolution of any
objections of the Borrower in respect of such Alternative Information Notice, or
if the Borrower has failed to deliver the related Calculation Date Report or the
related

 

Loan and Security Agreement

Page 21 of 77



--------------------------------------------------------------------------------

Payment Instructions on or prior to the related Calculation Date, the
Administrative Agent acting alone shall instruct the Securities Intermediary to
distribute from the Available Amount then on deposit in the Collection Account
and amounts on deposit in the Escrow Account (which may be distributed directly
from the Escrow Account or by first transferring such amounts to the Collection
Account, as determined by the Administrative Agent), in accordance with the
Borrower Failure Procedures, and in either case, the following amounts in the
following order of priority unless otherwise agreed in writing by the parties
hereto (and, with respect to any payments to the Securities Intermediary or the
Custodian, as consented to by such Person in writing):

 

First,    to the extent not paid from the proceeds of one or more Protective
Advances, to the Custodian and the Securities Intermediary, as applicable, the
fees, and expenses due and payable thereto in accordance with the Account
Control Agreement, including, but not limited to, any Claims of any Indemnified
Bank Person due and payable in accordance with the Account Control Agreement;
provided that (i) the aggregate amount of Claims payable under this clause
(i) shall not exceed $10,000 on any Distribution Date and (ii) the aggregate
amount of Claims payable under this clause (i), under clause “First” of
Section 5.2(b) and under clause “First” of Section 5.2(c) shall not, in
aggregate, exceed $250,000 during the term of this Loan Agreement; Second,    to
the applicable Issuing Insurance Company, the payment of scheduled Premiums
which are due and payable prior to the following Distribution Date as set forth
in the related Servicer Report; Third,    to the Administrative Agent for the
account of the Lenders, the then outstanding principal balance of all Protective
Advances plus accrued and unpaid interest thereon; Fourth,    to the
Administrative Agent, the Administrative Agent Fee; Fifth,    (a) to the
Portfolio Manager, the Portfolio Manager Fee and (b) to the Servicer, the
Servicing Fee and costs and other amounts reimbursable to the Servicer pursuant
to the Servicing Agreement; Sixth,    to the Borrower, any amounts actually paid
by the Borrower to pay scheduled Premiums and Expenses, and in each case, as
previously approved by the Required Lenders in writing and not previously
reimbursed; Seventh,    to the Collection Account, to be held in reserve to fund
(i) Premiums on Pledged Policies in accordance with the schedule of Premiums
approved by the Required Lenders in accordance with Section 9.1(d)(vii), an
amount equal to up to the difference of (A) the aggregate amount of Premiums
projected by the Servicer to be payable on all Pledged Policies during the
succeeding twenty four calendar months (determined using methodology consistent
with the methodology used for projecting Premium payments prior to the Partial
Repayment Date and approved in writing by the Required Lenders) minus (B) the
amounts then held in the

 

Loan and Security Agreement

Page 22 of 77



--------------------------------------------------------------------------------

   Collection Account in reserve to fund such Premiums as previously reserved
pursuant to the immediately preceding sub-clause (A), (ii) the fees and expenses
of the Custodian and the Securities Intermediary which will be due and payable
thereto in accordance with the Account Control Agreement during the succeeding
twenty four calendar months and (iii) the Servicing Fee and costs and other
amounts reimbursable to the Servicer which will be due and payable thereto in
accordance with the Servicing Agreement during the succeeding twenty four
calendar months; Eighth,    to the Borrower Account or Escrow Account, as
applicable, up to the amount of the Borrower’s Total Investment that has not yet
been paid to the Borrower or deposited into the Escrow Account pursuant to
Section 5.2(b) or Section 5.2(c) (reduced by amounts distributed to the
Administrative Agent for the account of the Lenders pursuant to clause “Seventh”
of Section 5.2(b) and clause “Ninth” of Section 5.2(c)); Ninth,    to the
Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior date that remain unpaid; provided, that the aggregate amount payable under
this clause (viii), under clauses “Seventh” and “Tenth” set forth under
Section 5.2(b) and under clauses “Ninth” and “Fourteenth” set forth under
Section 5.2(c), shall be in an amount up to the Aggregate Shortfall Amount
Limit; Tenth,    to the Administrative Agent for the account of the Lenders by
deposit to the Participation Interest Account, the aggregate of (i) the
Participation Interest Percentage of the remainder of such Collections and
(ii) the Participation Interest Percentage of any amount paid to the
Participation Interest Account pursuant to Clause “Eighth” of this
Section 5.2(e) on such date, Eleventh,    to the Custodian and the Securities
Intermediary, as applicable, any fees and expenses due and payable thereto that
remain unpaid (including such fees and expenses not paid pursuant to Clause
“First” of this Section 5.2(d)); and Twelfth,    to the Borrower Account or the
Escrow Account, as applicable, any remaining Available Amount.

(f) After a Pledged Policy becomes a Shortfall Pledged Policy, if the Borrower
subsequently obtains a favorable judgment, ruling or verdict in an appeal or
otherwise such that the related Issuing Insurance Company actually pays all or a
portion of the face amount of such Shortfall Pledged Policy plus any applicable
statutory interest (such Shortfall Pledged Policy, a “Recovered Pledged
Policy”), and (i) if there are any unpaid Participation Interest Shortfall
Amounts or Amortization Shortfall Amounts for any other Shortfall Pledged Policy
or if an Event of Default has occurred and is continuing, then Collections in
respect of such Recovered Pledged Policy shall be distributed pursuant to
Section 5.2(b), Section 5.2(c), or Section 5.2(e), as applicable and (ii) if
there are no unpaid Participation Interest Shortfall

 

Loan and Security Agreement

Page 23 of 77



--------------------------------------------------------------------------------

Amounts or Amortization Shortfall Amounts for any other Shortfall Pledged Policy
and so long as no Event of Default has occurred and is continuing, then first,
if amounts were distributed from the Collection Account to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, on any prior date pursuant to
Section 5.2(b) Clauses “Seventh”, “Eighth” or “Tenth”, Section 5.2(c) Clauses
“Ninth”, “Eleventh” or “Fourteenth” or Section 5.2(e) Clause “Ninth”, or were
withdrawn from the Escrow Account on any prior date to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, then Collections in respect of
such Recovered Pledged Policy shall be distributed to the Borrower Account up to
the aggregate of such amounts so funded, and, second the Borrower and the
Lenders shall cooperate in good faith in order to equitably distribute any
remaining Collections in respect of such Recovered Pledged Policy and if the
Lender and the Borrower cannot reach an agreement on the distribution of such
remaining Collections within thirty (30) days of the date such Shortfall Pledged
Policy became a Recovered Pledged Policy, then such remaining Collections shall
be distributed pursuant to the instructions of the Administrative Agent prepared
in good faith and acting at the direction of the Required Lenders.

(g) With respect to any Distribution Date occurring on or after the Partial
Repayment Date, if amounts on deposit in the Collection Account less any amounts
held in reserve pursuant to Clause “Seventh” of Section 5.2(e) will be
insufficient to pay the amounts set forth under Clauses “First,” “Second” and
“Fifth” of Section 5.2(e) on such Distribution Date, then, in lieu of the
Lenders making a Protective Advance therefor, the Borrower shall instruct the
Securities Intermediary to apply such amounts held in reserve to pay such
amounts set forth under Clauses “First,” “Second” and “Fifth” of Section 5.2(e)
by reflecting such application in the related Calculation Date Report and
Payment Instructions.

(h) For the avoidance of doubt and notwithstanding Section 9.1(d)(vii), on and
after the Partial Repayment Date, Premiums may be funded in accordance with an
Alternative Information Notice delivered by the Administrative Agent pursuant to
Section 5.2(e). If Premiums are funded in accordance with an Alternative
Information Notice delivered by the Administrative Agent pursuant to
Section 5.2(b), Section 5.2(c) or Section 5.2(e), and the amount of Premiums
funded is less than the amount set forth in the Calculation Date Report in
respect of which such Alternative Information Notice was delivered, and as a
result a Pledged Policy lapses, such lapse shall not constitute an Event of
Default so long as the Borrower has provided at least fifteen (15) Business Days
prior written notice of such lapse to the Administrative Agent.

Section 5.3 Permitted Investments.

(a) Funds at any time held in the Collection Account may be invested and
reinvested at the direction of the Borrower (unless an Event of Default shall
have occurred and be continuing, in which case at the written direction of the
Administrative Agent) in one or more Permitted Investments in a manner provided
in Section 5.3(c). In the absence of any such direction, funds held in the
Collection Account shall be invested in Permitted Investments described in
clause (a) of the definition thereof. Funds at any time held in the Escrow
Account shall be invested and reinvested at the direction of the Borrower in one
or more Permitted Investments. In the absence of any such direction, funds held
in the Escrow Account shall be invested in Permitted Investments described in
clause (a) of the definition thereof.

 

Loan and Security Agreement

Page 24 of 77



--------------------------------------------------------------------------------

(b) Each investment made pursuant to this Section 5.3 on any date with respect
to the Collection Account shall mature or be available not later than the
Business Day preceding the Distribution Date after the day on which such
investment is made, except that any investment made on the day preceding a
Distribution Date shall mature on such Distribution Date.

(c) Any investment of funds in the Collection Account shall be made in Permitted
Investments in which the Administrative Agent has a first priority, perfected
Lien.

(d) The Administrative Agent shall not be liable in any manner by reason of any
insufficiency in the Collection Account resulting from any loss on any Permitted
Investment included therein.

Section 5.4 Shortfall Exclusion Election. Notwithstanding anything in this Loan
Agreement to the contrary, if a Pledged Policy becomes a Shortfall Pledged
Policy during a calendar year in which neither the Annual Policy Limit nor the
Annual NDB Limit have been reached, and so long as neither the Aggregate Policy
Limit nor the Aggregate NDB Limit have been reached (assuming that such Pledged
Policy shall be treated as a Lapsed/Grace Policy), then, within two (2) Business
Days after such Pledged Policy becomes a Shortfall Pledged Policy, the Borrower
at its option may provide written notice to the Administrative Agent of the
Borrower’s election (the “Shortfall Exclusion Election”) to treat such Pledged
Policy as a Lapsed/Grace Policy. The Borrower may make only one Shortfall
Exclusion Election during each calendar year. If (i) the Borrower makes a
Shortfall Exclusion Election with respect to a Shortfall Pledged Policy during a
calendar year and (ii) no Pledged Policy otherwise becomes a Lapsed/Grace Policy
during the remainder of the calendar year in which such Shortfall Exclusion
Election is made, then such Shortfall Pledged Policy shall not be included in
calculating the Amortization Shortfall Amount and the Participation Interest
Shortfall Amount. If (i) the Borrower makes a Shortfall Exclusion Election with
respect to a Shortfall Pledged Policy during a calendar year and (ii) at least
one other Pledged Policy becomes a Lapsed/Grace Policy during the remainder of
the calendar year in which such Shortfall Exclusion Election is made, then such
Shortfall Pledged Policy shall thereafter be included in calculating the
Amortization Shortfall Amount and the Participation Interest Shortfall Amount,
and an Event of Default under Section 10.1(p) shall be deemed to have occurred.

ARTICLE VI

INCREASED COSTS, ETC.

Section 6.1 Increased Costs. If any change in Regulation D of the Board of
Governors of the Federal Reserve System, or any Regulatory Change, in each case
occurring after the date hereof:

(A) shall subject any Affected Party to any Tax, duty or other charge with
respect to any Advance made or funded by it, or shall change the basis of the
imposition of any Tax on payments to such Affected Party of the principal of or
interest on any

 

Loan and Security Agreement

Page 25 of 77



--------------------------------------------------------------------------------

Advance owed to or funded by it or any other amounts due under this Loan
Agreement in respect of any Advance made or funded by it (except for changes in
the rate of Tax on the overall net income of such Affected Party imposed by any
applicable jurisdiction in which such Affected Party has an office); or

(B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party;

(C) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party; or

(D) shall impose on any Affected Party any other condition affecting any Advance
made or funded by any Affected Party;

and the result of any of the foregoing is or would be to (i) increase the cost
to or impose a cost on an Affected Party funding or making or maintaining any
Advance (including any commitment of such Affected Party with respect to any of
the foregoing), (ii) to reduce the amount of any sum received or receivable by
an Affected Party under this Loan Agreement or the Lender Notes, or (iii) in the
good faith determination of such Affected Party, to reduce the rate of return on
the capital of an Affected Party as a consequence of its obligations hereunder
or arising in connection herewith to a level below that which such Affected
Party could otherwise have achieved, then after demand by such Affected Party to
the Borrower (which demand shall be accompanied by a written statement setting
forth the basis of such demand), the Borrower shall pay such Affected Party such
additional amount or amounts as will (in the reasonable determination of such
Affected Party) compensate such Affected Party for such increased cost or such
reduction. Such written statement (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be rebuttably
presumptive evidence of the subject matter thereof.

Section 6.2 Funding Losses. The Borrower hereby agrees that upon demand by any
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for the calculations of the amount being claimed) the Borrower will
indemnify such Affected Party against any net loss or actual expense which such
Affected Party actually sustains or incurs (including, without limitation, any
net loss or expense actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to fund
or maintain any Advance made by any Lender to the Borrower), as reasonably
determined by such Affected Party, as a result of (a) any payment or prepayment
(including any mandatory prepayment) of any Advance on a date other than a
Distribution Date, or (b) any failure of the Borrower to borrow any Advance on
the date specified therefor in an Initial Advance Acceptance or an Additional
Policy Advance Acceptance or with respect to an Ongoing Maintenance Advance,
within five (5) Business Days after the Administrative Agent’s receipt of the
related Borrowing Request. Such written statement shall, in the absence of
manifest error, be rebuttable presumptive evidence of the subject matter
thereof.

 

Loan and Security Agreement

Page 26 of 77



--------------------------------------------------------------------------------

Section 6.3 Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent or applicable Lender timely reimburse it for
the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender or required to be withheld or deducted from a payment to
such Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 6.3, the
Borrower shall deliver to the Administrative Agent and relevant Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent and
such Lender.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Loan
Agreement or the relevant Lender Note shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the

 

Loan and Security Agreement

Page 27 of 77



--------------------------------------------------------------------------------

Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 6.3(e)(ii)(A), Section 6.3(e)(ii)(B) and
Section 6.3(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Loan Agreement (and from time to
time thereafter upon the reasonable request of the Borrower, the Securities
Intermediary or the Administrative Agent), executed originals (or copies if
permitted by the Code and by the regulations promulgated by the Internal Revenue
Service) of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) executed originals (or copies if permitted by the Code and by the
regulations promulgated by the Internal Revenue Service) of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

Loan and Security Agreement

Page 28 of 77



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower, the Securities
Intermediary or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under this Loan Agreement or a Lender Note
issued hereunder would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, the Securities Intermediary or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, the Securities Intermediary or the
Administrative Agent as may be necessary for the Borrower, the Securities
Intermediary and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Loan Agreement.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.3 (including by
the payment of additional amounts pursuant to this Section 6.3), it shall pay to
the indemnifying party an amount equal to such

 

Loan and Security Agreement

Page 29 of 77



--------------------------------------------------------------------------------

refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 6.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
of the Lenders hereunder and the repayment, satisfaction or discharge of all
obligations under this Loan Agreement.

Section 6.4 Designation of a Different Lending Office. If any Lender requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 6.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 6.3, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

ARTICLE VII

CONDITIONS TO BORROWING

The making of the Advances hereunder is subject to the following conditions
precedent:

Section 7.1 Conditions Precedent to the Closing and the Initial Advance. The
Administrative Agent and the Lenders shall have no obligation to consummate the
transactions contemplated by this Loan Agreement and make the Initial Advance
unless:

(a) Representations and Covenants. On and as of the date of the Initial Advance:
(i) the representations of each of the Borrower, the Assignor, the Parent
Pledgor, Imperial, the Portfolio Manager, the Servicer, the Custodian and the
Securities Intermediary set forth in the Transaction Documents shall be true and
correct in all material respects with the

 

Loan and Security Agreement

Page 30 of 77



--------------------------------------------------------------------------------

same effect as if made on such date, and (ii) each of the Borrower, the
Assignor, the Parent Pledgor, Imperial, the Portfolio Manager, the Servicer, the
Custodian and the Securities Intermediary shall be in compliance with the
covenants set forth in the Transaction Documents to which it is a party.

(b) Closing Documents. The Administrative Agent shall have received all of the
following, each duly executed and dated as of the Closing Date, in form and
substance satisfactory to the Required Lenders:

(i) Transaction Documents. Duly executed and delivered counterparts of this Loan
Agreement and each other Transaction Document, which agreements shall be in full
force and effect.

(ii) Resolutions; Organizational Documentation. Certified copies of resolutions
for the Borrower, the Assignor, the Parent Pledgor, Imperial, the Portfolio
Manager and the Servicer authorizing or ratifying the execution, delivery and
performance of each Transaction Document to which it is, or will be, a party,
together with certified copies of the Borrower Organizational Documents and in
the case of Imperial, the Assignor and the Parent Pledgor, a certified copy of
their respective articles or certificate of incorporation or formation and
by-laws, trust agreement or limited liability company agreements, as applicable,
of the Borrower, Imperial, the Servicer, the Portfolio Manager, the Assignor and
Parent Pledgor.

(iii) Consents, etc. Certified copies of all documents evidencing any necessary
consents and governmental approvals required by the Borrower, the Assignor, the
Parent Pledgor, Imperial, the Portfolio Manager and the Servicer with respect to
each Transaction Document to which it is a party (including, without limitation,
any and all approvals required for the Borrower or the Servicer to service the
Collateral).

(iv) Incumbency and Signatures. A certificate of each of the Borrower, the
Assignor, the Parent Pledgor, Imperial, the Portfolio Manager and the Servicer,
certifying the names of its members, managers, directors or officers authorized
to sign each Transaction Document to which it is, or will be, a party.

(v) Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Assignor, the Parent Pledgor,
Imperial, the Portfolio Manager and the Servicer issued as of a recent date
acceptable to the Administrative Agent by: (i) the Secretary of State (or
similar governmental authority) of the jurisdiction of such Person’s formation,
and (ii) the Secretary of State (or similar governmental authority) of the
jurisdiction where such Person’s chief executive office and principal place of
business are located.

(vi) Financing Statements. Copies of UCC-1 financing statements, in form and
substance satisfactory to Administrative Agent, to be filed on or before the
Closing Date, naming each of the Borrower, the Parent Pledgor and the Assignor
as debtor, and Administrative Agent, for the benefit of the Secured Parties, as
secured party.

 

Loan and Security Agreement

Page 31 of 77



--------------------------------------------------------------------------------

(vii) Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower, the Parent Pledgor and the Assignor dated
within two (2) weeks before the Closing Date that name the Borrower, the
Assignor and the Parent Pledgor as debtor (none of which shall show any of the
Collateral or the Pledged Interests subject to any Liens other than those
created pursuant to the Transaction Documents).

(viii) Payment of Fees. Evidence (which may be in the form of one or more wire
instructions and/or confirmations) that all Fees payable hereunder or under any
other Transaction Document and all costs and expenses then due and payable have
been paid or will be paid out of the proceeds of the Initial Advance.

(ix) Opinions of Counsel. Opinions of counsel to the Borrower, the Assignor, the
Parent Pledgor, the Servicer, Imperial, the Portfolio Manager, the Custodian and
the Securities Intermediary, in form and substance satisfactory to the
Administrative Agent.

(x) Accounts. Evidence that the Accounts, the Policy Account and the Borrower
Account have been established in accordance with the Transaction Documents.

(xi) Collateral Packages. Copies of the complete Collateral Packages for the
Subject Policies satisfactory to the Administrative Agent as of the Closing
Date, including evidence that all Premiums required to be funded prior to the
Closing Date in order to keep the Subject Policies in force and not in grace or
lapse status through at least April 30, 2013 have been paid (except Subject
Policies set forth on the Initial Advance Lexington Schedule, which may have
Premiums funded through a different date as set forth on such schedule).

(xii) Reserved.

(xiii) Insurance Consultant. Reports produced by the Insurance Consultant, in
form and substance satisfactory to the Administrative Agent.

(xiv) Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Subject Policies as of the Closing Date, in form and substance
reasonably acceptable to the Administrative Agent and the Insurance Consultant.

(xv) Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the Parent Pledgor certifying that the Borrower is Solvent.

(xvi) Others. Such other documents as the Administrative Agent may reasonably
request prior to the Closing Date.

(c) Borrowing Base. The Initial Advance shall not exceed the Borrowing Base as
of the date of the Initial Advance.

(d) Transaction Documents. Each of the Transaction Documents shall be in form
and substance satisfactory to the Required Lenders in their sole discretion, and
all consents, waivers and approvals necessary for the consummation of the
transactions contemplated thereby shall have been obtained and shall be in full
force and effect.

 

Loan and Security Agreement

Page 32 of 77



--------------------------------------------------------------------------------

(e) Eligible Policies. Each of the Subject Policies as of the Closing Date shall
be an Eligible Policy, as determined by the Required Lenders in their sole
discretion.

(f) Delivery of Policies to Custodian. All Subject Policies (except for Subject
Policies set forth on Schedule 7.1(f)) have been delivered to and are held by
the Custodian and the Custodian has verified to the Administrative Agent in
writing its receipt of all originals or copies certified by the applicable
Issuing Insurance Companies of such Subject Policies by delivering the required
certification pursuant to the terms of the Account Control Agreement.

(g) Security Interest. The Required Lenders shall be satisfied that the Liens
and security interests created under and granted by the Transaction Documents
are first priority perfected security interests and will not be subject to any
other senior or pari passu Liens, security interests or any other Adverse Claims
prior to or after the Closing Date as determined in the Required Lenders’ sole
discretion.

(h) No Material Change in Laws. Since January 1, 2013, no material adverse
change in any Applicable Law or any tax treatment of life insurance death
benefits or proceeds has occurred or reasonably could be expected to occur.

(i) Collateral Assignment. The Securities Intermediary or the Insurance
Consultant shall have delivered to the related Issuing Insurance Companies a
fully completed and executed collateral assignment in respect of each Subject
Policy on the Closing Date (except for Subject Policies set forth on the Initial
Advance Lexington Schedule and the Subject Policy set forth on Schedule
7.1(a)(i)), naming the Administrative Agent, on behalf of the Lenders, as the
collateral assignee and the Administrative Agent shall have received verbal
confirmation from each of the related Issuing Insurance Companies that all such
collateral assignments have been received by such Issuing Insurance Companies.

(j) Acknowledgements. The Securities Intermediary shall have delivered written
confirmation to the Administrative Agent that it has received an Acknowledgement
for each Subject Policy and has credited each Subject Policy to the Policy
Account and the Securities Intermediary shall have delivered copies of each such
Acknowledgement to the Administrative Agent.

(k) Reserved.

(l) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
the Initial Advance.

(m) Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including (i) a confirmation that the Collateral Packages for
the Subject Policies (taking into account the exceptions noted on Schedules V,
VI, VII, VIII, IX, X and XI to the Account Control Agreement) have been uploaded
to the FTP Site, and (ii) the Borrowing Base Certificate) for the Initial
Advance (which may be an electronic or facsimile transmission).

 

Loan and Security Agreement

Page 33 of 77



--------------------------------------------------------------------------------

(n) Insurance Consultant. The Borrower shall have executed and delivered or
caused all necessary third parties to execute and deliver, all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.

(o) Third Party Releases. The Borrower shall have executed and delivered or
caused all necessary third parties to execute and deliver releases of Adverse
Claims with respect to the Subject Policies, as determined by the Administrative
Agent in its sole and absolute discretion and specified to the Borrower in
writing prior to the Closing Date.

Section 7.2 Conditions Precedent to each Ongoing Maintenance Advance. The making
of each Ongoing Maintenance Advance is subject to the following further
conditions precedent:

(a) Representations and Covenants. On and as of the date of such Ongoing
Maintenance Advance: (i) the representations of each of the Borrower, the
Assignor, the Parent Pledgor, Imperial, the Portfolio Manager, the Servicer, the
Securities Intermediary and the Custodian set forth in the Transaction Documents
shall be true and correct in all material respects with the same effect as if
made on such date, and (ii) each of the Borrower, the Assignor, the Parent
Pledgor, Imperial, the Portfolio Manager, the Servicer, the Securities
Intermediary and the Custodian shall be in compliance with the covenants set
forth in the Transaction Documents to which it is a party.

(b) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Ongoing Maintenance Advance under any of the Transaction Documents.

(c) Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including the Borrowing Base Certificate) for such Ongoing
Maintenance Advance.

(d) Commitment Termination Date. The Commitment Termination Date shall not have
occurred.

(e) Material Adverse Effect. No event has occurred during the shorter of (i) the
three (3) year period preceding the date of such Ongoing Maintenance Advance and
(ii) the period of time commencing on the Closing Date and ending on the date of
such Ongoing Maintenance Advance, that could reasonably be expected to have a
Material Adverse Effect.

(f) Borrowing Base. The Ongoing Maintenance Advance shall not exceed an amount
such that the Ongoing Maintenance Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Ongoing Maintenance Advance.

 

Loan and Security Agreement

Page 34 of 77



--------------------------------------------------------------------------------

(g) No Liens; First Priority Security Interest. There shall be no encumbrance or
Lien on any of the Collateral or the Pledged Interests other than Liens or
encumbrances created or expressly permitted under the Transaction Documents.

(h) Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.

(i) No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Ongoing Maintenance Advance and (ii) the
period of time commencing on the Closing Date and ending on the date of such
Ongoing Maintenance Advance, no material adverse change in any Applicable Law or
any tax treatment of life insurance death benefits or proceeds has occurred or
reasonably could be expected to occur that would in the reasonable judgment of
the Required Lenders (i) materially impair the collectability of a Pledged
Policy for which the Premiums will be funded with the proceeds of such Ongoing
Maintenance Advance or (ii) make such Ongoing Maintenance Advance or any of the
outstanding Advances illegal.

(j) Fees. All Fees due and payable shall have been paid.

Section 7.3 Conditions Precedent to each Additional Policy Advance. The making
of each Additional Policy Advance is subject to the following further conditions
precedent:

(a) Representations and Covenants. On and as of the date of such Additional
Policy Advance: (i) the representations of each of the Borrower, the Assignor,
the Parent Pledgor, Imperial, the Portfolio Manager, the Servicer, the Custodian
and the Securities Intermediary set forth in the Transaction Documents shall be
true and correct in all material respects with the same effect as if made on
such date, and (ii) each of the Borrower, the Assignor, the Parent Pledgor,
Imperial, the Portfolio Manager, the Servicer, the Custodian and the Securities
Intermediary shall be in compliance with the covenants set forth in the
Transaction Documents to which it is a party.

(b) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Additional Policy Advance under any of the Transaction Documents.

(c) Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including (i) a confirmation that the Collateral Packages for
the Subject Policies have been uploaded to the FTP Site and (ii) the Borrowing
Base Certificate) for such Additional Policy Advance (which may be an electronic
or facsimile transmission followed by actual delivery of the original Custodial
Packages to the Custodian.

(d) Commitment Termination Date. The Commitment Termination Date shall not have
occurred.

 

Loan and Security Agreement

Page 35 of 77



--------------------------------------------------------------------------------

(e) Material Adverse Effect. No event has occurred during the shorter of (i) the
three (3) year period preceding the date of such Additional Policy Advance and
(ii) the period of time commencing on the Closing Date and ending on the date of
such Additional Policy Advance, that could reasonably be expected to have a
Material Adverse Effect with respect to the Borrower, the Assignor, the Parent
Pledgor or Imperial or any of the Collateral or the Pledged Interests.

(f) Borrowing Base. The Additional Policy Advance shall not exceed an amount
such that the Additional Policy Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Additional Policy Advance, and the calculation of the Lender Valuation
shall include the Subject Policies.

(g) No Liens; First Priority Security Interest. There shall be no encumbrance or
Lien on any of the Collateral, the Additional Policies or the Pledged Interests
other than Liens or encumbrances created or permitted under the Transaction
Documents. Furthermore, from and after the related Subsequent Advance Date, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest in, and assignment of, all of the
Borrower’s rights, titles and interests (through the Securities Intermediary)
in, to and under the Additional Policies.

(h) Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.

(i) Insurance Consultant Report. The Administrative Agent shall have received a
report from the Insurance Consultant, in form and substance satisfactory to the
Required Lenders in their sole discretion, regarding the value of the
Collateral.

(j) Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Additional Policies, in form and substance reasonably acceptable
to the Administrative Agent and the Insurance Consultant.

(k) No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Additional Policy Advance and (ii) the period
of time commencing on the Closing Date and ending on the date of such Additional
Policy Advance, no material adverse change in any Applicable Law or any tax
treatment of life insurance death benefits or proceeds has occurred or
reasonably could be expected to occur that would in the reasonable judgment of
the Required Lenders (i) materially impair the collectability of any Subject
Policy or (ii) make such Additional Policy Advance or any of the outstanding
Advances illegal.

(l) Eligible Policies. Each of the Additional Policies being funded on the
related Subsequent Advance Date shall be an Eligible Policy, as determined by
the Required Lenders in their sole discretion.

(m) Fees. All Fees due and payable shall have been paid.

 

Loan and Security Agreement

Page 36 of 77



--------------------------------------------------------------------------------

(n) Lender Approval. Each Lender’s executive loan committee or similar governing
body shall have approved such Additional Policy Advance, which approval may be
withheld or granted in such executive loan committee’s or similar governing
body’s sole discretion; provided however, that each Lender’s funding of such
Additional Policy Advance shall be deemed to demonstrate approval of such
Additional Policy Advance by such Lender’s executive loan committee or similar
governing body.

(o) Collateral Assignment. The Borrower shall have delivered to the Securities
Intermediary a fully completed and executed collateral assignment in respect of
each Additional Policy on such Advance Date, naming the Administrative Agent, on
behalf of the Lenders, as the collateral assignee.

(p) Delivery of Policies to Custodian. All Additional Policies, and all
documents comprising the related Custodial Packages (including all originals
thereof), have been delivered to and are held by the Custodian, including
evidence that all Premiums necessary to keep such Additional Policies in force
have been paid through the period of time commencing on the proposed Subsequent
Advance Date and ending thirty (30) days thereafter, and the Custodian has
verified to the Administrative Agent in writing its receipt of all documents
required to be contained in the related Custodial Package by delivering the
required certification pursuant to the terms of the Account Control Agreement.

(q) Acknowledgements. The Securities Intermediary shall have delivered written
confirmation to the Administrative Agent that it has received an Acknowledgement
for each Subject Policy and has credited each Subject Policy to the Policy
Account and the Securities Intermediary shall have delivered copies of each such
Acknowledgement to the Administrative Agent.

(r) Change Forms. The Securities Intermediary shall confirm to the
Administrative Agent in writing that it is holding completed Change Forms with
respect to the Subject Policies executed by the Securities Intermediary in blank
and the Administrative Agent shall have received copies of such Change Forms.

(s) Insurance Consultant. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.

(t) Third Party Releases. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all necessary releases
of Adverse Interests with respect to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion and specified to the
Borrower in writing prior to the relevant Advance Date.

 

Loan and Security Agreement

Page 37 of 77



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.1 Representations and Warranties of the Borrower. The Borrower makes
the following representations and warranties to the Administrative Agent and
each Lender:

(a) Organization, etc. The Borrower has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware (and is
not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Borrower is duly licensed or qualified to do business
as a foreign entity in good standing in each jurisdiction in which the failure
to be so licensed or qualified would be reasonably likely to have a material
adverse effect on any of the Pledged Policies, any other Collateral, any of the
Pledged Interests, the business, assets, financial condition or operations of
the Borrower or any of the rights or interests of the Administrative Agent or
any of the Lenders hereunder or under any other Transaction Document.

(b) Power and Authority; Due Authorization. The Borrower has (a) all necessary
power, authority and legal right to (i) execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (ii) to borrow moneys on the terms and
subject to the conditions herein provided, and (b) duly authorized, by all
necessary action, the execution, delivery and performance of this Loan Agreement
and the other Transaction Documents to which it is a party, the borrowing
hereunder on the terms and conditions of this Loan Agreement and the granting of
security therefor on the terms and conditions provided herein.

(c) No Violation. The consummation of the transactions contemplated by this Loan
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not and do not (a) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (i) the Borrower Organizational
Documents, or (ii) any material agreement or instrument to which the Borrower is
a party or by which it or any of its properties is bound, (b) result in or
require the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such material agreement or instrument or
(c) violate any Applicable Law.

(d) Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Borrower and the other parties thereto will be, the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity.

(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Borrower of any
Transaction Document to which it is a party, remains or remained unobtained or
unfiled.

(f) Solvency. As of each Advance Date, after giving effect to each Advance made
on such Advance Date, the Borrower is and will be Solvent and able to pay its
debts as they come due, and has and will have adequate capital to conduct its
business.

 

Loan and Security Agreement

Page 38 of 77



--------------------------------------------------------------------------------

(g) Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Advances, directly or indirectly, will be used for a purpose that
violates, or would be inconsistent with, Regulations T, U and X promulgated by
the Federal Reserve Board from time to time.

(h) Quality of Title. As of each Advance Date, the Collateral, including,
without limitation, the Pledged Policies, is owned by the Borrower (directly or
through the Securities Intermediary) free and clear of any Adverse Claim. As of
the date of any Additional Policy Advance made pursuant to a Borrowing Request,
the Subject Policies are owned by the Borrower (directly or through the
Securities Intermediary) free and clear of any Adverse Claim.

(i) No Rescission. As of each Advance Date, no prior seller of any Pledged
Policy or Subject Policy (if applicable) has exercised or, to the knowledge of
the Borrower after reasonable investigation, attempted to exercise the right to
rescind any transfer of such Policy, except with respect to any Pledged Policy
or Subject Policy identified on Schedule 8.1(i), in which case, such prior
seller subsequently abandoned such exercise or attempt to exercise (in exchange
for specific compensation or such prior seller litigated such attempt to
exercise and an unfavorable judgment or verdict was rendered against such prior
seller and is not subject to a pending appeal or dispute, as indicated on
Schedule 8.1(i)).

(j) Perfection. This Loan Agreement, the Borrower Interest Pledge Agreement, the
Account Control Agreement and the financing statements filed in connection with
this Loan Agreement create a valid first priority security interest in favor of
the Administrative Agent (for the benefit of the Secured Parties) in the
Collateral (excluding each of the Subject Policies set forth on Eligibility
Criteria Clause (a) Schedule until the Securities Intermediary is designated as
the “owner” and “beneficiary” under such Pledged Policy by the related Issuing
Insurance Company), which security interest has been perfected (free and clear
of any Adverse Claim) as security for the Obligations. As of the Closing Date,
no effective financing statement or other instrument similar in effect covering
any of the Collateral or any interest therein owned by the Borrower (directly or
through the Securities Intermediary) is on file in any recording office except
for financing statements in favor of the Administrative Agent (for the benefit
of the Secured Parties) in accordance with this Loan Agreement and the other
Transaction Documents. As of the date of any Additional Policy Advance made
pursuant to a Borrowing Request, no effective financing statement or other
instrument similar in effect covering any of the Subject Policies will be on
file in any recording office except for financing statements in favor of the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
this Loan Agreement and the other Transaction Documents.

(k) Offices. The principal place of business and chief executive office of the
Borrower, the Assignor, the Parent Pledgor and Imperial is located at the
address set forth on Schedule 13.2 (or at such other locations, notified to the
Administrative Agent in jurisdictions where all action required hereby has been
taken and completed).

(l) Compliance with Applicable Laws; Licenses, etc.

(i) The Borrower is in compliance with the requirements of all Applicable Laws,
a breach of any of which, individually or in the aggregate, could

 

Loan and Security Agreement

Page 39 of 77



--------------------------------------------------------------------------------

reasonably be expected to have an adverse effect on any of the Pledged Policies,
the business, assets, financial condition or operations of the Borrower or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.

(ii) The Borrower has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain could
reasonably be expected to have a material adverse effect on any of the Pledged
Policies, any other Collateral, any of the Pledged Interests, the business,
assets, financial condition or operations of the Borrower or any of the rights
or interests of the Administrative Agent or any of the Lenders hereunder or
under any other Transaction Document.

(iii) The Borrower has complied with all licensure requirements in each state in
which it is required to be specifically registered or licensed as a purchaser,
owner or servicer of life insurance policies.

(iv) There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of the Borrower necessary to the ownership of its
properties or to the conduct of its business.

(m) No Proceedings. There is no order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority to which the Borrower is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the actual knowledge of the Borrower, threatened,
before or by any court, regulatory body, administrative agency or other tribunal
or governmental instrumentality, against the Borrower that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
any of the Pledged Policies, any other Collateral, any of the Pledged Interests,
the business, assets, financial condition or operations of the Borrower or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document; and there is no action, suit,
proceeding, arbitration, regulatory or governmental investigation, pending or,
to the actual knowledge of the Borrower, threatened, before or by any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Loan Agreement, the Lender
Notes or any other Transaction Document, (B) seeking to prevent the issuance of
the Lender Notes or the consummation of any of the other transactions
contemplated by this Loan Agreement or any other Transaction Document,
(C) seeking to adversely affect the federal income tax attributes of the
Borrower or (D) asserting that any Pledged Policy or Policy to become a Pledged
Policy is invalid, void or otherwise unenforceable for any reason.

(n) Investment Company Act, Etc. The Borrower is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(o) Eligible Policies. As of the Closing Date, each Pledged Policy is an
Eligible Policy. As of the date of any Borrowing Request relating to an
Additional Policy Advance and the date of such Additional Policy Advance, each
Additional Policy that will become a Pledged Policy on the relevant Advance Date
is or will be an Eligible Policy.

 

Loan and Security Agreement

Page 40 of 77



--------------------------------------------------------------------------------

(p) Accuracy of Information. To the best of the Borrower’s knowledge and belief,
after due inquiry, and in reliance on information provided by third parties (as
to the accuracy or completeness of which the Borrower is not liable and has
expressed no opinion or made any representation or warranty), all information
furnished by, or on behalf of, the Borrower to the Administrative Agent or any
other Secured Party in connection with any Transaction Document, or any
transaction contemplated thereby, is or was as of the date it was furnished (if
such information was furnished on an earlier date) true and accurate in every
material respect (without omission of any information necessary to prevent such
information from being materially misleading).

(q) No Material Adverse Change. Except as set forth on Schedule 8.1(q), since
March 27, 2013, there has been no material adverse change in (A) the Borrower’s
(i) financial condition, business, operations or prospects or (ii) ability to
perform its obligations under any Transaction Document to which the Borrower is
a party, (B) any of the Collateral or (C) any of the Pledged Interests.

(r) Trade Names and Subsidiaries. The Borrower has not used any other names,
trade names or assumed names for the five year period preceding the date of this
Loan Agreement. The Borrower has no Subsidiaries and does not own or hold,
directly or indirectly, any equity interest in any Person.

(s) Accounts. Set forth in Schedule 8.1(s) is a complete and accurate
description, as of the Closing Date, of the existing Accounts, the Policy
Account and the Borrower Account. The Accounts and the Policy Account have each
been validly and effectively collaterally assigned to the Administrative Agent,
for the benefit of the Secured Parties, and shall be encumbered by the Lien
created pursuant to this Loan Agreement and the Account Control Agreement. The
Account Control Agreement is the legal, valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with their
respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity). None of the
Borrower, the Servicer or the Portfolio Manager has granted any interest in the
Accounts or the Policy Account to any Person other than the Administrative Agent
and the Administrative Agent has “control” of the Accounts and the Policy
Account within the meaning of the applicable UCC.

(t) Financial Statements. The financial statements required to be delivered
pursuant to Section 9.1(d): (i) were, as of the date and for the periods
referred to therein, complete and correct in all respects, (ii) presented fairly
the financial condition and results of operations of the related Person as at
such time and (iii) were prepared in accordance with GAAP, consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments).

(u) No Event of Default. Except as set forth on Schedule 8.1(u), no Event of
Default or Unmatured Event of Default has occurred or is continuing, or, in
relation to any Borrowing Request, will result from the funding of the Advance
and use of funds specified therein.

 

Loan and Security Agreement

Page 41 of 77



--------------------------------------------------------------------------------

(v) Foreign Assets Control Regulations, Etc.

(i) None of the Borrower, Pledgor, the Portfolio Manager or Servicer nor any
Affiliate of any of them or of Imperial is (A) a person whose name appears on
the list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC
Listed Person”) or (B) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program (each OFAC Listed Person
and each other person, entity, organization and government of a country
described in clause (B), a “Blocked Person”).

(ii) No part of the proceeds from the Advances issued hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly or indirectly by the Borrower, Pledgor, Servicer, the
Portfolio Manager, Imperial, or any Affiliate of any of them, in connection with
any investment in, or, to the Borrower’s actual knowledge, any transactions or
dealings with, any Blocked Person.

(iii) To the Borrower’s actual knowledge, none of the Borrower, Pledgor, the
Portfolio Manager, or Servicer, Imperial or any Affiliate of any of them (A) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any Applicable Law
(collectively, “Anti-Money Laundering Laws”), (B) has been assessed civil
penalties under any Anti-Money Laundering Laws or (C) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Borrower has taken reasonable measures appropriate to the circumstances, to the
extent, if any, required by Applicable Law, to ensure that the Borrower and each
Affiliate thereof is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

(iv) No part of the proceeds from Advances funded hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Borrower has taken reasonable
measures appropriate to the circumstances, to the extent, if any, required by
Applicable Law, to ensure that the Borrower and each Affiliate thereof is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

(w) Retained Death Benefit Policies. As of the Closing Date, all Pledged
Policies that constitute Retained Death Benefit Policies are listed on Schedule
8.1(w) and the portion of the Net Death Benefit payable to any Person other than
the Securities Intermediary

 

Loan and Security Agreement

Page 42 of 77



--------------------------------------------------------------------------------

does not exceed forty-five percent (45%) of the Net Death Benefit of any such
Retained Death Benefit Policy. As of the date of any Additional Policy Advance
made pursuant to a Borrowing Request, all Pledged Policies that are to be funded
from such Advance that constitute Retained Death Benefit Policies are listed on
Schedule 8.1(w), which also indicates the percentage of the Net Death Benefit of
each such Retained Death Benefit Policy that is payable to any Person other than
the Securities Intermediary.

(x) Transaction Documents. The Borrower has not entered into any agreements or
instruments other than the Transaction Documents, except as approved in writing
by the Required Lenders in their sole and absolute discretion.

(y) Ownership of Borrower. All beneficial owners of the outstanding equity
interests of the Borrower are U.S. Persons.

Section 8.2 Representations and Warranties of the Portfolio Manager. The
Portfolio Manager makes the following representations and warranties to the
Administrative Agent and each Lender:

(a) Organization, etc. The Portfolio Manager has been duly organized and is
validly existing and in good standing under the laws of the State of Florida
(and is not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Portfolio Manager is duly licensed or qualified to do
business as a foreign entity in good standing in each jurisdiction in which the
failure to be so licensed or qualified would be reasonably likely to have a
material adverse effect on any of the Pledged Policies, any other Collateral,
any of the Pledged Interests, the business, assets, financial condition or
operations of the Portfolio Manager or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document.

(b) Power and Authority; Due Authorization. The Portfolio Manager has (a) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (b) duly authorized, by all necessary
action, the execution, delivery and performance of this Loan Agreement and the
other Transaction Documents to which it is a party.

(c) No Violation. The consummation of the transactions contemplated by this Loan
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not and do not (a) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (i) the organizational documents of the
Portfolio Manager, or (ii) any material agreement or instrument to which the
Portfolio Manager is a party or by which it or any of its properties is bound,
(b) result in or require the creation or imposition of any Adverse Claim upon
any of its properties pursuant to the terms of any such material agreement or
instrument or (c) violate any Applicable Law.

(d) Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Portfolio

 

Loan and Security Agreement

Page 43 of 77



--------------------------------------------------------------------------------

Manager and the other parties thereto will be, the legal, valid and binding
obligation of the Portfolio Manager, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.

(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Portfolio Manager
of any Transaction Document to which it is a party, remains or remained
unobtained or unfiled.

(f) Margin Regulations. The Portfolio Manager is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock.

(g) Offices. The principal place of business and chief executive office of the
Portfolio Manager is located at the address set forth on Schedule 13.2 (or at
such other locations, notified to the Administrative Agent in jurisdictions
where all action required hereby has been taken and completed).

(h) Compliance with Applicable Laws; Licenses, etc.

(i) The Portfolio Manager is in compliance with the requirements of all
Applicable Laws, a breach of any of which, individually or in the aggregate,
could reasonably be expected to have an adverse effect on any of the Pledged
Policies, the business, assets, financial condition or operations of the
Portfolio Manager or any of the rights or interests of the Administrative Agent
or any of the Lenders hereunder or under any other Transaction Document.

(ii) The Portfolio Manager has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of the Portfolio Manager or
any of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.

(iii) The Portfolio Manager has complied with all licensure requirements in each
state in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.

(iv) There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of the Portfolio Manager necessary to the ownership
of its properties or to the conduct of its business.

(i) No Proceedings. There is no order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority to which the Portfolio

 

Loan and Security Agreement

Page 44 of 77



--------------------------------------------------------------------------------

Manager is subject, and there is no action, suit, arbitration, regulatory
proceeding or investigation pending, or, to the actual knowledge of the
Portfolio Manager, threatened, before or by any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality, against
the Portfolio Manager that, individually or in the aggregate, could reasonably
be expected to have a material adverse effect on any of the Pledged Policies,
any other Collateral, any of the Pledged Interests, the business, assets,
financial condition or operations of the Portfolio Manager or any of the rights
or interests of the Administrative Agent or any of the Lenders hereunder or
under any other Transaction Document; and there is no action, suit, proceeding,
arbitration, regulatory or governmental investigation, pending or, to the actual
knowledge of the Portfolio Manager, threatened, before or by any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Loan Agreement or any other
Transaction Document, (B) seeking to adversely affect the federal income tax
attributes of the Portfolio Manager or (C) asserting that any Pledged Policy or
Policy to become a Pledged Policy is invalid, void or otherwise unenforceable
for any reason.

(j) Investment Company Act, Etc. The Portfolio Manager is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(k) Accuracy of Information. To the best of the Portfolio Manager’s knowledge
and belief, after due inquiry, and in reliance on information provided by third
parties (as to the accuracy or completeness of which the Portfolio Manager is
not liable and has expressed no opinion or made any representation or warranty),
all information furnished by, or on behalf of, the Portfolio Manager to the
Administrative Agent or any other Secured Party in connection with any
Transaction Document, or any transaction contemplated thereby, is or was as of
the date it was furnished (if such information was furnished on an earlier date)
true and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).

(l) No Material Adverse Change. Except as set forth on Schedule 8.2(l), since
March 27, 2013, there has been no material adverse change in (A) the Portfolio
Manager’s (i) financial condition, business, operations or prospects or
(ii) ability to perform its obligations under any Transaction Document to which
the Portfolio Manager is a party, (B) any of the Collateral or (C) any of the
Pledged Interests.

(m) Trade Names and Subsidiaries. The Portfolio Manager has not used any other
names, trade names or assumed names for the five year period preceding the date
of this Loan Agreement. The Portfolio Manager has no Subsidiaries and does not
own or hold, directly or indirectly, any equity interest in any Person.

(n) Foreign Assets Control Regulations, Etc.

(i) The Portfolio Manager is not (A) a person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (B) a department, agency or instrumentality of, or is otherwise
controlled by

 

Loan and Security Agreement

Page 45 of 77



--------------------------------------------------------------------------------

or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other person,
entity, organization and government of a country described in clause (B), a
“Blocked Person”).

(ii) To the Portfolio Manager’s actual knowledge, it (A) is not under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any Applicable Law
(collectively, “Anti-Money Laundering Laws”), (B) has not been assessed civil
penalties under any Anti-Money Laundering Laws or (C) has not had any of its
funds seized or forfeited in an action under any Anti-Money Laundering Laws. The
Portfolio Manager has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
the Portfolio Manager and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

(iii) The Portfolio Manager has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
the Portfolio Manager and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.

ARTICLE IX

COVENANTS

Section 9.1 Affirmative Covenants. From the date hereof until the first day
following the date on which all of the Obligations (including, without
limitation, the Aggregate Participation Interest) are performed and paid in full
and this Loan Agreement is terminated, the Borrower hereby covenants and agrees
as follows:

(a) Compliance with Laws, Etc. The Borrower shall comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Borrower shall preserve and maintain its
existence, rights, franchises and privileges, and sole jurisdiction of
formation, and qualify and remain qualified in good standing as a foreign entity
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications could have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.

(c) Performance and Compliance with the Transaction Documents and Pledged
Policies. The Borrower shall timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Transaction Documents and otherwise with respect to the
Pledged Policies.

 

Loan and Security Agreement

Page 46 of 77



--------------------------------------------------------------------------------

(d) Reporting Requirements. During the term of this Loan Agreement, the Borrower
shall furnish or cause to be furnished to the Administrative Agent and each
Lender:

(i) (A) with respect to the Borrower (x) as soon as available and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a copy of the unaudited financial
statements of the Borrower or the Parent Pledgor (so long as such unaudited
financial statements are on a consolidated basis and include the Borrower), as
of the end of such month, certified by an officer or director of the Borrower or
the Parent Pledgor (which certification shall state that the related balance
sheets and statements fairly present the financial condition and results of
operations for such fiscal quarter and, if financial statements are publicly
filed by Imperial pursuant to applicable securities laws, such certification
shall be in the same form and scope as the relevant certification delivered in
connection with such filing), delivery of which financial statements shall be
accompanied by a certificate of such officer to the effect that no Event of
Default or Unmatured Event of Default has occurred and is continuing or, if an
Event of Default or Unmatured Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (y) as soon as available, and in any event within
two-hundred seventy (270) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending in 2013), a copy of the audited annual
balance sheet for such fiscal year of the Borrower or the Parent Pledgor (so
long as such audited annual balance sheet is on a consolidated basis and
includes the Borrower) as at the end of such fiscal year, together with the
related audited statements of earnings, stockholders’ equity and cash flows for
such fiscal year, certified by an officer or director of the Borrower or the
Parent Pledgor (which certification shall state that the related balance sheets
and statements fairly present the financial condition and results of operations
for such fiscal year, subject to year-end audit adjustments and, if financial
statements are publicly filed by Imperial pursuant to applicable securities
laws, such certification shall be in the same form and scope as the relevant
certification delivered in connection with such filing), delivery of which
balance sheets and statements shall be accompanied by a certificate of such
officer to the effect that no Event of Default or Unmatured Event of Default has
occurred and is continuing or, if an Event of Default or Unmatured Event of
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (B) if Imperial is
no longer a Publicly Traded Company or if Imperial fails to timely make any
necessary filings with the Securities and Exchange Commission, (x) as soon as
available and in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of Imperial, a copy of the
unaudited financial statements of Imperial, as of the end of such month,
certified by an officer or director of Imperial (which certification shall state
that the related balance sheets and statements fairly present the financial
condition and results of operations for such fiscal quarter and, if financial
statements are publicly filed by Imperial pursuant to applicable securities
laws, such certification shall be in the same form and scope as the relevant
certification delivered in connection with such filing) and (y) as soon as
available, and in any event within two-hundred seventy (270) days after the end
of each fiscal year of Imperial, a copy of the audited annual balance sheet for
such fiscal year of Imperial as at the end of such fiscal year, together

 

Loan and Security Agreement

Page 47 of 77



--------------------------------------------------------------------------------

with the related audited statements of earnings, stockholders’ equity and cash
flows for such fiscal year, certified by an officer or director of Imperial
(which certification shall state that the related balance sheets and statements
fairly present the financial condition and results of operations for such fiscal
year, subject to year-end audit adjustments and, if financial statements are
publicly filed by Imperial pursuant to applicable securities laws, such
certification shall be in the same form and scope as the relevant certification
delivered in connection with such filing);

(ii) as soon as possible and in any event within two (2) Business Days after any
officer of the Borrower, the Assignor, the Parent Pledgor, the Portfolio
Manager, the Servicer or Imperial has actual knowledge of (A) the occurrence of
an Event of Default or an Unmatured Event of Default, an officer’s certificate
of the Borrower setting forth details of such event and the action that the
Borrower proposes to take with respect thereto and (B) the downgrade, withdrawal
or suspension of the financial strength rating of any Issuing Insurance Company,
notice to the Administrative Agent thereof;

(iii) a copy of the Servicer Report on each Servicer Report Date;

(iv) promptly, from time to time, such other information, documents, records or
reports respecting the Collateral, the Subject Policies or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent or any Lender under or as contemplated by this Loan
Agreement and the other Transaction Documents, including but not limited to,
upon each sale of a Pledged Policy, a report that shall include such information
as the Administrative Agent shall reasonably request, calculated as of before
such sale and after such sale, taking into account the application of the
proceeds of such sale;

(v) as soon as possible upon learning of the death of any Insured, an email
notification to the Administrative Agent of (A) the identity of such Insured,
(B) the cost basis (purchase price paid by the first person that purchased such
Pledged Policy that was an Affiliate of the Borrower, the Assignor, the Parent
Pledgor or Imperial or, if such Pledged Policy was acquired by such Affiliate in
a foreclosure process, the amount of indebtedness allocated to such Pledged
Policy by such Affiliate plus any additional accrued and unpaid interest thereon
as of the date of foreclosure and, in each case, plus premiums paid thereon
after the date of foreclosure or purchase, as applicable, and until the Closing
Date) of the Pledged Policy relating to such Insured, (C) the Net Death Benefit
of the Pledged Policy relating to such Insured, (D) the two (2) Life Expectancy
Reports delivered with respect to such Insured relating to the applicable
Advance and the names of the Pre-Approved Medical Underwriters which provided
such Life Expectancy Reports, (E) the date the Pledged Policy was first acquired
by an Affiliate of the Borrower, the Assignor, the Parent Pledgor or Imperial
relating to such Insured and (F) the date of birth and date of death of such
Insured;

(vi) no later than the Closing Date, and thereafter on December 1 of each
calendar year (including the current calendar year), an annual budget
substantially in

 

Loan and Security Agreement

Page 48 of 77



--------------------------------------------------------------------------------

form of Exhibit E (each, an “Annual Budget”). Within five (5) Business Days of
delivery of the first such Annual Budget, and thereafter within twenty
(20) Business Days of delivery of each subsequent Annual Budget to the
Administrative Agent and each Lender, the Required Lenders will specify to the
Administrative Agent, and the Administrative Agent will advise the Borrower the
amount they have approved in their sole discretion for funding through Advances
and/or Collections in respect of Expenses for (a) in the case of the first such
Annual Budget, the current calendar year, and (b) in the case of any subsequent
Annual Budget the succeeding calendar year; provided that at any time, in their
sole discretion, the Required Lenders may notify the Administrative Agent and
Borrower that they approve increases in such amounts or direct decreases in such
amounts

(vii) no later than five (5) Business Days following the Partial Repayment Date,
and within five (5) Business Days prior to the end of each calendar quarter
thereafter, a schedule of Premiums on the Pledged Policies for the immediately
succeeding calendar quarter. Within ten (10) Business Days of delivery of each
such schedule of Premiums, the Required Lenders will specify to the
Administrative Agent, and the Administrative Agent will advise the Borrower
whether they have approved such schedule of Premiums in their discretion,
exercised in a commercially reasonable manner.

(e) Use of Advances. The Borrower shall use the proceeds of Advances in
accordance with Section 2.8(a).

(f) Separate Legal Entity. The Borrower hereby acknowledges that each Lender and
the Administrative Agent are entering into the transactions contemplated by this
Loan Agreement and the other Transaction Documents in reliance upon the
Borrower’s identity as a legal entity separate from its Affiliates and from
Affiliates of Imperial. Therefore, from and after the date hereof, the Borrower
shall take all reasonable steps to continue the Borrower’s identity as a
separate legal entity and to make it apparent to third Persons that the Borrower
is an entity with assets and liabilities distinct from those of any other
Person, and is not a division of any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth in Section 9.1(b), the Borrower shall take such actions as shall be
required in order that:

(i) The Borrower will be a limited liability company whose primary activities
are restricted in the Borrower Organizational Documents to owning Policies and
certain related assets and financing the acquisition thereof and conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(ii) At least one manager of the Borrower (the “Independent Manager”) shall be
an individual who (i) is not a present or former director, manager, officer,
employee, supplier, customer or five percent (5%) beneficial owner of the
outstanding equity interests of the Borrower, Parent Pledgor, Servicer, Imperial
or any Affiliate of any of them and (ii) has at least three years of employment
experience with one or more entities with a national reputation and presence
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities, and is

 

Loan and Security Agreement

Page 49 of 77



--------------------------------------------------------------------------------

currently employed by such an entity; provided, however, that an individual
shall not be deemed to be ineligible to be an Independent Manager solely because
such individual serves or has served in the capacity of an “independent
director” or similar capacity for special purpose entities formed by the
Borrower or any Affiliate of the Borrower or Imperial. The Borrower
Organizational Documents of the Borrower shall provide that (i) the board of
directors or the member of the Borrower shall not approve, or take any other
action to cause the filing of, a voluntary bankruptcy petition with respect to
the Borrower unless the Independent Manager shall approve the taking of such
action in writing prior to the taking of such action, and (ii) such provision
cannot be amended without the prior written consent of the Independent Manager;

(iii) Any employee, consultant or agent of the Borrower will be compensated from
funds of the Borrower, as appropriate, for services provided to the Borrower;

(iv) To the extent, if any, that the Borrower and any other Person share items
of expenses such as legal, auditing and other professional services, such
expenses will be allocated to each of them on a reasonable and fair basis;

(v) The Borrower shall hold itself out as a separate entity;

(vi) The Borrower will maintain books and records separately from those of any
other Person;

(vii) The Borrower shall pay its own material liabilities out of its own funds;

(viii) The Borrower shall not acquire any obligations or securities of its
partners or shareholders;

(ix) All audited financial statements of any Person that are consolidated to
include the Borrower will contain notes clearly and conspicuously indicating (in
appropriate notes or otherwise) that (A) all of the Borrower’s assets are owned
by the Borrower, and (B) the Borrower is a separate entity;

(x) The Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;

(xi) The Borrower will strictly observe appropriate formalities in its dealings
with all other Persons, and funds or other assets of the Borrower will not be
commingled with those of any other Person, other than temporary commingling in
connection with servicing the Pledged Policies to the extent explicitly
permitted by the other Transaction Documents;

(xii) The Borrower shall not, directly or indirectly, be named or enter into an
agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;

 

Loan and Security Agreement

Page 50 of 77



--------------------------------------------------------------------------------

(xiii) The Borrower shall maintain an arm’s length relationship with its
Affiliates and Affiliates of Imperial; and

(xiv) The Borrower will not hold itself out to be responsible for the debts of
any other Person.

(xv) The Borrower will not fail to maintain all policies and procedures or take
or continue to take all actions necessary or appropriate to ensure that all
factual assumptions set forth in opinions of counsel of the Borrower or its
Affiliates delivered in connection herewith or the other Transaction Documents
remain true and accurate at all times.

(g) Defense. The Borrower shall, in consultation with the Administrative Agent
and at its own expense, defend the Collateral against all lawsuits and statutory
claims and Liens of all Persons at any time claiming the same or any interest
therein through the Borrower or any Affiliate of Imperial adverse to the
Administrative Agent or the Secured Parties.

(h) Perfection. The Borrower shall, at the Borrower’s expense, perform all acts
and execute all documents requested in writing by the Administrative Agent at
any time to evidence, perfect, maintain and enforce the security interest of the
Administrative Agent in the Collateral and in the Pledged Interests and the
priority thereof. The Borrower will, at the reasonable request of the
Administrative Agent, deliver financing statements relating to the Collateral,
and, where permitted by law, the Borrower hereby authorizes the Administrative
Agent to file one or more financing statements covering all of the Collateral
and other assets of the Borrower. The Borrower shall cause its primary
electronic books and records relating to the Collateral to be marked, with a
legend stating that the Pledged Policies and the other Collateral owned by the
Borrower have been pledged to the Administrative Agent, for the benefit of the
Secured Parties.

(i) Audit. The Borrower, the Parent Pledgor, the Assignor, the Portfolio Manager
and Servicer shall permit each Lender, the Administrative Agent or their duly
authorized representatives, attorneys or auditors during ordinary business hours
and upon written notice given one (1) Business Day in advance, to visit the
offices thereof and to inspect their accounts, records and computer systems,
software and programs used or maintained by them in relation to the Collateral
or their performance of duties under or in relation to the Transaction Documents
to which they are party as such Lender or the Administrative Agent may
reasonably request (a “Collateral Audit”) and the Borrower shall enable the
Insurance Consultant to seek and receive from the related Issuing Insurance
Companies any verifications of coverage related to the Pledged Policies as often
as the Administrative Agent may request the Insurance Consultant to do so;
provided, however, if no Event of Default or Unmatured Event of Default has
occurred and is continuing, the total expenses incurred by or on behalf of
Borrower related to a Collateral Audit and delivering any verifications of
coverage related to the Pledged Policies shall be limited to no more than $2,000
(as adjusted annually for inflation or such higher amount if such higher amount
is the Insurance Consultant’s reasonably determined prevailing market

 

Loan and Security Agreement

Page 51 of 77



--------------------------------------------------------------------------------

cost in the industry for such Collateral Audits of the type in question as
adjusted for changes in audit standards) for each Pledged Policy during any
twelve (12) month period. Upon written instructions from the Administrative
Agent, the Borrower shall, and shall cause the Servicer (and the Administrative
Agent may cause the Custodian) to release any document related to any Collateral
to the Administrative Agent. The Administrative Agent may conduct a Collateral
Audit no more than once per calendar year at the Borrower’s expense and no more
frequently than once every two (2) calendar months at the Lenders’ expense. The
Administrative Agent may conduct Collateral Audits as it wishes at the Lenders’
expense; provided, however, if an Event of Default or Unmatured Event of Default
has occurred and is continuing, the Administrative Agent, at the Borrower’s
expense, shall have the right to conduct a Collateral Audit at any time and as
often the Administrative Agent determines is necessary or desirable.

(j) Additional Assistance. The Borrower shall provide such cooperation,
information and assistance, and prepare and supply the Administrative Agent with
such data regarding the performance by the Issuing Insurance Companies of their
obligations under the Pledged Policies and the performance by the Borrower of
its obligations under the Transaction Documents, as may be reasonably requested
by the Administrative Agent from time to time.

(k) Accounts. The Borrower shall not maintain any bank accounts other than the
Accounts and the Borrower Account. The Borrower shall not close any of the
Accounts or the Borrower Account unless the Required Lenders shall have
consented thereto in their sole discretion.

(l) Keeping of Records and Books of Account. The Borrower shall maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate the documents relating to the Collateral in
the event of the destruction thereof), and keep and maintain all records and
other information, reasonably necessary or reasonably advisable for the
collection of proceeds of the Pledged Policies.

(m) Deposit of the Collections. The Borrower shall deposit or cause to be
deposited all Collections into the Collection Account in accordance with
Section 5.1.

(n) Investment Company Act. The Borrower, the Assignor and Parent Pledgor shall
not become an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(o) [Reserved]

(p) Borrower Residence. Each of the Parent Pledgor and the Assignor shall at all
times maintain its registered office and head office in Florida. The Borrower
shall at all times maintain its principal place of business in Florida.

(q) Payment of Taxes. The Borrower shall pay and discharge, as they become due,
all Taxes lawfully imposed upon it or incurred by it or its properties and
assets, including, without limitation, lawful claims for labor, materials and
supplies which, if unpaid might become a Lien or a charge upon any of the assets
of the Borrower, including, without limitation, the

 

Loan and Security Agreement

Page 52 of 77



--------------------------------------------------------------------------------

Collateral, provided, however, that the Borrower shall have the right to contest
any such taxes, assessments, debts, claims and other charges in good faith so
long as adequate reserves are maintained in accordance with GAAP.

(r) Errors and Omissions. The Borrower shall maintain or be named as an
additional insured under one or more errors and omissions policies maintained by
an Affiliate, each with insurance companies rated A-, VII or higher by A.M. Best
on all officers, employees or other Persons where the Borrower has the right to
direct and control such individuals in any capacity with regard to the Pledged
Policies to handle documents and papers related thereto. Each such policy shall
insure against losses resulting from the errors, omissions and negligent acts of
such officers, employees and other persons and shall be maintained in an
aggregate amount of at least $10,000,000 or such lower amount as the
Administrative Agent may designate in writing to the Borrower from time to time,
and in a form reasonably acceptable to the Administrative Agent. No provision of
this Section 9.1(r) requiring such errors and omissions policy(ies) shall
diminish or relieve the Borrower from its duties and obligations as set forth in
this Loan Agreement. Upon the request of the Administrative Agent at any time
subsequent to the Closing Date, the Borrower shall cause to be delivered to the
Administrative Agent a certification evidencing the Borrower’s coverage under
such errors and omissions policy(ies). Any such insurance policy shall contain a
provision or endorsement providing that such policy may not be canceled or
modified in a materially adverse manner without ten (10) days’ prior written
notice to the Administrative Agent.

(s) Pledged Policies. The Borrower shall maintain the Pledged Policies in full
force and effect and not in a state of grace; provided that failure to do solely
as a result of (i) any uncured Lender Default, (ii) the failure by the
Administrative Agent to apply amounts on deposit in the Escrow Account in
accordance with Section 5.2(d) to fund the same, which amounts are sufficient to
pay Premiums on the Pledged Policies or (iii) the abandonment of a Pledged
Policy in accordance with Section 2.7(b), will not comprise a breach of this
covenant; provided further that with respect to any Pledged Policy set forth on
the Initial Advance Lexington Schedule, such Pledged Policy may be in a state of
grace on the Closing Date but the Borrower shall cause such Pledged Policy to no
longer be in state of grace by June 30, 2013.

(t) Further Assurances. The Borrower shall procure and deliver to the
Administrative Agent and/or execute any security agreement, financing statement
or other writing necessary to evidence, preserve, protect or enforce the
Lenders’ rights and interests to or in the Collateral or in any other collateral
agreed to by the parties that is requested in writing by the Administrative
Agent or any Lender.

(u) Litigation. The Borrower shall promptly notify the Administrative Agent of:

(i) any litigation, administrative proceedings, audits, actions, proceedings,
claims or investigations pending or threatened in writing, conducted or to be
conducted by any Person or Governmental Authority, actions, proceedings, claims
or investigations pending or threatened in writing against the Borrower or the
entry of any judgment against the Borrower, which in each case could reasonably
be expected to involve or create a liability of the Borrower which exceeds
$50,000 per incident or $200,000 in the aggregate, whether or not insured
against;

 

Loan and Security Agreement

Page 53 of 77



--------------------------------------------------------------------------------

(ii) the entry of any judgment against the Borrower or the creation of any Lien
against any of the Collateral or the Pledged Interests; and

(iii) any actual or alleged violation by the Borrower of any Applicable Law
which could reasonably be expected to have an adverse effect on any of the
Pledged Policies, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.

(v) Insured Consent. The Borrower shall use commercially reasonable efforts to
cause each Insured with respect to a Pledged Policy to consent to the release
and delivery of its current and historical medical information and death
certificate.

(w) In-Force Policy Illustrations. The Borrower shall cause the applicable
Issuing Insurance Companies to deliver to the Administrative Agent an in-force
Policy Illustration in respect of each Pledged Policy no later than March 31 of
each calendar year.

(x) Cooperation. The Borrower shall assist the Administrative Agent with, and
take all actions reasonably requested by the Administrative Agent in connection
with, the engagement of servicers, medical underwriters and tracking agents and
the enabling of such parties to perform the services for which they have been
retained by the Administrative Agent relating to the Pledged Policies.

(y) Collateral Assignment. Prior to each Advance Date, the Borrower shall cause
the Securities Intermediary or the Insurance Consultant to submit each
collateral assignment in respect of each Policy pledged on such Advance Date
(unless, with respect to the Closing Date, such Policy is set forth on the
Initial Advance Lexington Schedule or on Schedule 7.1(a)(i)) to the applicable
Issuing Insurance Company, naming the Administrative Agent, on behalf of the
Lenders, as the collateral assignee. With respect to each Policy set forth on
the Initial Advance Lexington Schedule, within three (3) Business Days of the
Closing Date the Borrower shall cause the Securities Intermediary or the
Insurance Consultant to submit each collateral assignment in respect of each
such Policy to the applicable Issuing Insurance Company, naming the
Administrative Agent, on behalf of the Lenders, as the collateral assignee and
within seven (7) Business Days of the Closing Date, the Administrative Agent
shall have received verbal confirmation from each of the related Issuing
Insurance Companies that all such collateral assignments have been received by
such Issuing Insurance Companies.

(z) Other Information. The Borrower shall use commercially reasonable efforts to
obtain any other information reasonably requested by the Administrative Agent
with respect to the Pledged Policies and the Insureds.

(aa) Transaction Documents. The Borrower shall duly and timely perform all of
its covenants and obligations under all Transaction Documents, except with the
prior written consent of the Administrative Agent.

 

Loan and Security Agreement

Page 54 of 77



--------------------------------------------------------------------------------

(bb) Mandatory Liquidation. After the earlier of the date on which (i) the
number of Pledged Policies is less than or equal to one hundred (100) or
(ii) the aggregate Net Death Benefit of the Pledged Policies is less than or
equal to fifteen percent (15%) of the aggregate Net Death Benefit of the Pledged
Policies on the Closing Date, the Borrower shall, within 180 days of the
Borrower’s receipt of written direction from the Required Lenders, sell all of
the Pledged Policies in accordance with Section 2.7(a).

(cc) Payment of Premiums. On and after the Partial Repayment Date, subject to
Section 2.7(b), the Borrower shall pay or cause to be paid all Premiums due on
the Pledged Policies and keep all the Pledged Policies in full force and effect
and not in a state of grace.

(dd) Parent Pledgor Contribution Agreement and Assignor Contribution Agreement.
The Borrower shall enforce the Parent Pledgor’s obligations under the Parent
Pledgor Contribution Agreement, including, without limitation, the obligation of
the Parent Pledgor to reacquire Pledged Policies in accordance with the terms
thereof. The Borrower shall cause the Parent Pledgor to enforce its obligations
under the Assignor Contribution Agreement, including, without limitation, the
obligation of the Assignor to reacquire Pledged Policies in accordance with the
terms thereof.

(ee) Servicing Agreement. The Borrower shall timely enforce its rights and
obligations under the Servicing Agreement, including, without limitation, upon
the Administrative Agent’s instruction after the occurrence of a Servicer
Termination Event, terminating the Servicer in accordance with the terms
thereof. The Borrower shall not engage the Servicer to perform any additional
services under the Servicing Agreement without obtaining the Administrative
Agent’s prior written consent, which consent may be given or withheld in the
Required Lenders’ reasonable discretion.

(ff) Ownership of Borrower. The Borrower shall ensure that at all times, all of
its beneficial owners of its outstanding equity interests are U.S. Persons.

(gg) Custodial Packages. Within fifteen (15) days of the Closing Date, the
Borrower shall deliver or cause to be delivered all Custodial Packages
(including all originals thereof) related to the Subject Policies for the
Initial Advance to the Custodian. Within fifteen (15) days of the Closing Date,
the Borrower shall cause the Custodian to deliver to the Administrative Agent a
written confirmation identifying all such Subject Policies for which the
Custodian has accepted delivery of the related purported Custodial Packages
pursuant to the terms of the Account Control Agreement. Within sixty (60) days
of the Custodian’s receipt of such Custodial Packages, the Borrower shall cause
the Custodian to verify to the Administrative Agent in writing its receipt of
all documents required to be contained in each of the Custodial Packages related
to the Subject Policies for the Initial Advance by delivering the required
certification pursuant to the terms of the Account Control Agreement. On or
prior to each Advance Date, the Borrower shall cause the Servicer to upload the
related Collateral Packages (and with respect to the Initial Advance, the
Schedules relating thereto) to the FTP Site. With respect to each Pledged Policy
set forth on Schedule 7.1(f), the Borrower shall use commercially reasonable
efforts to deliver or cause the delivery of such Pledged Policies to the
Custodian.

 

Loan and Security Agreement

Page 55 of 77



--------------------------------------------------------------------------------

(hh) Delivery of Change Forms. Within two (2) Business Days of the Closing Date,
the Borrower shall deliver or caused to be delivered to the Securities
Intermediary completed but unsigned Change Forms for the Subject Policies
related to the Initial Advance, to be executed by the Securities Intermediary in
blank. Within seven (7) Business Days of the Closing Date, the Borrower shall
cause the Securities Intermediary to confirm to the Administrative Agent in
writing in the form of Exhibit L-3 to the Account Control Agreement that it is
holding Change Forms with respect to the Subject Policies related to the Initial
Advance executed by the Securities Intermediary in blank and the Administrative
Agent shall have received copies of such Change Forms.

Section 9.2 Negative Covenants. From the date hereof until the first day
following the date on which all of the Obligations (including, without
limitation, the Aggregate Participation Interest) are performed and paid in full
and this Loan Agreement is terminated, the Borrower hereby covenants and agrees
that it shall not:

(a) Assignment of Pledged Policies, Etc. Except as provided herein and in the
other Transaction Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist, any Adverse Claim upon or
with respect to, any of the Pledged Policies or any other Collateral, including,
without limitation, any Adverse Claim arising out of a Policy Loan.

(b) Amendments to Transaction Documents, etc. Amend, otherwise modify or waive
any term or condition of: (i) this Loan Agreement, except with the prior written
consent of all of the Lenders or (ii) any other Transaction Document, the
Borrower Organizational Documents, any Pledged Policy or any other material
contract, except in each case with the prior written consent of the Required
Lenders.

(c) Deposit of Non-Collections. Deposit or otherwise credit, or cause or permit
to be so deposited or credited, to the Collection Account any cash or other
assets other than Collections and other amounts allowed or required to be
credited to the Collection Account in accordance with Section 5.2.

(d) Indebtedness. Contract, create, incur or assume any indebtedness other than
indebtedness incurred pursuant to this Loan Agreement and the other Transaction
Documents.

(e) Change of Accounts. Change or cause to be changed any of the Accounts or the
Policy Account or amend the Account Control Agreement without prior written
consent of the Required Lenders.

(f) Mergers, Acquisitions, Sales, Subsidiaries, etc.

(i) Be acquired directly or indirectly, or be a party to any merger or
consolidation, or directly or indirectly purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, except for Permitted Investments
or sell, transfer, assign, convey or lease any of its property and assets (or
any interest therein) other than pursuant to, or as contemplated by, this Loan
Agreement or the other Transaction Documents;

 

Loan and Security Agreement

Page 56 of 77



--------------------------------------------------------------------------------

(ii) make, incur or suffer to exist an Investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of, or payment for, property from, any other Person, except for Permitted
Investments, pursuant to the Transaction Documents;

(iii) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or

(iv) enter into any transaction with any Affiliate of the Borrower, Imperial,
the Servicer or the Portfolio Manager or any Affiliate of any of them except for
the transactions contemplated or permitted by the Transaction Documents and
other transactions upon fair and reasonable terms materially no less favorable
to the Borrower or than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, Imperial, the
Servicer or the Portfolio Manager.

(g) Change in Business Policy. Make any change in the character of its business.

(h) Chief Executive Office. Move its chief executive office or jurisdiction of
formation or permit the documents and books in its possession or under its
control evidencing the Collateral to be moved, unless (i) the Borrower shall
have given to the Administrative Agent not less than thirty (30) days’ prior
written notice thereof, clearly describing the new location, and (ii) the
Borrower shall have taken such action, satisfactory to the Administrative Agent,
to maintain the title or ownership of the Borrower and any security interest of
the Administrative Agent, in the Collateral at all times fully perfected and in
full force and effect. The Borrower shall not in any event become or seek to
become organized under the laws of more than one jurisdiction.

(i) Business Restrictions. Engage in any business or transactions, or be a party
to any documents, agreements or instruments, other than the Transaction
Documents or those incidental to the purposes thereof, or make any expenditure
for the purchase of any assets if such expenditure is made by the Borrower
through a withdrawal of funds from an Account.

(j) Sale of Assets. Sell, transfer or convey any assets, except as expressly
permitted by the Transaction Documents.

(k) Independent Manager. Remove, replace or seek to replace its Independent
Manager absent due cause, death or incapacity without the express prior written
consent of the Administrative Agent and the Required Lenders, provided, however,
that no such consent shall be required for the replacement of an Independent
Manager in the event that such Independent Manager ceases to meet the
qualifications set forth in Section 9.1(f)(ii), and such Independent Manager is
replaced by another Person who possesses such qualifications.

 

Loan and Security Agreement

Page 57 of 77



--------------------------------------------------------------------------------

(l) Further Policy Acquisitions. Acquire at any time any additional Policies
that are not Pledged Policies without the prior written consent of the
Administrative Agent.

(m) Use of Proceeds. Without the prior written consent of the Administrative
Agent, use any proceeds arising from a sale under Section 2.7 other than
pursuant to this Loan Agreement.

(n) Accounting Changes. Change any accounting practices, policies or treatment
without the prior written consent of the Administrative Agent, except to the
extent required by Applicable Law, changes in GAAP or requirements of its
independent accountants.

(o) Foreign Assets Control Regulations, Etc. (i) Become or permit any of its
subsidiaries to become a Blocked Person, (ii) have or permit any of its
subsidiaries to have any investments in or engage in any dealings or
transactions with any Blocked Person or (iii) violate or permit any of its
subsidiaries to violate any Anti-Money Laundering Law.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.1 Events of Default. Each of the following shall constitute an “Event
of Default” under this Loan Agreement upon the (i) expiration of the time period
set forth below or (ii) expiration of a Cure Notice delivered to the Borrower by
the Required Lenders in their sole discretion or (iii) earlier revocation of
such Cure Notice by the Required Lenders in their sole discretion:

(a) Non-Payment. (A) The Borrower shall fail to make when due, any payment to
any Lender or the Administrative Agent under this Loan Agreement or any other
Transaction Document and such failure continues for one (1) Business Day, or
(B) so long as such failure is not solely due to an uncured Lender Default, the
Borrower shall fail to make when due, any payment to any other Person under this
Loan Agreement or any other Transaction Document, including, without limitation,
the failure to pay any Premium, and such failure continues for thirty (30) days
or (C) any Advance is not paid in full on the Maturity Date. For the avoidance
of doubt, the Lenders making one or more Protective Advances to pay any Premiums
due during such thirty (30) day period shall not constitute a cure of the
related Event of Default.

(b) Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Borrower, the Assignor, the Parent Pledgor, the
Portfolio Manager, the Servicer or Imperial under or in connection with any
Transaction Document to which it is a party or any information or report
delivered by or on behalf of any such Person to the Administrative Agent or any
Lender hereunder or under any other Transaction Document shall prove to have
been incorrect or untrue in any material respect when made or delivered (or when
such representation, warranty, information or report is deemed to have been made
or delivered) and, if curable, such breach is not cured within thirty (30) days.

(c) Non-Compliance with Other Provisions. (i) The Borrower shall fail to perform
or observe any covenant or agreement set forth in Section 9.1(y),
Section 9.1(dd),

 

Loan and Security Agreement

Page 58 of 77



--------------------------------------------------------------------------------

Section 9.1(ee), Section 9.1(ff), Section 9.1(gg), Section 9.2 (other than
Section 9.2(c)) or (ii) the Borrower or, the Assignor, the Parent Pledgor,
Imperial, the Portfolio Manager or the Servicer shall fail to perform or observe
any other term, covenant or agreement contained in any Transaction Document to
which it is party on its part to be performed or observed and any such failure
described in this clause (ii) shall remain unremedied for thirty (30) days (or,
with respect to a failure to deliver the Calculation Date Report or a failure to
comply with any of Section 2.7, Section 9.1(e), Section 9.1(h), Section 9.1(i),
Section 9.1(m), Section 9.1(hh), Section 9.2(c), such failure shall remain
unremedied for five (5) Business Days) from the earlier of (i) the date the
Borrower receives notice of such failure and (ii) the date the Borrower has
actual knowledge thereof.

(d) Non-Compliance by Other Parties. Any party to any Transaction Document other
than the Borrower, the Assignor, the Parent Pledgor, Imperial, the Servicer, the
Portfolio Manager, the Lenders or the Administrative Agent shall fail to perform
or observe any term, covenant or agreement contained in this Loan Agreement or
in any other Transaction Document on its part to be performed or observed and
any such failure shall remain unremedied for thirty (30) days (or, with respect
to a failure by the Securities Intermediary to make any deposit or withdrawal
from any of the Accounts to be made by it under the Transaction Documents, such
failure shall remain unremedied for one (1) Business Day) from the earlier of
the (i) the date such Person receives notice of such failure and (ii) the date
such Person has actual knowledge thereof.

(e) Validity of Transaction Documents. (i) This Loan Agreement or any other
Transaction Document shall (except in accordance with its terms), in whole or in
part, cease to be the legally valid, binding and enforceable obligation of the
Borrower, the Assignor, the Parent Pledgor, Imperial, the Servicer or the
Portfolio Manager or cease to be in full force and effect, (ii) the Borrower,
the Assignor, the Parent Pledgor, Imperial, the Servicer or the Portfolio
Manager shall directly or indirectly contest in any manner such effectiveness,
validity, binding nature or enforceability of such document, (iii) any other
party (other than any of the Lenders, the Administrative Agent or any other
Affected Party) shall directly or indirectly contest in good faith such
effectiveness, validity, binding nature or enforceability of such document,
(iv) this Loan Agreement together with the Account Control Agreement shall cease
to create a valid Lien in favor of the Administrative Agent in the Collateral,
or the Lien of the Administrative Agent in the Collateral shall cease to be a
valid and enforceable first priority perfected Lien, free and clear of any
Adverse Claim or (v) the Borrower Interest Pledge Agreement shall cease to
create a valid Lien in favor of the Administrative Agent in Pledged Interests,
or the Lien of the Administrative Agent in the Pledged Interests shall cease to
be a valid and enforceable first priority perfected Lien, free and clear of any
Adverse Claim.

(f) Bankruptcy. An Event of Bankruptcy shall have occurred with respect to the
Borrower, the Assignor, the Parent Pledgor or Imperial.

(g) Change in Control. A Change in Control shall have occurred with respect to
the Borrower, the Parent Pledgor or the Assignor.

(h) Certain Events with Respect to Imperial. Imperial ceases to be a Publicly
Traded Company or a Blocked Person shall become the owner, directly or
indirectly, beneficially or of record, of equity representing five percent
(5.00%) or more of the aggregate ordinary voting power represented by the issued
and outstanding equity of Imperial.

 

Loan and Security Agreement

Page 59 of 77



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(i) Tax Liens; ERISA Liens. The Internal Revenue Service shall file notice of a
Lien pursuant to the Code with regard to any assets of the Borrower, the
Assignor, the Parent Pledgor or Imperial or the PBGC shall, or shall indicate
its intention to, file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Assignor or the Parent Pledgor
in excess of $100,000 or with regard to Imperial in excess of $3,000,000;
provided, however, that in each case the filing of such a notice of Lien shall
not be an Event of Default for so long as such filing is being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside. Notwithstanding anything provided in the preceding
sentence, no Adverse Claim shall be permitted with respect to any Collateral or
Pledged Interests.

(j) Defaults. A default by the Borrower (after giving effect to the applicable
grace period) shall have occurred and be continuing under any instrument,
agreement or legal commitment evidencing, securing or providing for the issuance
of indebtedness for borrowed money or off balance sheet financing for which the
Borrower (either individually or collectively) is liable to pay an amount in
excess of $50,000, following which the provider of such borrowed money or off
balance sheet financing has the right to accelerate the maturity thereof.

(k) Monetary Judgment. One or more judgments for the payment of money shall be
rendered against the Borrower in an aggregate amount in excess of $[*] or
against Imperial in an aggregate amount in excess of $[*], and, in each case,
shall remain unpaid or undischarged, or a stay of execution thereof shall not be
obtained, within thirty (30) days from the date of entry thereof.

(l) Material Adverse Effect. An event has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

(m) Servicer Termination Events. A Servicer Termination Event shall have
occurred and be continuing, but only if the Servicer has not been replaced by a
Successor Servicer or if such Servicer Termination Event causes a Material
Adverse Effect.

(n) Investment Company Act. The Borrower, the Assignor or Parent Pledgor shall
become an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(o) Organizational Document Amendments. The Borrower shall make any material
amendment to any of its Borrower Organizational Documents without the prior
written consent of the Required Lenders.

(p) Subject Policy Grace Period. Subject to Section 5.4 hereof, either (i) more
than one Pledged Policy in any calendar year (the “Annual Policy Limit”),
(ii) Pledged Policies the aggregate Net Death Benefit of which equals or exceeds
$[*] in any calendar year (the “Annual NDB Limit”), (iii) more than [*] Pledged
Policies (including Pledged Policies treated as Lapsed/Grace Policies pursuant
to Section 5.4 hereof) since the date of this Loan Agreement (the

 

Loan and Security Agreement

Page 60 of 77



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Aggregate Policy Limit”) or (iv) Pledged Policies (including Pledged Policies
treated as Lapsed/Grace Policies pursuant to Section 5.4 hereof) the aggregate
Net Death Benefit of which equals or exceeds $[*] since the date of this Loan
Agreement (the “Aggregate NDB Limit”), in the case of any of (i), (ii), (iii) or
(iv), lapse or enter a “grace period” not solely due to an uncured Lender
Default, and are not restored to good standing within [*] Business Days after
the Securities Intermediary receives written notice from the related Issuing
Insurance Company that such Pledged Policy has entered a “grace period” (any
such Pledged Policy, a “Lapsed/Grace Policy”); provided, however, that any
Pledged Policy may be permitted to lapse with the prior written consent of the
Required Lenders, in their sole discretion, and no such Pledged Policy permitted
to lapse (nor the Net Death Benefits thereof) will be counted for purposes of
this clause (p); provided further that with respect to any Pledged Policy set
forth on the Initial Advance Lexington Schedule, such Pledged Policy shall not
constitute a Lapsed/Graced Policy solely because such Pledged Policy is in a
state of grace on the Closing Date so long as the Borrower causes such Pledged
Policy to no longer be in state of grace by June 30, 2013.

(q) Ongoing Maintenance Costs. The failure by the Borrower to pay any Ongoing
Maintenance Costs (other than Premiums) to the applicable Person when due that
the Borrower is responsible to pay, so long as such failure is not solely due to
an uncured Lender Default, and such failure shall remain unremedied for thirty
(30) days from the earlier of (i) the date the Borrower receives notice of such
failure and (ii) the date the Borrower has actual knowledge thereof.

Section 10.2 Remedies.

(a) Optional Termination. Upon the occurrence and during the continuance of an
Event of Default (other than an Event of Default described in Section 10.1(f))
that is not waived in writing by the Required Lenders and not cured within any
applicable cure period, the Administrative Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, declare the Advances and
other Obligations to be due and payable and the Lenders’ Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
all the Advances and other Obligations shall be and become immediately due and
payable (and the Maturity Date shall be deemed to have occurred), without
further notice, demand or presentment, and the Lenders’ Commitment shall
terminate.

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 10.1(f), (i) the Commitment Termination Date shall be deemed to have
occurred automatically, and (ii) all outstanding Advances and other Obligations
shall become immediately and automatically due and payable (and the Maturity
Date shall be deemed to have occurred for all of the Advances), all without
presentment, demand, protest, or notice of any kind.

(c) Sale of the Collateral.

(i) In addition to all rights and remedies under this Loan Agreement or
otherwise, the Lenders and the Administrative Agent shall have all other rights
and remedies provided under the relevant UCC and under other Applicable Laws,
which rights shall be cumulative. Without limiting the generality of the
foregoing, on and after

 

Loan and Security Agreement

Page 61 of 77



--------------------------------------------------------------------------------

the occurrence of an Event of Default that is not waived in writing by the
Required Lenders, the Administrative Agent (on behalf of the Secured Parties and
at the direction of the Required Lenders) may without being required to give any
notice (except as herein provided or as may be required by mandatory provisions
of law), sell the Collateral or any part thereof in any commercially reasonable
manner at public or private sale, for cash, upon credit or for future delivery,
as directed by the Required Lenders and at such price or prices as the Required
Lenders may deem satisfactory. Any Lender or the Administrative Agent may
participate as a bidder in any such sale and the Administrative Agent and/or the
Lenders may credit bid in such sale. The Borrower will execute and deliver such
documents and take such other action as the Administrative Agent reasonably
deems necessary or advisable in order that any such sale may be made in
compliance with Applicable Law. Upon any such sale, the Administrative Agent
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold.

(ii) If any such sale is consummated prior to the Partial Repayment Date, after
deduction of payment for the outstanding principal balance of Advances plus
accrued but unpaid interest thereon plus all other Obligations owing by the
Borrower (excluding the Aggregate Participation Interest and including, for the
avoidance of doubt, the Amortization Shortfall Amounts for all of the Shortfall
Pledged Policies that remain unpaid), the Administrative Agent shall distribute
the remaining proceeds of such sale as follows: (i) first, into the Borrower
Account, an amount equal to the lesser of (A) the Initial Advance plus all
Additional Policy Advances and (B) the Borrower’s Total Investment in the
Pledged Policies, less, in each case, all amounts previously distributed
pursuant to Clauses “Seventh,” “Ninth” and “Tenth” of Section 5.2(b), Clauses
“Ninth,” “Thirteenth” and “Fourteenth” of Section 5.2(c) and Clauses “Eighth”
and “Ninth” of Section 5.2(e), (ii) second, deposit an amount equal to the
product of (X) the Participation Interest Percentage and (Y) the remaining
amount of such proceeds, into the Participation Interest Account as payment by
the Borrower for the Participation Interest for the Pledged Policies subject to
such sale, (iii) third, deposit the aggregate unpaid Participation Interest
Shortfall Amounts for all of the Shortfall Pledged Policies into the
Participation Interest Account and (iv) fourth, deposit any remaining amount
into the Borrower Account.

(iii) If any such sale is consummated on or after the Partial Repayment Date,
after deduction of payment for the outstanding Obligations owing by the Borrower
(excluding the Aggregate Participation Interest and including, for the avoidance
of doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid), the Administrative Agent shall distribute the
remaining proceeds of such sale as follows: (i) first, into the Borrower
Account, an amount equal to the lesser of (A) the Initial Advance plus all
Additional Policy Advances and (B) the Borrower’s Total Investment in the
Pledged Policies, less, in each case, all amounts previously distributed
pursuant to Clauses “Seventh,” “Ninth” and “Tenth” of Section 5.2(b), Clauses
“Ninth,” “Thirteenth” and “Fourteenth” of Section 5.2(c) and Clauses “Eighth”
and “Ninth” of Section 5.2(e), (ii) second, deposit an amount equal to the
product of (X) the Participation Interest Percentage and (Y) the remaining
amount of such proceeds, into the Participation

 

Loan and Security Agreement

Page 62 of 77



--------------------------------------------------------------------------------

Interest Account as payment by the Borrower for the Participation Interest for
the Pledged Policies subject to such sale, (iii) third, deposit the aggregate
unpaid Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies into the Participation Interest Account and (iv) fourth, deposit any
remaining amount into the Borrower Account.

(iv) Any such sale under this Section 10.2(c), other than a sale consummated
pursuant to a credit bid made by the Administrative Agent or a Lender, shall be
for cash. Each purchaser at any such sale shall hold the Collateral so sold to
it absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Borrower which may be waived, and the
Borrower, to the extent permitted by Applicable Law, hereby specifically waives
all rights of redemption, stay or appraisal which it has or may have under any
law now existing or hereafter adopted. The Administrative Agent at the direction
of the Required Lenders, instead of exercising the power of sale herein
conferred upon them, may proceed by a suit or suits at law or in equity to
foreclose the security interests in the Collateral and sell the Collateral, or
any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction.

(d) In furtherance of the rights, powers and remedies of the Administrative
Agent and the Required Lenders on and after the occurrence of an Event of
Default that is not waived in writing by the Required Lenders, or cured within
any applicable cure period, the Borrower hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, which appointment is coupled
with an interest, with full power of substitution, in the name of the Borrower,
or otherwise, for the sole use and benefit of the Administrative Agent (for the
further benefit of the Secured Parties), but at the Borrower’s expense, to the
extent permitted by law and subject to the last sentence of the immediately
preceding subsection, to exercise, at any time and from time to time during the
continuance of an Event of Default, all or any of the following powers with
respect to all or any of the Collateral:

(i) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,

(ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii) to sell, transfer, assign, seize or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent was the absolute owner thereof, and

(iv) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

provided that the Administrative Agent shall give the Borrower at least ten
(10) days’ prior written notice of the time and place of any public sale or the
time after which any private sale or other intended disposition of any of the
Collateral is to be made. The Borrower agrees that such notice constitutes
“reasonable notification” within the meaning of Section 9-611 (or other section
of similar content) of the relevant UCC.

 

Loan and Security Agreement

Page 63 of 77



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Loan Agreement,
if at any time the rights, powers and privileges of the Required Lenders or the
Administrative Agent following the occurrence of an Event of Default conflict
(or are inconsistent) with the rights and obligations of the Servicer, the
rights, powers and privileges of the Required Lenders or the Administrative
Agent shall supersede the rights and obligations of the Servicer to the extent
of such conflict (or inconsistency), with the express intent of maximizing the
rights, powers and privileges of the Required Lenders or the Administrative
Agent following the occurrence of an Event of Default.

(f) The parties hereto acknowledge that this Loan Agreement is, and is intended
to be, a contract to extend financial accommodations to the Borrower within the
meaning of Section 365(e)(2)(B) of the Federal Bankruptcy Code (11 U.S.C. §
365(e)(2)(B)) (or any amended or successor provision thereof or any amended or
successor code).

(g) For the avoidance of doubt, the rights and remedies granted to the Lenders
or the Administrative Agent under this Loan Agreement, any other Transaction
Document, the relevant UCC or any other Applicable Law are cumulative and not
exclusive, and the exercise of any such rights and remedies will not be waived
or deemed waived by any such Person merely by the receipt of or acceptance by
such Person of amounts on deposit in the Collection Account that are distributed
pursuant to Section 5.2(c) of this Loan Agreement.

Section 10.3 Lender Default. If a Lender Default has occurred and is continuing,
the Borrower shall have the right to prepay the outstanding principal amount of
the Advances plus accrued and unpaid interest thereon at par (provided that such
prepayment shall not reduce the amount of the Participation Interest with
respect to any Pledged Policy) or sell its assets (subject to the sale
provisions of Section 2.7(a)); provided that the Borrower shall not have the
right to incur any other debt unless the Administrative Agent, at the direction
of the Required Lenders, approves such debt in their sole and absolute
discretion. Notwithstanding the foregoing, upon the occurrence and continuance
of a Lender Default, all other rights and remedies of the Administrative Agent
and the Lenders under this Loan Agreement and the other Transaction Documents
shall remain in full force and effect. A Lender Default shall cease to exist
upon the earlier of the date such Lender Default is cured by a Lender or the
Ongoing Maintenance Costs Reimbursable Amount relating to such Lender Default is
paid pursuant to Sections 5.2(b) and/or (c) hereof.

ARTICLE XI

INDEMNIFICATION

Section 11.1 General Indemnity of the Borrower. Without limiting any other
rights which any such Person may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Lender and the Administrative Agent,
(on their own behalf and on behalf of each of the Lenders’ and the
Administrative Agent’s Affiliates and each of such entities’ respective
successors, transferees, participants and permitted assigns and all officers,
directors, shareholders, controlling persons, and employees of any of the
foregoing) (each of the

 

Loan and Security Agreement

Page 64 of 77



--------------------------------------------------------------------------------

foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages, losses, claims, liabilities and
related and reasonable costs and expenses actually incurred, including
reasonable attorneys’ fees and disbursements actually incurred (all of the
foregoing being collectively called “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to any Transaction Document
or the transactions contemplated thereby, the acceptance and administration of
this Loan Agreement by such Person, any commingling of funds related to the
transactions contemplated hereby (whether or not permitted hereunder), or the
use of proceeds therefrom by the Borrower, including (without limitation) in
respect of the funding of any Advance or in respect of any Policy; excluding,
however, (i) Indemnified Amounts to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence, fraud or willful
misconduct on the part of any Indemnified Party (BUT EXPRESSLY EXCLUDING FROM
THIS CLAUSE (i), AND EXPRESSLY INCLUDING IN THE INDEMNITY SET FORTH IN THIS
SECTION 11.1, INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED IN THIS SECTION 11.1, INDEMNIFIED PARTIES
SHALL BE INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT), and (ii) any
Indemnified Tax upon or measured by net income (except those described in
Section 6.1(a)) on any Indemnified Party; including (without limitation),
however, Indemnified Amounts resulting from or relating to:

(i) any representation or warranty made by or on behalf of the Borrower, the
Assignor, the Parent Pledgor, the Portfolio Manager or Imperial in any
Transaction Document to which it is a party, which was incorrect in any respect
when made;

(ii) failure by the Borrower, the Assignor, the Parent Pledgor, the Portfolio
Manager, or Imperial to comply with any covenant made by it, or perform any
obligation to be performed by it, in any Transaction Document to which it is a
party;

(iii) except as expressly set forth in this Loan Agreement, the failure by the
Borrower, the Assignor, the Parent Pledgor, the Portfolio Manager or Imperial to
create and maintain in favor of the Administrative Agent, for the benefit of the
Secured Parties a valid perfected first priority security interest in the
Collateral, free and clear of any Adverse Claim;

(iv) the failure by the Borrower to pay when due any Taxes (including sales,
excise or personal property taxes) payable in connection with the purchase and
sale of the Collateral;

(v) the commingling of the Collections with other funds of the Borrower;

(vi) any legal action, judgment or garnishment affecting, or with respect to,
distributions on any Pledged Policy or the Transaction Documents; and

(vii) any failure to comply with any Applicable Law with respect to any Pledged
Policy or any other part of the Collateral.

 

Loan and Security Agreement

Page 65 of 77



--------------------------------------------------------------------------------

If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment of the amounts indemnified against in this Section 11.1 that is
permissible under Applicable Law.

Section 11.2 General Indemnity of the Portfolio Manager. Without limiting any
other rights which any such Person may have hereunder or under Applicable Law,
the Portfolio Manager hereby agrees to indemnify each Indemnified Party,
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related and reasonable costs and expenses actually incurred,
including reasonable attorneys’ fees and disbursements actually incurred (all of
the foregoing being collectively called “Portfolio Manager Indemnified Amounts”)
awarded against or incurred by any of them arising out of or relating to (i) any
representation or warranty made by or on behalf of the Portfolio Manager in any
Transaction Document to which it is a party, which was incorrect in any respect
when made and (ii) failure by the Portfolio Manager to comply with any covenant
made by it, or perform any obligation to be performed by it, in any Transaction
Document to which it is a party; excluding, however, (A) Portfolio Manager
Indemnified Amounts to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence, fraud or willful misconduct
on the part of any Indemnified Party (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE
(A), AND EXPRESSLY INCLUDING IN THE INDEMNITY SET FORTH IN THIS SECTION 11.2,
PORTFOLIO MANAGER INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED IN THIS SECTION 11.2, INDEMNIFIED PARTIES
SHALL BE INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Portfolio Manager hereby agrees to make the maximum contribution to the payment
of the amounts indemnified against in this Section 11.2 that is permissible
under Applicable Law.

ARTICLE XII

ADMINISTRATIVE AGENT

Section 12.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Loan Agreement
and the other Transaction Documents, and each such Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Loan Agreement and the other Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Loan Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Loan Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent.

 

Loan and Security Agreement

Page 66 of 77



--------------------------------------------------------------------------------

Section 12.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Loan Agreement and the other Transaction Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Loan Agreement or any other
Transaction Document (except for its or such Person’s own gross negligence,
fraud or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower, the Assignor, the Parent Pledgor, Imperial, the Servicer, the
Portfolio Manager, the Securities Intermediary or the Custodian or any officer
thereof contained in any Transaction Document to which it is a party or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Loan
Agreement or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Loan Agreement
or any other Transaction Document or for any failure of the Borrower, the
Assignor, the Parent Pledgor, Imperial, the Servicer, the Portfolio Manager, the
Securities Intermediary or the Custodian to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Loan Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Borrower, the Assignor, the Parent Pledgor, Imperial, the Servicer, the
Portfolio Manager, the Custodian or the Securities Intermediary. The
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to the Loan Agreement or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of any Lender.

Section 12.4 Reliance by the Administrative Agent The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex, e-mail or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower or the
Servicer), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat each Lender as
the owner of its pro rata share of the Advances for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Loan Agreement or
any other Transaction Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Subject to the Transaction Documents, the Administrative Agent
shall in all cases be

 

Loan and Security Agreement

Page 67 of 77



--------------------------------------------------------------------------------

fully protected in acting, or in refraining from acting, under this Loan
Agreement and the other Transaction Documents in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
an interest in any of the Lender Notes.

Section 12.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default hereunder unless the Administrative Agent has received written
notice from a Lender referring to this Loan Agreement, describing such Unmatured
Event of Default or Event of Default and stating that such notice is a “notice
of default”. In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action, subject to the Transaction
Documents with respect to such Unmatured Event of Default or Event of Default as
shall be directed by the Required Lenders.

Section 12.6 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower or the Servicer, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the Servicer and made its own
decision to make its Advances hereunder and enter into this Loan Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Loan Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the Servicer. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or the Servicer which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 12.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their outstanding Advances, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of all of the
Lender Notes) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Loan
Agreement, any of the other Transaction Documents

 

Loan and Security Agreement

Page 68 of 77



--------------------------------------------------------------------------------

or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence, fraud or willful misconduct. The agreements in this
Section 12.7 shall survive the payment of all of the Lender Notes and all other
amounts payable hereunder and the termination of this Loan Agreement.

Section 12.8 The Administrative Agent in Its Individual Capacity The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Servicer,
Imperial, the Portfolio Manager or any of their Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Transaction Documents. With respect to Advances made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Loan
Agreement and the other Transaction Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

Section 12.9 Successor Administrative Agent. The Administrative Agent may resign
as the Administrative Agent upon twenty (20) days’ notice to the Lenders
effective upon the appointment of a successor agent. If the Administrative Agent
shall resign as the Administrative Agent under this Loan Agreement and the other
Transaction Documents, then the Required Lenders shall appoint a successor agent
for the Lenders, which successor agent shall be an Affiliate of the
Administrative Agent or a commercial bank organized under the laws of the United
States of America or any State thereof or under the laws of another country
which is doing business in the United States of America and, if such successor
agent is not an Affiliate of the Administrative Agent, together with its
Affiliates, having a combined capital, surplus and undivided profits of at least
$100,000,000, which, if such successor agent is not an Affiliate of the
Administrative Agent, shall be reasonably acceptable to the Borrower, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Loan Agreement or
any holders of an interest in any of the Lender Notes. After any retiring
Administrative Agent’s resignation as the Administrative Agent, all of the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Loan Agreement and the other Transaction Documents.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments, Etc. No amendment or waiver of, or consent to the
Borrower’s departure from, any provision of this Loan Agreement shall be
effective unless it is in writing and signed by the Administrative Agent, with
the written consent of the Required Lenders (or, in the case of any amendment,
waiver or consent that would result in a decrease in

 

Loan and Security Agreement

Page 69 of 77



--------------------------------------------------------------------------------

the interest rate on any Advance, a reduction in the principal amount of any
Advance, an extension of time to make any payment of principal or interest on
any Advance, the extension of the Commitment Termination Date or a release of
all or any substantial portion of the Collateral (other than as expressly
contemplated hereunder), by each Affected Party), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No amendment or waiver of, or consent
to the departure of any other party from, any provision of this Loan Agreement
shall be effective unless it is in writing and signed by the Borrower.

Section 13.2 Notices, Etc. All notices, directions, instructions, demands and
other communications provided for hereunder shall, unless otherwise stated
herein, be in writing (including electronic mail communication) and sent to each
party entitled thereto, at its address set forth on Schedule 13.2, or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices, directions, instructions, demands and
communications shall be effective: (a) if sent by overnight courier, on the
Business Day after the day sent, (b) if by U.S. mail, three (3) Business Days
after being deposited in the mail, (c) if delivered personally, when delivered,
and (d) if sent by electronic mail, when the sender thereof shall have received
electronic confirmation of the transmission thereof (provided that should such
day not be a Business Day, on the next Business Day), except any such notice,
direction, demands or other communications to the Administrative Agent shall
only be effective upon actual receipt.

Section 13.3 No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder or under any
Transaction Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 13.4 Binding Effect; Assignability; Term. This Loan Agreement shall be
binding upon and inure to the benefit of the Borrower, each Lender, the
Administrative Agent, the Portfolio Manager and the Servicer, and their
respective successors and assigns, except that no party shall have the right to
assign any of their respective rights, or to delegate any of their respective
duties and obligations, hereunder without the prior written consent of the other
parties except as set forth below. The Initial Lender may assign up to 49.9% of
its Lender Notes, Commitment and Advances hereunder, and any other Lender may
assign all or any portion of its Lender Notes, Commitment and Advances
hereunder, in each case pursuant to an assignment and assumption agreement in
substantially the form attached hereto as Exhibit C (each, an “Assignment and
Assumption Agreement”), and in each case to (1) any Affiliate or (2) any
financial institution or other Person with the approval of the Required Lenders
and, so long as no Event of Default has occurred and is continuing, the
Borrower; provided that (i) any such assignment shall be in an amount of not
less than the lesser of (A) $2,000,000 and (B) one-hundred percent (100%) of
such Lender’s outstanding Advances (provided, however, that in no event shall
the Initial Lender fail to constitute at least fifty and one-tenths percent
(50.1%) of the Lenders), (ii) the assigning Lender shall promptly give written
notice of such assignment to the Administrative Agent and the Borrower and
(iii) the assignee agrees in writing to be bound by the provisions of this Loan
Agreement. Any attempted assignment or delegation in breach of this Section 13.4
shall be null and void. Notwithstanding the foregoing, (i) the Initial Lender or
any

 

Loan and Security Agreement

Page 70 of 77



--------------------------------------------------------------------------------

Affiliate of the Initial Lender that becomes a Lender hereunder may, without the
consent of the Borrower, assign all or any portion of its Lender Notes,
Commitment and Advances hereunder to an Affiliate of the Initial Lender or such
Affiliate or any Person that directly or indirectly owns any equity interest in
the Initial Lender or such Affiliate and (ii) any Lender may, without the
consent of the Borrower, (a) assign all of its Lenders Notes, Commitment and
Advances hereunder to any Person if such Lender determines in its sole and
absolute discretion that remaining a Lender hereunder would have an adverse
regulatory impact on such Lender and (b) sell participation interests in its
Advances and obligations hereunder to any Person or pledge any of its rights
hereunder to any federal reserve bank, federal home loan bank or any federal
depository institution. Any Lender which assigns all or any portion of its
Lender Notes, Commitment and Advances hereunder pursuant to this Section 13.4
may retain or assign all or any portion of its interest in the Aggregate
Participation Interest. For the avoidance of doubt, any Person which does not
hold any Lender Note, has no Commitment hereunder and in respect of which no
Advances are outstanding, but which has an interest in the Aggregate
Participation Interest, shall not be included in determining the Required
Lenders. This Loan Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the Commitments have terminated and
all the principal of and interest on the Advances and all other Obligations are
paid in full, including, without limitation, the Aggregate Participation
Interest; provided that rights and remedies of the Lenders and the
Administrative Agent, as applicable, under Article XI and Section 3.1,
Section 3.3 and Section 13.8 shall survive any termination of this Loan
Agreement.

Section 13.5 GOVERNING LAW; JURY TRIAL.

(a) THIS LOAN AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS.

Section 13.6 Execution in Counterparts. This Loan Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Loan Agreement by
facsimile or transmitted electronically in either Tagged Image File Format
(“TIFF”) or Portable Document Format (“PDF”) shall be equally effective as
delivery of a manually executed counterpart hereof. Any party delivering an
executed counterpart of this Loan Agreement by facsimile, TIFF or PDF shall also
deliver a manually executed counterpart hereof, but failure to do so shall not
affect the validity, enforceability, or binding effect of this Loan Agreement.

 

Loan and Security Agreement

Page 71 of 77



--------------------------------------------------------------------------------

Section 13.7 Submission to Jurisdiction. Each party hereto hereby submits to the
exclusive jurisdiction of the courts of the State of New York and of any Federal
court located in the State of New York (or any appellate court from any thereof)
in any action or proceeding arising out of or relating to this Loan Agreement or
the transactions contemplated hereby. Each party hereto hereby irrevocably
waives any objection that it may have to the laying of venue of any such
proceeding and any claim that any such proceeding has been brought in an
inconvenient forum.

Section 13.8 Costs and Expenses. In addition to its obligations under
Section 3.3 and Article XI, the Borrower agrees to pay on demand:

(a) all reasonable and actual costs and expenses incurred by the Administrative
Agent and each Lender in connection with (i) the preparation, execution,
delivery, administration and enforcement of, or any actual or claimed breach of
or any amendments, waivers or consents under or with respect to, this Loan
Agreement, the Lender Notes and the other Transaction Documents (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation, the reasonable fees and expenses of counsel to any of such Persons
actually incurred in connection therewith, (ii) the perfection of Administrative
Agent’s security interest in the Collateral, (iii) the maintenance of the
Accounts and the Borrower Account, and (iv) the audit of the books, records and
procedures of the Servicer or the Borrower by the Administrative Agent’s
auditors (which may be employees of the Administrative Agent), and

(b) all stamp and other Taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Loan
Agreement, the Lender Notes or the other Transaction Documents, and agrees to
indemnify each Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees.

Section 13.9 Severability of Provisions. If any one or more provisions of this
Loan Agreement shall for any reason be held invalid, then such provisions shall
be deemed severable from the remaining provisions of this Loan Agreement and
shall in no way affect the validity or enforceability of other provisions of
this Loan Agreement.

Section 13.10 ENTIRE AGREEMENT. THIS LOAN AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.11 Conflicts. With respect to the matters set forth herein, in the
event of any conflict between the provisions of this Loan Agreement and the
provisions of any collateral assignment related to a Pledged Policy, the
provisions of this Loan Agreement shall govern and control.

 

Loan and Security Agreement

Page 72 of 77



--------------------------------------------------------------------------------

Section 13.12 Confidentiality. No party to this Loan Agreement that receives any
Confidential Information (the “Receiving Party”) from any other party (the
“Disclosing Party”) under this Loan Agreement or any other Transaction Document
shall disclose any Confidential Information to any Person without the consent of
the Disclosing Party, other than (a) to the Servicer, Portfolio Manager,
Securities Intermediary, Custodian and the Receiving Party’s Affiliates and its
and their respective officers, directors, employees, trustees, agents and
advisors (collectively, its “Representatives”) and to actual or prospective
assignees under Section 13.4, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, including any
requirements to make disclosures thereof pursuant to applicable securities laws,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating the Receiving
Party, the Servicer, Portfolio Manager, Securities Intermediary, Custodian
and/or their respective Affiliates (d) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Disclosing Party received by it from the Receiving Party, (e) in connection with
any litigation or proceeding to which the Receiving Party, the Servicer,
Portfolio Manager, Securities Intermediary, Custodian and/or their respective
Affiliates may be a party, (f) in connection with the exercise of any right or
remedy under this Loan Agreement or any other Transaction Document, and any
related or subsequent sale or other transaction involving any of the Collateral
or other collateral or assets pledged pursuant to any Transaction Document to
secure the repayment of the Advances or (g) if any such Confidential Information
becomes publicly available so long as such availability is not caused by the
Receiving Party or any of its Affiliates or any of their respective officers,
directors, employees, trustee, agents and advisors. Notwithstanding the
foregoing, it is expressly agreed that following the Closing Date, the Initial
Lender may make or cause to be made a press release, public announcement or
publicity statement (including placing a “tombstone” advertisement) relating to
this Loan Agreement; provided that the parties hereto will consult with each
other regarding the content and timing of any such press release, public
announcement or publicity statement.

Section 13.13 Limitation on Liability. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS LOAN AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED
PARTY SHALL NOT BE LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO
THIS LOAN AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, THE LENDER NOTES, THE ADVANCES OR OTHERWISE IN CONNECTION
WITH THE FOREGOING. WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE THAT
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR ANY INDEMNIFIED PARTY SHALL BE
SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING SPECIFIC PERFORMANCE OR
INJUNCTION RELATING TO ANY FAILURE BY ANY SUCH PARTY TO MAKE ANY ADVANCE UNDER,
OR SUCH PARTY DECLINING TO MAKE ANY ADVANCE UNDER, THIS LOAN AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL LENDERS’
LIABILITY FOR FAILURE TO FUND ANY ADVANCE EXCEED THE AMOUNT OF SUCH ADVANCE AND
$20,000,000 IN AGGREGATE FOR ALL ADVANCES.

 

Loan and Security Agreement

Page 73 of 77



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Loan and Security Agreement

Page 74 of 77



--------------------------------------------------------------------------------

Section 13.14 Relationship of Parties. Notwithstanding the obligation of the
Borrower to pay the Aggregate Participation Interest to the Lenders in
accordance with the terms hereof and that Advances made from time to time
hereunder may be used to pay Ongoing Maintenance Costs, the relationship of each
Secured Party and the Borrower is solely one of lender and borrower and this
Loan Agreement does not constitute a partnership, tenancy-in-common, joint
tenancy or joint venture between any of the Secured Parties and the Borrower,
nor does this Loan Agreement create an agency or fiduciary relationship between
any of the Secured Parties and the Borrowers. The Borrower is not the
representative or agent of any of the Secured Parties and no Secured Party is a
representative or agent of the Borrower. The parties hereto intend that the
relationship among them shall be solely that of creditor and debtor. No Secured
Party shall in any way be responsible or liable for the debts, losses,
obligations or duties of the Borrower. IN WITNESS WHEREOF, the parties have
caused this Loan and Security Agreement to be executed by their respective
officers thereunto duly authorized as of the day and year first above written.

 

WHITE EAGLE ASSET PORTFOLIO, LLC, as Borrower By:  

/s/ Richard S. O’Connell, Jr.

Name:   Richard S. O’Connell, Jr. Title:   President & Chief Financial Officer
IMPERIAL FINANCE & TRADING, LLC, as Servicer By:  

/s/ Richard S. O’Connell, Jr.

Name:   Richard S. O’Connell, Jr. Title:   Chief Financial Officer IMPERIAL
FINANCE & TRADING, LLC, as Portfolio Manager By:  

/s/ Richard S. O’Connell, Jr.

Name:   Richard S. O’Connell, Jr. Title:   Chief Financial Officer

 

Loan and Security Agreement

Page 75 of 77



--------------------------------------------------------------------------------

LNV CORPORATION, as Initial Lender By:  

/s/ Jacob Cherner

Name:   Jacob Cherner Title:   Executive Vice President CLMG CORP., as
Administrative Agent By:  

/s/ James Erwin

Name:   James Erwin Title:   Executive Vice President

 

Loan and Security Agreement

Page 76 of 77



--------------------------------------------------------------------------------

—    Schedule 2.1(a)

Lenders’ Commitments

 

Lender

   Commitment  

LNV Corporation

   $ 300,000,000   



--------------------------------------------------------------------------------

—    Schedule 7.1(a)(i)

Collateral Assignment Exception Policy

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

No Collateral Assignment will be filed for the following Retained Death Benefit
Policy:

 

5725   [*]     [ *]      [ *]      8/15/2008        [ *]      10,000,000.00     
  14.00 %      86.00 % 



--------------------------------------------------------------------------------

—    Schedule 7.1(f)

Policy Delivery Exception Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 7.1(f) Duplicate Policies Ordered Not Yet Been Received*

 

Last Name

  

First Name

  

Carrier

  

Policy #

  

Type

[*]    [*]    [*]    [*]    Balance Sheet [*]    [*]    [*]    [*]    Balance
Sheet [*]    [*]    [*]    [*]    Balance Sheet [*]    [*]    [*]    [*]   
Balance Sheet [*]    [*]    [*]    [*]    Balance Sheet [*]    [*]    [*]    [*]
   Balance Sheet [*]    [*]    [*]    [*]    Balance Sheet [*]    [*]    [*]   
[*]    Balance Sheet [*]    [*]    [*]    [*]    Balance Sheet [*]    [*]    [*]
   [*]    Balance Sheet [*]    [*]    [*]    [*]    Balance Sheet [*]    [*]   
[*]    [*]    Balance Sheet

 

* As of April 29, 2013



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

—    Schedule 8.1(i)

Attempted Rescission Exercise Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 8.1(i)

 

Deal Type

   Quote
Internal
ID      Policy
Owner
Last
Name   Policy
Owner
First
Name   Policy #   Issue Date     

Insurance Company

   Death Benefit  

Life Settlement - Retained Death Benefit

     5725       [*]   [*]   [*]     8/15/2008      

Lincoln National Life Insurance Company

     10,000,000.00   

Life Settlement - Retained Death Benefit

                 

Life Settlement - Retained Death Benefit

    
 
 
 
 
 
 
 
 
 
  Two subsidiaries of Imperial Holdings, Inc., Imperial Premium Finance, LLC
(“IPF”) and
Imperial Life Settlements, LLC (“ILS,” and together with IPF, the “Imperial
Parties”), were
named as a parties in the matter styled Hal Katersky (the “Insured”), Barry
Lavine as the
Individual Trustee of the Amended and Restated Hal Katersky Irrevocable Life
Insurance Trust
DTD 8/29/2008 (“Katersky Trust”), Hillary A. Katersky, Andrew Katersky, Robin
Katersky,
Jeffery Katersky and Dylan Zelman (collectively with the Insured, Barry Lavine
and the
Katersky Trust, the “Katersky Parties”) v. Imperial Premium Finance, LLC;
Imperial Life
Settlements, LLC; Bank of Utah; and the Lincoln National Life Insurance Company
(“Lincoln”), filed on May 23, 2012, in the United States District Court for the
Central District
of California. The Katersky Parties sought equitable remedies, attorneys; fees
and monetary
damages.   
  
  
  
  
  
  
  
  
  
   

Life Settlement - Retained Death Benefit

  

Life Settlement - Retained Death Benefit

  

Life Settlement - Retained Death Benefit

        

Premium Finance - Ratained Death Benefit

    
 
 
 
 
 
 
 
  On September 20, 2012, the Katersky Parties and the Imperial Parties reached a
settlement to
resolve all claims. The settlement provided that once the jointly submitted
change of ownership
and beneficiary forms were recorded by Lincoln, the parties would file a
stipulation of dismissal
with prejudice, which would dismiss the case against all defendants. The change
forms that
were submitted to - and recorded by - Lincoln pursuant to the settlement
agreement designated
an entity designated by the Imperial Parties as the owner and primary
beneficiary of the Policy,
and allowed the Katersky Parties to designate an irrevocable beneficiary
entitled to $1.4 million
of the $10 million net death benefit. Pursuant to a joint motion for dismissal
filed by all parties,
the case was dismissed with prejudice on November 15, 2012.   
  
  
  
  
  
  
  
  



--------------------------------------------------------------------------------

—    Schedule 8.1(q)

Material Adverse Changes

None



--------------------------------------------------------------------------------

—    Schedule 8.1(s)

Account Information

 

Account Description

  

Bank

  

Account No.

Collection Account    Wilmington Trust, National Association    Payment Account
   Wilmington Trust, National Association    Borrower Account    Wilmington
Trust, National Association    Escrow Account    Wilmington Trust, National
Association    Policy Account    Wilmington Trust, National Association   



--------------------------------------------------------------------------------

—    Schedule 8.1(u)

Unmatured Events of Default and Events of Default

None



--------------------------------------------------------------------------------

—    Schedule 8.1(w)

Retained Death Benefit Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 8.1(w) Retained Death Benefit Policies

 

Quote
Internal
ID

     Policy
Owner
Last
Name   Policy
Owner
First
Name   Policy #   Issue Date     

Insurance Company

   Death Benefit      Third Party
Retained
Percentage     Company’s
percentage     40575       [*]   [*]   [*]     12/16/2008       [*]     
1,800,000.00         7.00 %      93.00 %    42586       [*]   [*]   [*]    
7/18/2009       [*]      3,500,000.00         3.50 %      96.50 %    44771      
[*]   [*]   [*]     12/19/2005       [*]      3,000,000.00         24.00 %     
76.00 %    45187       [*]   [*]   [*]     4/28/2009       [*]      5,000,000.00
        44.00 %      56.00 %    45321       [*]   [*]   [*]     6/4/2008      
[*]      4,000,000.00         38.00 %      62.00 %    47964       [*]   [*]  
[*]     12/15/2008       [*]      3,000,000.00         29.00 %      71.00 %   
5725       [*]   [*]   [*]     8/15/2008       [*]      10,000,000.00        
14.00 %      86.00 % 



--------------------------------------------------------------------------------

—    Schedule 8.2(l)

Portfolio Manager Material Adverse Changes

None



--------------------------------------------------------------------------------

—    Schedule 13.2

Notice Addresses

CLMG CORP.

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

* * * * *

LNV Corporation

c/o CLMG Corp.

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

* * * * *

WHITE EAGLE ASSET PORTFOLIO, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *

IMPERIAL FINANCE & TRADING, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *



--------------------------------------------------------------------------------

MARKLEY ASSET PORTFOLIO, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *

OLIPP IV, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *

IMPERIAL FINANCE & TRADING, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *

IMPERIAL HOLDINGS, INC.

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

* * * * *



--------------------------------------------------------------------------------

—    Eligibility Criteria Clause (a) Schedule

Eligibility Criteria Clause (a) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility Criteria Clause (a) Exceptions*

 

Policy
Owner
Last
Name

   Policy
Owner
First
Name   Policy #   Issue Date     

Insurance Company

   Death Benefit      Current Policy Owner [*]    [*]   [*]     6/11/2007      
[*]      2,000,000.00       Imperial PFC Financing LLC [*]    [*]   [*]    
8/11/2008       [*]      2,500,000.00       Imperial PFC Financing LLC [*]   
[*]   [*]     5/7/2008       [*]      10,000,000.00       Imperial PFC Financing
LLC [*]    [*]   [*]     11/26/2009       [*]      2,000,000.00      
Imperial PFC Financing II, LLC

 

* As of April 25, 2013



--------------------------------------------------------------------------------

—    Eligibility Criteria Clause (g) Schedule

Eligibility Criteria Clause (g) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility Criteria Clause (g) Exceptions

             

Quote

Internal

ID

    

Policy Owner Last Name

  

Policy
Owner First
Name

  

Policy #

  

Insurance Company

   Death Benefit      21st LE
in
Months   21st
Certificate
Date      21st-
Mort
Factor   AVS
LE in
Months   AVS-
Mort
Factor   AVS Date of
Underwriting     105       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]
    2/28/2010       [*]   [*]   [*]     2/25/2010      108       [*]    [*]   
[*]    [*]    $ 10,000,000.00       [*]     9/30/2009       [*]   [*]   [*]    
113       [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]     3/1/2010   
   [*]   [*]   [*]     3/2/2010      152       [*]    [*]    [*]    [*]    $
5,000,000.00       [*]     6/17/2010       [*]   [*]   [*]     12/28/2011     
238       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     6/24/2010   
   [*]   [*]   [*]     6/30/2010      437       [*]    [*]    [*]    [*]    $
3,000,000.00       [*]     5/11/2010       [*]   [*]   [*]     5/12/2010     
935       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]     4/15/2010   
   [*]   [*]   [*]     4/20/2010      1295       [*]    [*]    [*]    [*]    $
5,900,000.00       [*]     6/11/2010       [*]   [*]   [*]     6/10/2010     
1399       [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]     6/26/2009   
   [*]   [*]   [*]     6/25/2009      2260       [*]    [*]    [*]    [*]    $
7,000,000.00       [*]     8/9/2010       [*]   [*]   [*]     2/25/2013     
2420       [*]    [*]    [*]    [*]    $ 4,500,000.00       [*]     7/28/2008   
   [*]   [*]   [*]     1/21/2013      2428       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]     2/15/2010       [*]   [*]   [*]     2/16/2010     
2852       [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]     4/12/2010   
   [*]   [*]   [*]     3/8/2013      3543       [*]    [*]    [*]    [*]    $
15,000,000.00       [*]     6/16/2010       [*]   [*]   [*]     6/17/2010     
3738       [*]    [*]    [*]    [*]    $ 3,600,000.00       [*]     11/3/2010   
   [*]   [*]   [*]     11/5/2010      4056       [*]    [*]    [*]    [*]    $
4,000,000.00       [*]     7/12/2010       [*]   [*]   [*]     7/14/2010     
4247       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]     12/29/2010
      [*]   [*]   [*]     1/30/2013      4396       [*]    [*]    [*]    [*]   
$ 2,000,000.00       [*]     5/21/2010       [*]   [*]   [*]     2/21/2013     
4459       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]     11/1/2010   
   [*]   [*]   [*]     11/3/2010      5093       [*]    [*]    [*]    [*]    $
1,500,000.00       [*]     7/21/2010       [*]   [*]   [*]     7/26/2010     
5131       [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]     5/3/2010   
   [*]   [*]   [*]     5/5/2010      5293       [*]    [*]    [*]    [*]    $
2,345,000.00       [*]     2/25/2010       [*]   [*]   [*]     2/25/2010     
5329       [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]     4/29/2010   
   [*]   [*]   [*]     5/5/2010      5362       [*]    [*]    [*]    [*]    $
2,500,000.00       [*]     9/14/2010       [*]   [*]   [*]     9/21/2010     
5371       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]     5/3/2010   
   [*]   [*]   [*]     3/14/2013      5666       [*]    [*]    [*]    [*]    $
2,000,000.00       [*]     3/10/2010       [*]   [*]   [*]     2/15/2013   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  6237       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]     12/29/2010
      [*]   [*]   [*]     1/13/2011      6273       [*]    [*]    [*]    [*]   
$ 2,500,000.00       [*]     4/5/2010       [*]   [*]   [*]     4/9/2010     
6447       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]     11/3/2010   
   [*]   [*]   [*]     11/5/2010      6937       [*]    [*]    [*]    [*]    $
5,000,000.00       [*]     6/24/2010       [*]   [*]   [*]     1/12/2012     
7050       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     3/21/2011
      [*]   [*]   [*]     3/25/2013      7320       [*]    [*]    [*]    [*]   
$ 5,000,000.00       [*]     3/27/2008       [*]   [*]   [*]     7/14/2008     
7806       [*]    [*]    [*]    [*]    $ 1,800,000.00       [*]     5/12/2010   
   [*]   [*]   [*]     5/14/2010      8194       [*]    [*]    [*]    [*]    $
3,000,000.00       [*]     8/3/2010       [*]   [*]   [*]     2/7/2013      8527
      [*]    [*]    [*]    [*]    $ 9,500,000.00       [*]     7/17/2008      
[*]   [*]   [*]     7/15/2008      8834       [*]    [*]    [*]    [*]    $
4,000,000.00       [*]      [*]   [*]   [*]     3/22/2013      9642       [*]   
[*]    [*]    [*]    $ 5,000,000.00       [*]     6/18/2010       [*]   [*]  
[*]     2/28/2013      9698       [*]    [*]    [*]    [*]    $ 9,000,000.00   
   [*]     9/18/2007       [*]   [*]   [*]     1/22/2013      10430       [*]   
[*]    [*]    [*]    $ 4,000,000.00       [*]     8/16/2010       [*]   [*]  
[*]     8/20/2010      10464       [*]    [*]    [*]    [*]    $ 9,000,000.00   
   [*]     7/19/2010       [*]   [*]   [*]     7/16/2010      10700       [*]   
[*]    [*]    [*]    $ 2,700,000.00       [*]     8/16/2010       [*]   [*]  
[*]     2/15/2013      10704       [*]    [*]    [*]    [*]    $ 2,000,000.00   
   [*]     9/8/2010       [*]   [*]   [*]     9/16/2010      10769       [*]   
[*]    [*]    [*]    $ 15,000,000.00       [*]     4/5/2010       [*]   [*]  
[*]     4/12/2010      10864       [*]    [*]    [*]    [*]    $ 10,000,000.00
      [*]     8/26/2008       [*]   [*]   [*]     1/31/2013      10985       [*]
   [*]    [*]    [*]    $ 3,000,000.00       [*]      [*]   [*]   [*]    
1/18/2011      11179       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
    5/17/2010       [*]   [*]   [*]     5/11/2010      11196       [*]    [*]   
[*]    [*]    $ 2,900,000.00       [*]     6/11/2010       [*]   [*]   [*]    
6/10/2010      11246       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
    7/19/2010       [*]   [*]   [*]     7/21/2010      11258       [*]    [*]   
[*]    [*]    $ 8,000,000.00       [*]     8/26/2010       [*]   [*]   [*]    
2/7/2013      11343       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]  
  7/6/2010       [*]   [*]   [*]     7/7/2010      11346       [*]    [*]    [*]
   [*]    $ 2,500,000.00       [*]     7/1/2010       [*]   [*]   [*]    
7/7/2010      11451       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]  
  8/4/2010       [*]   [*]   [*]     8/6/2010      11563       [*]    [*]    [*]
   [*]    $ 10,000,000.00       [*]     6/17/2010       [*]   [*]   [*]    
5/26/2010      11603       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
    3/15/2010       [*]   [*]   [*]     3/7/2013      11644       [*]    [*]   
[*]    [*]    $ 10,000,000.00       [*]      [*]   [*]   [*]     12/30/2010     
11681       [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]     10/11/2010
      [*]   [*]   [*]     10/19/2010   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  11718       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    
8/26/2008       [*]     [ *]      [ *]      1/31/2013      11719       [*]   
[*]    [*]    [*]    $ 10,000,000.00       [*]     8/6/2010       [*]     [ *] 
    [ *]      8/13/2010      11786       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]     8/9/2010       [*]     [ *]      [ *]      8/13/2010
     11788       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    
8/9/2010       [*]     [ *]      [ *]      8/13/2010      12221       [*]    [*]
   [*]    [*]    $ 5,000,000.00       [*]     9/28/2010       [*]     [ *]     
[ *]      10/1/2010      12261       [*]    [*]    [*]    [*]    $ 2,000,000.00
      [*]     12/29/2010       [*]     [ *]      [ *]      1/17/2011      12265
      [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]     6/25/2010      
[*]     [ *]      [ *]      6/29/2010      12288       [*]    [*]    [*]    [*]
   $ 7,000,000.00       [*]     1/21/2010       [*]     [ *]      [ *]     
1/19/2010      12506       [*]    [*]    [*]    [*]    $ 1,400,000.00       [*]
    10/12/2010       [*]     [ *]      [ *]      10/18/2010      12681       [*]
   [*]    [*]    [*]    $ 3,000,000.00       [*]     2/10/2010       [*]     [
*]      [ *]      3/12/2010      12686       [*]    [*]    [*]    [*]    $
1,750,000.00       [*]     12/29/2010       [*]     [ *]      [ *]     
1/18/2013      12689       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]
    12/10/2009       [*]     [ *]      [ *]      12/11/2009      12690       [*]
   [*]    [*]    [*]    $ 4,000,000.00       [*]     2/12/2010       [*]     [
*]      [ *]      2/12/2010      12696       [*]    [*]    [*]    [*]    $
8,000,000.00       [*]     5/11/2010       [*]     [ *]      [ *]      5/6/2010
     12697       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    
7/16/2010       [*]     [ *]      [ *]      7/27/2010      12698       [*]   
[*]    [*]    [*]    $ 10,000,000.00       [*]     4/8/2010       [*]     [ *] 
    [ *]      4/15/2010      12705       [*]    [*]    [*]    [*]    $
826,000.00       [*]     3/15/2010       [*]     [ *]      [ *]      3/10/2010
     12774       [*]    [*]    [*]    [*]    $ 20,000,000.00       [*]    
6/23/2008       [*]     [ *]      [ *]      11/29/2010      12882       [*]   
[*]    [*]    [*]    $ 4,000,000.00       [*]     7/6/2010       [*]     [ *]   
  [ *]      7/12/2010      12888       [*]    [*]    [*]    [*]    $
5,000,000.00       [*]     10/6/2008       [*]     [ *]      [ *]     
12/17/2008      12912       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]
    9/7/2010       [*]     [ *]      [ *]      9/13/2010      12913       [*]   
[*]    [*]    [*]    $ 4,000,000.00       [*]     7/9/2010       [*]     [ *]   
  [ *]      7/9/2010      12952       [*]    [*]    [*]    [*]    $ 6,000,000.00
      [*]     8/9/2010       [*]     [ *]      [ *]      8/13/2010      13004   
   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]     10/11/2010       [*]
    [ *]      [ *]      10/18/2010      13017       [*]    [*]    [*]    [*]   
$ 2,128,000.00       [*]     6/29/2010       [*]     [ *]      [ *]     
7/1/2010      13018       [*]    [*]    [*]    [*]    $ 1,955,000.00       [*]  
  5/11/2010       [*]     [ *]      [ *]      5/10/2010      13020       [*]   
[*]    [*]    [*]    $ 7,000,000.00       [*]     4/9/2010       [*]     [ *]   
  [ *]      4/15/2010      13182       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]     10/28/2010       [*]     [ *]      [ *]     
3/20/2013      13184       [*]    [*]    [*]    [*]    $ 1,500,000.00       [*]
    4/5/2010       [*]     [ *]      [ *]      4/9/2010   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  13227       [*]    [*]    [*]    [*]    $ 3,750,000.00       [*]    
10/26/2010       [*]   [*]   [*]     1/14/2011      13420       [*]    [*]   
[*]    [*]    $ 8,000,000.00       [*]     6/24/2010       [*]   [*]   [*]    
6/29/2010      13640       [*]    [*]    [*]    [*]    $ 3,125,000.00       [*]
    8/5/2010       [*]   [*]   [*]     3/19/2012      13641       [*]    [*]   
[*]    [*]    $ 9,700,000.00       [*]     4/29/2010       [*]   [*]   [*]    
4/30/2010      13642       [*]    [*]    [*]    [*]    $ 7,784,000.00       [*]
    2/12/2010       [*]   [*]   [*]     2/15/2013      13645       [*]    [*]   
[*]    [*]    $ 2,000,000.00       [*]     3/4/2010       [*]   [*]   [*]    
12/15/2010      13646       [*]    [*]    [*]    [*]    $ 9,800,000.00       [*]
    3/26/2010       [*]   [*]   [*]     3/31/2010      13649       [*]    [*]   
[*]    [*]    $ 8,412,000.00       [*]     5/11/2010       [*]   [*]   [*]    
2/15/2013      13650       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]
    4/5/2010       [*]   [*]   [*]     4/9/2010      13653       [*]    [*]   
[*]    [*]    $ 2,500,000.00       [*]     11/23/2009       [*]   [*]   [*]    
3/15/2013      13656       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]
    3/18/2010       [*]   [*]   [*]     3/18/2010      13661       [*]    [*]   
[*]    [*]    $ 5,000,000.00       [*]     1/4/2010       [*]   [*]   [*]    
12/30/2009      13662       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]
    10/28/2010       [*]   [*]   [*]     11/3/2010      13730       [*]    [*]
   [*]    [*]    $ 1,100,000.00       [*]     5/11/2010       [*]   [*]   [*]  
  2/21/2013      13731       [*]    [*]    [*]    [*]    $ 1,000,000.00      
[*]     2/23/2010       [*]   [*]   [*]     1/31/2013      13733       [*]   
[*]    [*]    [*]    $ 3,000,000.00       [*]     2/13/2010       [*]   [*]  
[*]     1/28/2013      13734       [*]    [*]    [*]    [*]    $ 10,000,000.00
      [*]     6/17/2010       [*]   [*]   [*]     6/17/2010      13737       [*]
   [*]    [*]    [*]    $ 1,172,500.00       [*]     7/7/2010       [*]   [*]  
[*]     1/30/2013      13745       [*]    [*]    [*]    [*]    $ 5,200,000.00   
   [*]     5/28/2010       [*]   [*]   [*]     2/7/2013      13751       [*]   
[*]    [*]    [*]    $ 3,000,000.00       [*]     8/6/2008       [*]   [*]   [*]
    1/18/2013      13757       [*]    [*]    [*]    [*]    $ 5,000,000.00      
[*]     10/13/2010       [*]   [*]   [*]     1/29/2013      13778       [*]   
[*]    [*]    [*]    $ 8,000,000.00       [*]     5/25/2010       [*]   [*]  
[*]     5/28/2010      13781       [*]    [*]    [*]    [*]    $ 10,000,000.00
      [*]     8/9/2010       [*]   [*]   [*]     8/10/2010      13814       [*]
   [*]    [*]    [*]    $ 3,000,000.00       [*]      [*]   [*]   [*]    
2/27/2013      13875       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
     [*]   [*]   [*]     12/20/2010      13942       [*]    [*]    [*]    [*]   
$ 10,000,000.00       [*]     2/13/2010       [*]   [*]   [*]     2/16/2010     
13945       [*]    [*]    [*]    [*]    $ 2,025,000.00       [*]     4/29/2010
      [*]   [*]   [*]     5/3/2010      13958       [*]    [*]    [*]    [*]   
$ 4,200,000.00       [*]     4/14/2010       [*]   [*]   [*]     4/22/2010     
13959       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]     3/10/2010
      [*]   [*]   [*]     1/12/2011      13988       [*]    [*]    [*]    [*]   
$ 1,800,000.00       [*]     9/27/2010       [*]   [*]   [*]     10/5/2010   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  14009       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]     1/13/2010
      [*]   [*]   [*]     1/30/2013      14160       [*]    [*]    [*]    [*]   
$ 5,000,000.00       [*]     11/12/2008       [*]   [*]   [*]     12/14/2010   
  14464       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]     3/19/2008
      [*]   [*]   [*]     1/23/2013      14726       [*]    [*]    [*]    [*]   
$ 4,500,000.00       [*]     8/14/2008       [*]   [*]   [*]     6/6/2011     
15107       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     4/15/2010
      [*]   [*]   [*]     4/21/2010      15384       [*]    [*]    [*]    [*]   
$ 10,000,000.00       [*]     7/14/2010       [*]   [*]   [*]     2/12/2013     
16403       [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]     9/28/2010
      [*]   [*]   [*]     2/15/2013      16418       [*]    [*]    [*]    [*]   
$ 7,000,000.00       [*]     11/21/2008       [*]   [*]   [*]     6/1/2011     
17380       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]     3/11/2009
      [*]   [*]   [*]     2/13/2013      17566       [*]    [*]    [*]    [*]   
$ 4,000,000.00       [*]      [*]   [*]   [*]     2/26/2013      17861       [*]
   [*]    [*]    [*]    $ 5,000,000.00       [*]      [*]   [*]   [*]    
3/21/2013      18504       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]
    3/17/2008       [*]   [*]   [*]     1/31/2011      19345       [*]    [*]   
[*]    [*]    $ 10,000,000.00       [*]      [*]   [*]   [*]     2/22/2013     
19808       [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]     5/19/2010
      [*]   [*]   [*]     2/14/2013      19809       [*]    [*]    [*]    [*]   
$ 6,500,000.00       [*]     5/19/2010       [*]   [*]   [*]     2/14/2013     
19810       [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]     5/19/2010
      [*]   [*]   [*]     2/14/2013      19856       [*]    [*]    [*]    [*]   
$ 5,000,000.00       [*]      [*]   [*]   [*]     2/7/2013      20145       [*]
   [*]    [*]    [*]    $ 10,000,000.00       [*]      [*]   [*]   [*]    
2/22/2013      20209       [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]
    3/14/2009       [*]   [*]   [*]     7/18/2011      20296       [*]    [*]   
[*]    [*]    $ 3,000,000.00       [*]      [*]   [*]   [*]     10/11/2011     
20398       [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]      [*]   [*]
  [*]     3/8/2013      20447       [*]    [*]    [*]    [*]    $ 4,000,000.00
      [*]     5/13/2010       [*]   [*]   [*]     5/26/2009      21655       [*]
   [*]    [*]    [*]    $ 8,000,000.00       [*]      [*]   [*]   [*]    
7/29/2011      22236       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
     [*]   [*]   [*]     7/21/2011      22337       [*]    [*]    [*]    [*]   
$ 6,000,000.00       [*]      [*]   [*]   [*]     3/4/2013      23852       [*]
   [*]    [*]    [*]    $ 2,000,000.00       [*]     12/29/2008       [*]   [*]
  [*]     9/29/2011      24614       [*]    [*]    [*]    [*]    $ 1,500,000.00
      [*]     8/6/2010       [*]   [*]   [*]     8/16/2010      25038       [*]
   [*]    [*]    [*]    $ 5,000,000.00       [*]     2/16/2009       [*]   [*]  
[*]     11/23/2009      25248       [*]    [*]    [*]    [*]    $ 3,000,000.00
      [*]     2/22/2008       [*]   [*]   [*]     1/4/2010      25986       [*]
   [*]    [*]    [*]    $ 10,000,000.00       [*]      [*]   [*]   [*]    
2/8/2013   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  26030       [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    
12/10/2010       [*]   [*]   [*]     9/30/2010      26144       [*]    [*]   
[*]    [*]    $ 3,000,000.00       [*]     6/7/2010       [*]   [*]   [*]    
2/7/2013      26246       [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]  
   [*]   [*]   [*]     1/15/2013      26668       [*]    [*]    [*]    [*]    $
2,000,000.00       [*]      [*]   [*]   [*]     1/12/2010      27205       [*]
   [*]    [*]    [*]    $ 1,000,000.00       [*]      [*]   [*]   [*]    
1/28/2013      27287       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]
    10/29/2008       [*]   [*]   [*]     6/22/2011      27430       [*]    [*]
   [*]    [*]    $ 8,000,000.00       [*]      [*]   [*]   [*]     1/12/2010   
  27973       [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]      [*]  
[*]   [*]     2/11/2013      28102       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]      [*]   [*]   [*]     1/17/2013      28991       [*]
   [*]    [*]    [*]    $ 5,000,000.00       [*]      [*]   [*]   [*]    
3/5/2010      29156       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]  
  10/29/2008       [*]   [*]   [*]     6/22/2011      30808       [*]    [*]   
[*]    [*]    $ 3,000,000.00       [*]     11/30/2009       [*]   [*]   [*]    
10/18/2010      31622       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]
     [*]   [*]   [*]     6/22/2010      31805       [*]    [*]    [*]    [*]   
$ 10,000,000.00       [*]      [*]   [*]   [*]     1/17/2013      31854      
[*]    [*]    [*]    [*]    $ 2,250,000.00       [*]     4/14/2010       [*]  
[*]   [*]     5/13/2010      32028       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]     8/2/2011       [*]   [*]   [*]     8/1/2011     
32446       [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]     5/26/2010
      [*]   [*]   [*]     7/27/2010      32631       [*]    [*]    [*]    [*]   
$ 10,000,000.00       [*]      [*]   [*]   [*]     4/20/2011      33418      
[*]    [*]    [*]    [*]    $ 6,000,000.00       [*]     11/20/2009       [*]  
[*]   [*]     10/20/2010      33592       [*]    [*]    [*]    [*]    $
10,000,000.00       [*]      [*]   [*]   [*]     6/9/2011      33794       [*]
   [*]    [*]    [*]    $ 5,000,000.00       [*]     3/26/2010       [*]   [*]  
[*]     4/5/2010      34084       [*]    [*]    [*]    [*]    $ 3,200,000.00   
   [*]     7/19/2010       [*]   [*]   [*]     10/15/2010      34141       [*]
   [*]    [*]    [*]    $ 1,000,000.00       [*]     9/2/2009       [*]   [*]  
[*]     7/20/2010      34415       [*]    [*]    [*]    [*]    $ 7,000,000.00   
   [*]     5/17/2011       [*]   [*]   [*]     6/9/2011      34543       [*]   
[*]    [*]    [*]    $ 2,000,000.00       [*]     5/6/2008       [*]   [*]   [*]
    11/15/2010      34678       [*]    [*]    [*]    [*]    $ 5,000,000.00      
[*]     6/17/2010       [*]   [*]   [*]     1/31/2011      35079       [*]   
[*]    [*]    [*]    $ 2,000,000.00       [*]      [*]   [*]   [*]     4/2/2013
     35646       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    
6/29/2010       [*]   [*]   [*]     7/2/2010      35672       [*]    [*]    [*]
   [*]    $ 2,200,000.00       [*]     10/13/2010       [*]   [*]   [*]    
11/8/2010      35758       [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]
    10/25/2010       [*]   [*]   [*]     1/21/2011   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  36116       [*]    [*]    [*]    [*]    $ 2,100,000.00       [*]     11/8/2010
      [*]   [*]   [*]     11/5/2010      36467       [*]    [*]    [*]    [*]   
$ 1,000,000.00       [*]     4/9/2010       [*]   [*]   [*]     1/5/2011     
36993       [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]     3/25/2010
      [*]   [*]   [*]     3/30/2010      36994       [*]    [*]    [*]    [*]   
$ 5,000,000.00       [*]     4/8/2010       [*]   [*]   [*]     4/13/2010     
37097       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     5/6/2011
      [*]   [*]   [*]     2/10/2011      37937       [*]    [*]    [*]    [*]   
$ 2,000,000.00       [*]      [*]   [*]   [*]     3/21/2011      38231       [*]
   [*]    [*]    [*]    $ 7,000,000.00       [*]     8/6/2010       [*]   [*]  
[*]     2/22/2011      38438       [*]    [*]    [*]    [*]    $ 10,000,000.00
      [*]     11/1/2010       [*]   [*]   [*]     11/30/2010      38439      
[*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     3/5/2010       [*]  
[*]   [*]     11/11/2010      38442       [*]    [*]    [*]    [*]    $
5,000,000.00       [*]     10/7/2010       [*]   [*]   [*]     10/11/2010     
38451       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     7/7/2010
      [*]   [*]   [*]     7/8/2010      39277       [*]    [*]    [*]    [*]   
$ 9,000,000.00       [*]     2/3/2011       [*]   [*]   [*]     7/14/2011     
39658       [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]     12/28/2010
      [*]   [*]   [*]     5/23/2011      39816       [*]    [*]    [*]    [*]   
$ 4,000,000.00       [*]     8/30/2010       [*]   [*]   [*]     5/17/2011     
39912       [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]     4/18/2012
      [*]   [*]   [*]     7/26/2012      39920       [*]    [*]    [*]    [*]   
$ 4,000,000.00       [*]     9/26/2011       [*]   [*]   [*]     5/17/2011     
42513       [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]     5/17/2011
      [*]   [*]   [*]     6/9/2011   



--------------------------------------------------------------------------------

   •      Eligibility Criteria Clause (h) Schedule

Eligibility Criteria Clause (h) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility Criteria Clause (h) Exceptions

Internal
ID

     Quote
Internal
ID      Policy
Owner
Last Name   Policy
Owner First
Name   Policy #   Insurance Company   Death Benefit      21st LE
in
Months      21st
Certificate
Date      21st-
Mort
Factor   AVS LE
in
Months   AVS-
Mort
Factor   AVS Date of
Underwriting      Average
LE   13697         13942       [*]   [*]   [*]   [*]   $ 10,000,000.00        
[*]         2/13/2010       [*]   [*]   [*]     2/16/2010       [*]



--------------------------------------------------------------------------------

   •      Eligibility Criteria Clause (i) Schedule

Eligibility Criteria Clause (i) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility Criteria Clause (i) Exceptions

 

Internal
ID

     Quote
Internal
ID      Policy
Owner
Last
Name   Policy
Owner
First
Name  

Policy #

  

Insurance Company

   Death Benefit     12493         12774       [*]   [*]   [*]    [*]    $
20,000,000.00      3291         3543       [*]   [*]   [*]    [*]    $
15,000,000.00      10508         10769       [*]   [*]   [*]    [*]    $
15,000,000.00      12849         35667       [*]   [*]   [*]    [*]    $
14,000,000.00   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

   •      Eligibility Criteria Clause (m) Schedule

Eligibility Criteria Clause (m) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Eligibility Criteria Clause (m) Schedule I Exceptions

 

Internal
ID

     Quote
Internal
ID     

Policy Owner Last Name

  

Policy
Owner
First Name

  

Policy #

  

Insurance Company

   Death Benefit     10723         10985       [*]    [*]    [*]    [*]    $
3,000,000.00      12493         12774       [*]    [*]    [*]    [*]    $
20,000,000.00      12631         12912       [*]    [*]    [*]    [*]    $
2,000,000.00      14864         15107       [*]    [*]    [*]    [*]    $
10,000,000.00      13589         13875       [*]    [*]    [*]    [*]    $
5,000,000.00      13912         14160       [*]    [*]    [*]    [*]    $
5,000,000.00      16175         16418       [*]    [*]    [*]    [*]    $
7,000,000.00      18266         18504       [*]    [*]    [*]    [*]    $
3,000,000.00      21436         21655       [*]    [*]    [*]    [*]    $
8,000,000.00      23634         23852       [*]    [*]    [*]    [*]    $
2,000,000.00      3880         38442       [*]    [*]    [*]    [*]    $
5,000,000.00      33206         33418       [*]    [*]    [*]    [*]    $
6,000,000.00      228         238       [*]    [*]    [*]    [*]    $
10,000,000.00      36909         37091       [*]    [*]    [*]    [*]    $
5,000,000.00      5077         5293       [*]    [*]    [*]    [*]    $
2,345,000.00      110         113       [*]    [*]    [*]    [*]    $
1,000,000.00      146         151       [*]    [*]    [*]    [*]    $
6,000,000.00      2671         35672       [*]    [*]    [*]    [*]    $
2,200,000.00      5113         5329       [*]    [*]    [*]    [*]    $
4,000,000.00      6696         6937       [*]    [*]    [*]    [*]    $
5,000,000.00      12010         12288       [*]    [*]    [*]    [*]    $
7,000,000.00      13492         13778       [*]    [*]    [*]    [*]    $
8,000,000.00      13495         13781       [*]    [*]    [*]    [*]    $
10,000,000.00      33875         34084       [*]    [*]    [*]    [*]    $
3,200,000.00   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

33932

     34141       [*]    [*]    [*]    [*]    $ 1,000,000.00   

31830

     32044       [*]    [*]    [*]    [*]    $ 5,000,000.00   

26454

     26668       [*]    [*]    [*]    [*]    $ 2,000,000.00   

901

     935       [*]    [*]    [*]    [*]    $ 5,000,000.00   

1131

     1295       [*]    [*]    [*]    [*]    $ 5,900,000.00   

2719

     36467       [*]    [*]    [*]    [*]    $ 1,000,000.00   

3842

     3948       [*]    [*]    [*]    [*]    $ 10,000,000.00   

4875

     5093       [*]    [*]    [*]    [*]    $ 1,500,000.00   

5992

     6237       [*]    [*]    [*]    [*]    $ 3,000,000.00   

7080

     7320       [*]    [*]    [*]    [*]    $ 5,000,000.00   

7171

     35646       [*]    [*]    [*]    [*]    $ 5,000,000.00   

8590

     8834       [*]    [*]    [*]    [*]    $ 4,000,000.00   

10444

     10704       [*]    [*]    [*]    [*]    $ 2,000,000.00   

10508

     10769       [*]    [*]    [*]    [*]    $ 15,000,000.00   

11987

     12265       [*]    [*]    [*]    [*]    $ 6,000,000.00   

12206

     12486       [*]    [*]    [*]    [*]    $ 10,000,000.00   

12736

     13017       [*]    [*]    [*]    [*]    $ 2,128,000.00   

13697

     13942       [*]    [*]    [*]    [*]    $ 10,000,000.00   

13709

     13958       [*]    [*]    [*]    [*]    $ 4,200,000.00   

20060

     20296       [*]    [*]    [*]    [*]    $ 3,000,000.00   

22017

     22236       [*]    [*]    [*]    [*]    $ 5,000,000.00   

27216

     27430       [*]    [*]    [*]    [*]    $ 8,000,000.00   

31405

     31622       [*]    [*]    [*]    [*]    $ 3,000,000.00   

32234

     32446       [*]    [*]    [*]    [*]    $ 8,000,000.00   

33380

     33592       [*]    [*]    [*]    [*]    $ 10,000,000.00   

30585

     30808       [*]    [*]    [*]    [*]    $ 3,000,000.00   

32163

     32375       [*]    [*]    [*]    [*]    $ 2,000,000.00   

33351

     33563       [*]    [*]    [*]    [*]    $ 10,000,000.00   

35160

     35367       [*]    [*]    [*]    [*]    $ 5,000,000.00   

35561

     35758       [*]    [*]    [*]    [*]    $ 3,000,000.00   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  35843         36038       [*]    [*]    [*]    [*]    $ 5,000,000.00     
37660         37842       [*]    [*]    [*]    [*]    $ 5,000,000.00      12601
        12882       [*]    [*]    [*]    [*]    $ 4,000,000.00      12632      
  12913       [*]    [*]    [*]    [*]    $ 4,000,000.00      13364        
13650       [*]    [*]    [*]    [*]    $ 2,000,000.00      105         108   
   [*]    [*]    [*]    [*]    $ 10,000,000.00      134         138       [*]   
[*]    [*]    [*]    $ 835,000.00      171         177       [*]    [*]    [*]
   [*]    $ 3,000,000.00      1231         1399       [*]    [*]    [*]    [*]
   $ 6,500,000.00      2165         2428       [*]    [*]    [*]    [*]    $
10,000,000.00      2926         3022       [*]    [*]    [*]    [*]    $
1,200,000.00      3291         3543       [*]    [*]    [*]    [*]    $
15,000,000.00      3449         3684       [*]    [*]    [*]    [*]    $
8,000,000.00      3985         4226       [*]    [*]    [*]    [*]    $
3,000,000.00      4227         4459       [*]    [*]    [*]    [*]    $
5,000,000.00      4764         38448       [*]    [*]    [*]    [*]    $
3,500,000.00      5143         5362       [*]    [*]    [*]    [*]    $
2,500,000.00      5281         5503       [*]    [*]    [*]    [*]    $
6,000,000.00      7564         7806       [*]    [*]    [*]    [*]    $
1,800,000.00      8285         8527       [*]    [*]    [*]    [*]    $
9,500,000.00      10208         10464       [*]    [*]    [*]    [*]    $
9,000,000.00      10984         11246       [*]    [*]    [*]    [*]    $
5,000,000.00      11081         11343       [*]    [*]    [*]    [*]    $
3,000,000.00      11084         11346       [*]    [*]    [*]    [*]    $
2,500,000.00      11299         11563       [*]    [*]    [*]    [*]    $
10,000,000.00      11413         11681       [*]    [*]    [*]    [*]    $
8,000,000.00      11451         11719       [*]    [*]    [*]    [*]    $
10,000,000.00      11518         11786       [*]    [*]    [*]    [*]    $
10,000,000.00      11520         11788       [*]    [*]    [*]    [*]    $
10,000,000.00      11983         12261       [*]    [*]    [*]    [*]    $
2,000,000.00   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  12226         12506       [*]    [*]    [*]    [*]    $ 1,400,000.00     
12401         12681       [*]    [*]    [*]    [*]    $ 3,000,000.00      12409
        12689       [*]    [*]    [*]    [*]    $ 3,000,000.00      12416      
  12696       [*]    [*]    [*]    [*]    $ 8,000,000.00      12417        
12697       [*]    [*]    [*]    [*]    $ 2,000,000.00      12425         12705
      [*]    [*]    [*]    [*]    $ 826,000.00      12607         12888      
[*]    [*]    [*]    [*]    $ 5,000,000.00      12671         12952       [*]   
[*]    [*]    [*]    $ 6,000,000.00      12723         13004       [*]    [*]   
[*]    [*]    $ 7,000,000.00      12739         13020       [*]    [*]    [*]   
[*]    $ 7,000,000.00      12849         35667       [*]    [*]    [*]    [*]   
$ 14,000,000.00      12902         13184       [*]    [*]    [*]    [*]    $
1,500,000.00      13101         36993       [*]    [*]    [*]    [*]    $
5,000,000.00      13136         13420       [*]    [*]    [*]    [*]    $
8,000,000.00      13317         38439       [*]    [*]    [*]    [*]    $
10,000,000.00      13355         13641       [*]    [*]    [*]    [*]    $
9,700,000.00      13359         13645       [*]    [*]    [*]    [*]    $
2,000,000.00      13370         13656       [*]    [*]    [*]    [*]    $
10,000,000.00      13448         13734       [*]    [*]    [*]    [*]    $
10,000,000.00      13493         38451       [*]    [*]    [*]    [*]    $
10,000,000.00      13550         13836       [*]    [*]    [*]    [*]    $
6,000,000.00      13640         12221       [*]    [*]    [*]    [*]    $
5,000,000.00      13695         13945       [*]    [*]    [*]    [*]    $
2,025,000.00      13710         13959       [*]    [*]    [*]    [*]    $
3,000,000.00      19973         20209       [*]    [*]    [*]    [*]    $
7,000,000.00      20231         20447       [*]    [*]    [*]    [*]    $
4,000,000.00      23721         23939       [*]    [*]    [*]    [*]    $
10,000,000.00      24397         24614       [*]    [*]    [*]    [*]    $
1,500,000.00      25033         25248       [*]    [*]    [*]    [*]    $
3,000,000.00      25816         26030       [*]    [*]    [*]    [*]    $
2,500,000.00      34471         34678       [*]    [*]    [*]    [*]    $
5,000,000.00   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

   •      Initial Advance Lexington Schedule

AIG Subrogated Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Internal
ID      Quote
Internal
ID     

Policy
Owner

Last
Name

  

Policy
Owner

First
Name

   Person-Social
Security    Policy
#    Insurance Company    Death Benefit      Current Owner   88         91      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   102         105       [*]   
[*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   105         108       [*]    [*]    [*]    [*]    [*]
   $ 10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   147
        152       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   160         166       [*]   
[*]    [*]    [*]    [*]    $ 1,200,000.00       Wilmington Trust, N.A. as
Securities Intermediary   167         173       [*]    [*]    [*]    [*]    [*]
   $ 1,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   1131
        1295       [*]    [*]    [*]    [*]    [*]    $ 5,900,000.00      
Wilmington Trust, N.A. as Securities Intermediary   1701         1908       [*]
   [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   2027         2291       [*]    [*]    [*]    [*]   
[*]    $ 4,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
2153         2420       [*]    [*]    [*]    [*]    [*]    $ 4,500,000.00      
Wilmington Trust, N.A. as Securities Intermediary   2165         2428       [*]
   [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   2458         2744       [*]    [*]    [*]    [*]   
[*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
2568         2852       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   2885         2260       [*]
   [*]    [*]    [*]    [*]    $ 7,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   2909         3170       [*]    [*]    [*]    [*]   
[*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
2946         1934       [*]    [*]    [*]    [*]    [*]    $ 2,300,000.00      
Wilmington Trust, N.A. as Securities Intermediary   3291         3543       [*]
   [*]    [*]    [*]    [*]    $ 15,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   3449         3684       [*]    [*]    [*]    [*]   
[*]    $ 8,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
3822         4056       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   3984         4225       [*]
   [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   4004         4247       [*]    [*]    [*]    [*]   
[*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
4227         4459       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   4263         4492       [*]
   [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   4875         5093       [*]    [*]    [*]    [*]   
[*]    $ 1,500,000.00       Wilmington Trust, N.A. as Securities Intermediary  
4910         5131       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   4980         5011       [*]
   [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   5077         5293       [*]    [*]    [*]    [*]   
[*]    $ 2,345,000.00       Wilmington Trust, N.A. as Securities Intermediary  
5143         5362       [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00      
Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  5152         5371       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   5311         5533      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   5424         5631       [*]    [*]    [*]    [*]   
[*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
5440         5666       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   5459         5685       [*]
   [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   5512         5754       [*]    [*]    [*]    [*]   
[*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
5513         5755       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   5659         5901       [*]
   [*]    [*]    [*]    [*]    $ 5,600,000.00       Wilmington Trust, N.A. as
Securities Intermediary   5803         6046       [*]    [*]    [*]    [*]   
[*]    $ 2,173,000.00       Wilmington Trust, N.A. as Securities Intermediary  
5863         4396       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   5963         6207       [*]
   [*]    [*]    [*]    [*]    $ 1,500,000.00       Wilmington Trust, N.A. as
Securities Intermediary   5992         6237       [*]    [*]    [*]    [*]   
[*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
6173         6228       [*]    [*]    [*]    [*]    [*]    $ 3,500,000.00      
Wilmington Trust, N.A. as Securities Intermediary   6696         6937       [*]
   [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   6810         7050       [*]    [*]    [*]    [*]   
[*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
6875         7115       [*]    [*]    [*]    [*]    [*]    $ 1,200,000.00      
Wilmington Trust, N.A. as Securities Intermediary   7309         7550       [*]
   [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   7564         7806       [*]    [*]    [*]    [*]   
[*]    $ 1,800,000.00       Wilmington Trust, N.A. as Securities Intermediary  
7953         8194       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   7982         8223       [*]
   [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   8022         8263       [*]    [*]    [*]    [*]   
[*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
8478         8722       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   8574         8818       [*]
   [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   8590         8834       [*]    [*]    [*]    [*]   
[*]    $ 4,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
9391         9642       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   10057         10313      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   10208         10464       [*]    [*]    [*]    [*]
   [*]    $ 9,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  10440         10700       [*]    [*]    [*]    [*]    [*]    $ 2,700,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   10444         10704      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   10508         10769       [*]    [*]    [*]    [*]
   [*]    $ 15,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   10602         10864       [*]    [*]    [*]    [*]    [*]    $
10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  10723         10985       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   10824         11086      
[*]    [*]    [*]    [*]    [*]    $ 2,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   10984         11246       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  10991         11253       [*]    [*]    [*]    [*]    [*]    $ 4,500,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   10996         11258      
[*]    [*]    [*]    [*]    [*]    $ 8,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   11002         11264       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   11081         11343       [*]    [*]    [*]    [*]    [*]    $
3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   11299   
     11563       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   11338         11603      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   11413         11681       [*]    [*]    [*]    [*]
   [*]    $ 8,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  11450         11718       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   11514         11782   
   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust,
N.A. as Securities Intermediary   11518         11786       [*]    [*]    [*]   
[*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   11520         11788       [*]    [*]    [*]    [*]    [*]    $
10,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   11823   
     12099       [*]    [*]    [*]    [*]    [*]    $ 2,250,000.00      
Wilmington Trust, N.A. as Securities Intermediary   11983         12261      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12226         12506       [*]    [*]    [*]    [*]
   [*]    $ 1,400,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12395         12675       [*]    [*]    [*]    [*]    [*]    $ 1,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12401         12681      
[*]    [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12403         12683       [*]    [*]    [*]    [*]
   [*]    $ 7,500,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12404         12684       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12405         12685      
[*]    [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12406         12686       [*]    [*]    [*]    [*]
   [*]    $ 1,750,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12407         12687       [*]    [*]    [*]    [*]    [*]    $ 1,300,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12408         12688      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12409         12689       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12410         12690       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12412         12692      
[*]    [*]    [*]    [*]    [*]    $ 1,379,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12414         12694       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   12416         12696       [*]    [*]    [*]    [*]    [*]    $
8,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   12417   
     12697       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  12425         12705       [*]    [*]    [*]    [*]    [*]    $ 826,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12426         12706      
[*]    [*]    [*]    [*]    [*]    $ 9,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12427         12707       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12455         12735       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12493         12774      
[*]    [*]    [*]    [*]    [*]    $ 20,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12543         12824       [*]    [*]    [*]    [*]
   [*]    $ 1,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12581         12862       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   12592         12873   
   [*]    [*]    [*]    [*]    [*]    $ 777,350.00       Wilmington Trust, N.A.
as Securities Intermediary   12601         12882       [*]    [*]    [*]    [*]
   [*]    $ 4,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12607         12888       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12620         12901      
[*]    [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12631         12912       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12632         12913       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12639         12920      
[*]    [*]    [*]    [*]    [*]    $ 830,000.00       Wilmington Trust, N.A. as
Securities Intermediary   12642         12923       [*]    [*]    [*]    [*]   
[*]    $ 4,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
12645         12926       [*]    [*]    [*]    [*]    [*]    $ 2,405,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12671         12952      
[*]    [*]    [*]    [*]    [*]    $ 6,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12721         13002       [*]    [*]    [*]    [*]
   [*]    $ 775,000.00       Wilmington Trust, N.A. as Securities Intermediary  
12736         13017       [*]    [*]    [*]    [*]    [*]    $ 2,128,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12737         13018      
[*]    [*]    [*]    [*]    [*]    $ 1,955,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12739         13020       [*]    [*]    [*]    [*]
   [*]    $ 7,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12898         13180       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12900         13182      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12901         13183       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  12902         13184       [*]    [*]    [*]    [*]    [*]    $ 1,500,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12948         13230      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13136         13420       [*]    [*]    [*]    [*]
   [*]    $ 8,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13255         13541       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13343         13629      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13355         13641       [*]    [*]    [*]    [*]
   [*]    $ 9,700,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13356         13642       [*]    [*]    [*]    [*]    [*]    $ 7,784,000.00   
   Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  13357         13643       [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13358         13644      
[*]    [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13359         13645       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13360         13646       [*]    [*]    [*]    [*]    [*]    $ 9,800,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13361         13647      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13363         13649       [*]    [*]    [*]    [*]
   [*]    $ 8,412,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13365         13651       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   13367         13653   
   [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00       Wilmington Trust,
N.A. as Securities Intermediary   13370         13656       [*]    [*]    [*]   
[*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   13374         13660       [*]    [*]    [*]    [*]    [*]    $
5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   13375   
     13661       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   13376         13662      
[*]    [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13401         13687       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13443         13729       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   13444         13730   
   [*]    [*]    [*]    [*]    [*]    $ 1,100,000.00       Wilmington Trust,
N.A. as Securities Intermediary   13445         13731       [*]    [*]    [*]   
[*]    [*]    $ 1,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   13447         13733       [*]    [*]    [*]    [*]    [*]    $
3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   13448   
     13734       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   13451         13737      
[*]    [*]    [*]    [*]    [*]    $ 1,172,500.00       Wilmington Trust, N.A.
as Securities Intermediary   13459         13745       [*]    [*]    [*]    [*]
   [*]    $ 5,200,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13465         13751       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13492         13778      
[*]    [*]    [*]    [*]    [*]    $ 8,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13495         13781       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   13608         13894       [*]    [*]    [*]    [*]    [*]    $
2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   13695   
     13945       [*]    [*]    [*]    [*]    [*]    $ 2,025,000.00      
Wilmington Trust, N.A. as Securities Intermediary   13697         13942      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13709         13958       [*]    [*]    [*]    [*]
   [*]    $ 4,200,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13710         13959       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13779         14027      
[*]    [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13841         14090       [*]    [*]    [*]    [*]
   [*]    $ 4,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13844         14093       [*]    [*]    [*]    [*]    [*]    $ 9,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  14071         14319       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   9406         9657      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   11188         11451       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13761         14009       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   14478         14726      
[*]    [*]    [*]    [*]    [*]    $ 4,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   15308         15551       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  16931         17173       [*]    [*]    [*]    [*]    [*]    $ 9,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   17325         17566      
[*]    [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   17621         17861       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  18703         18941       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   19570         19808      
[*]    [*]    [*]    [*]    [*]    $ 6,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   19571         19809       [*]    [*]    [*]    [*]
   [*]    $ 6,500,000.00       Wilmington Trust, N.A. as Securities Intermediary
  19572         19810       [*]    [*]    [*]    [*]    [*]    $ 6,500,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   19618         19856      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   20060         20296       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  20162         20398       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   21141         21360      
[*]    [*]    [*]    [*]    [*]    $ 1,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   21436         21655       [*]    [*]    [*]    [*]
   [*]    $ 8,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  21716         21935       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   22017         22236      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   22118         22337       [*]    [*]    [*]    [*]
   [*]    $ 6,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  22129         22348       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   23253         23471      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   23634         23852       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  23721         23939       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   23966         24184   
   [*]    [*]    [*]    [*]    [*]    $ 3,500,000.00       Wilmington Trust,
N.A. as Securities Intermediary   24397         24614       [*]    [*]    [*]   
[*]    [*]    $ 1,500,000.00       Wilmington Trust, N.A. as Securities
Intermediary   24822         25038       [*]    [*]    [*]    [*]    [*]    $
5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   25033   
     25248       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   25772         25986      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   25816         26030       [*]    [*]    [*]    [*]
   [*]    $ 2,500,000.00       Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  25930         26144       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   26032         26246      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   26289         26503       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  26332         26546       [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   26501         26715      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   26940         27154       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   26991         27205       [*]    [*]    [*]    [*]    [*]    $
1,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   27073   
     27287       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   27216         27430      
[*]    [*]    [*]    [*]    [*]    $ 8,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   27759         27973       [*]    [*]    [*]    [*]
   [*]    $ 1,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  27888         28102       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   28661         28875   
   [*]    [*]    [*]    [*]    [*]    $ 4,875,000.00       Wilmington Trust,
N.A. as Securities Intermediary   28777         28991       [*]    [*]    [*]   
[*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   28942         29156       [*]    [*]    [*]    [*]    [*]    $
5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   29126   
     29340       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   29127         29341      
[*]    [*]    [*]    [*]    [*]    $ 2,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   29128         29342       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  29129         29343       [*]    [*]    [*]    [*]    [*]    $ 1,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   29130         29344      
[*]    [*]    [*]    [*]    [*]    $ 2,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   29455         29678       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   29571         29794       [*]    [*]    [*]    [*]    [*]    $
2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   29591   
     29814       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   29858         30081      
[*]    [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   30070         30293       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  30149         30372       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   30244         30467   
   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00       Wilmington Trust,
N.A. as Securities Intermediary   30440         30663       [*]    [*]    [*]   
[*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   31185         31405       [*]    [*]    [*]    [*]    [*]    $
3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   31336   
     31555       [*]    [*]    [*]    [*]    [*]    $ 3,500,000.00      
Wilmington Trust, N.A. as Securities Intermediary   31405         31622      
[*]    [*]    [*]    [*]    [*]    $ 3,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   31596         31812       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  32234         32446       [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   32883         33095      
[*]    [*]    [*]    [*]    [*]    $ 4,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   33156         33368       [*]    [*]    [*]    [*]
   [*]    $ 4,875,000.00       Wilmington Trust, N.A. as Securities Intermediary
  33380         33592       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   33875         34084   
   [*]    [*]    [*]    [*]    [*]    $ 3,200,000.00       Wilmington Trust,
N.A. as Securities Intermediary   33932         34141       [*]    [*]    [*]   
[*]    [*]    $ 1,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   34872         35079       [*]    [*]    [*]    [*]    [*]    $
2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   5288   
     5510       [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00      
Wilmington Trust, N.A. as Securities Intermediary   8875         9120       [*]
   [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A. as
Securities Intermediary   9447         9698       [*]    [*]    [*]    [*]   
[*]    $ 9,000,000.00       Wilmington Trust, N.A. as Securities Intermediary  
12200         12480       [*]    [*]    [*]    [*]    [*]    $ 7,850,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   12723         13004      
[*]    [*]    [*]    [*]    [*]    $ 7,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   12945         13227       [*]    [*]    [*]    [*]
   [*]    $ 3,750,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13021         13305       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13354         13640      
[*]    [*]    [*]    [*]    [*]    $ 3,125,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13471         13757       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13528         13814       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13589         13875      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13626         13911       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  13795         14043       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   13912         14160      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   13978         14226       [*]    [*]    [*]    [*]
   [*]    $ 5,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  14013         14261       [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   14082         14330      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   14117         14365       [*]    [*]    [*]    [*]
   [*]    $ 3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  14216         14464       [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   14218         14466      
[*]    [*]    [*]    [*]    [*]    $ 1,500,000.00       Wilmington Trust, N.A.
as Securities Intermediary   14219         14467       [*]    [*]    [*]    [*]
   [*]    $ 1,500,000.00       Wilmington Trust, N.A. as Securities Intermediary
  14500         13929       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   14873         15116      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   15001         15244       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  15141         15384       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00
      Wilmington Trust, N.A. as Securities Intermediary   15370         15613   
   [*]    [*]    [*]    [*]    [*]    $ 1,800,000.00       Wilmington Trust,
N.A. as Securities Intermediary   16102         16345       [*]    [*]    [*]   
[*]    [*]    $ 1,500,000.00       Wilmington Trust, N.A. as Securities
Intermediary   16160         16403       [*]    [*]    [*]    [*]    [*]    $
2,500,000.00       Wilmington Trust, N.A. as Securities Intermediary   16175   
     16418       [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   16176         16419      
[*]    [*]    [*]    [*]    [*]    $ 5,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   17138         17380       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Wilmington Trust, N.A. as Securities Intermediary
  18266         18504       [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   
   Wilmington Trust, N.A. as Securities Intermediary   18631         18869      
[*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   19107         19345       [*]    [*]    [*]    [*]
   [*]    $ 10,000,000.00       Wilmington Trust, N.A. as Securities
Intermediary   19333         19571       [*]    [*]    [*]    [*]    [*]    $
3,000,000.00       Wilmington Trust, N.A. as Securities Intermediary   19909   
     20145       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00      
Wilmington Trust, N.A. as Securities Intermediary   19973         20209      
[*]    [*]    [*]    [*]    [*]    $ 7,000,000.00       Wilmington Trust, N.A.
as Securities Intermediary   21490         21709       [*]    [*]    [*]    [*]
   [*]    $ 1,758,713.00       Wilmington Trust, N.A. as Securities Intermediary
  4119         4196       [*]    [*]    [*]    [*]    [*]    $ 3,500,000.00   
   Imperial PFC Financing LLC   4534         4756       [*]    [*]    [*]    [*]
   [*]    $ 2,000,000.00       Imperial PFC Financing LLC   9542         9795   
   [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00       Imperial PFC
Financing LLC   10479         10739       [*]    [*]    [*]    [*]    [*]    $
7,500,000.00       Imperial PFC Financing LLC   12418         12698       [*]   
[*]    [*]    [*]    [*]    $ 10,000,000.00       Imperial PFC Financing LLC  
13364         13650       [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   
   Imperial PFC Financing LLC   26454         26668       [*]    [*]    [*]   
[*]    [*]    $ 2,000,000.00       Imperial PFC Financing II, LLC   14864      
  15107       [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00       Imperial
Life Financing II, LLC



--------------------------------------------------------------------------------

—    EXHIBIT A

FORM OF BORROWING REQUEST

[DATE]

CLMG Corp.,

as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

Ladies and Gentlemen:

Reference is made to the Loan and Security Agreement, dated as of April 29, 2013
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among White Eagle Asset Portfolio, LLC, as Borrower, the
financial institutions party thereto, as Lenders, Imperial Finance & Trading,
LLC, as Servicer and Portfolio Manager, and CLMG Corp., as Administrative Agent.
All capitalized terms used but not defined herein shall have the meanings
assigned to them in Annex I to the Loan Agreement.

The undersigned hereby gives you irrevocable notice, pursuant to Section 2.2 of
the Loan Agreement, that it requests an Advance under the Loan Agreement and in
connection therewith sets forth the following information related to such
Advance:

 

  (i)

The Advance is [the Initial Advance]1 [an Additional Policy Advance]2 [an
Ongoing Maintenance Advance]3;

 

  (ii) The principal amount of the proposed Advance is $[            ]; [and]

 

  (iii)

[The Subject Policies to be pledged in connection with such Advance are
identified on Exhibit A;]1 [The Additional Policies to be pledged in connection
with such Advance are identified on Exhibit A;]2 [The proceeds of such Advance
shall be used for the purposes set forth on Schedule I; and]3

 

  [(iv)]

The Borrowing Base Certificate is attached hereto as Exhibit [A]3 [B]1, 2.

[The undersigned hereby confirms that the related Collateral Packages have been
uploaded to the FTP Site.] 1, 2

 

1 

To be included if Advance is the Initial Advance.

2 

To be included if Advance is an Additional Policy Advance.

3 

To be included if Advance is an Ongoing Maintenance Advance.



--------------------------------------------------------------------------------

The undersigned hereby certifies that as of the date hereof, and as of the date
of the requested Advance, all conditions precedent to the making of the Advance
as set forth in Section [7.1][7.2][7.3] of the Loan Agreement have been met.

In accordance with the Loan Agreement, the undersigned hereby irrevocable
requests the Administrative Agent to process this request.

 

Very truly yours, WHITE EAGLE ASSET PORTFOLIO, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[EXHIBIT A TO THE BORROWING REQUEST]

[SUBJECT] [ADDITIONAL] POLICIES

[Attach a spreadsheet containing the following data points for each Policy
included in the Borrowing Request:

 

  1. Case Number

 

  2. Insured #1

 

  a. Age

 

  b. Date of Birth

 

  c. Date of Death

 

  d. Gender

 

  e. Smoking Status

 

  3. Insured #2 (if applicable)

 

  a. Age

 

  b. Date of Birth

 

  c. Date of Death

 

  d. Gender

 

  e. Smoking Status

 

  4. Number of Insured Lives

 

  5. Owner State of Residence

 

  6. Domicile of Trust (if applicable)

 

  7. Policy Issue Date

 

  8. Policy State of Issuance

 

  9. Policy Number

 

  10. Issuing Insurance Company

 

  11. Issuing Insurance Company Credit Rating

 

  12. Initial Face Amount

 

  13. Current Face Amount

 

  14. [Current Policy Account Balance][ Not required until after Imperial
receives the policy’s next account statement, which will be after the policy
anniversary date.]

 

  15. Type of Death Benefit (A, B, C)

 

  16. Policy Rating

 

  17. Policy Type (Term, Whole life, Variable Universal, Universal)

 

  18. Premium Finance (yes/no)

 

  19. Premium Finance Program (if applicable)

 

  20. Beneficial Interest Transfer (yes/no)

 

  21. Beneficial Interest Program (if applicable)

 

  22. Policy Purchase Price (first related entity to acquire policy)

 

  23. Policy Cost Basis

 

  24. Premiums Paid to Date (since policy origination)

 

  25. Medical Underwriting/reports

 

  a. Insured #1

 

  i. AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)

 

  ii.

21st Services (Median LE / Mean LE / Mortality Multiplier / Date)

 

  b. Insured #2 (if applicable)

 

  i. AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)

 

  ii.

21st Services (Median LE / Mean LE / Mortality Multiplier / Date)

 

  26. Death Benefit Payable Monthly or Quarterly out through Age 120

 

  27. [Level Premiums Payable Monthly or Quarterly through Age 120][ Not
required until next illustrations are received following the Closing Date.]

 

  28. Optimized Premiums Payable Monthly or Quarterly through Age 120 with
confirmation computed from policy illustration or Policy (disclosing whether
shadow account or no lapse guarantee exists)

 

  29. Authorizations for Annuities or Annuities currently in place]



--------------------------------------------------------------------------------

EXHIBIT [A][B] TO THE BORROWING REQUEST

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

[SCHEDULE I TO THE BORROWING REQUEST]

USES OF ONGOING MAINTENANCE ADVANCE



--------------------------------------------------------------------------------

—    EXHIBIT B

FORM OF LENDER NOTE

 

     [New York, New York] Up to $[300,000,000]    [    ], 20[    ]

FOR VALUE RECEIVED, the undersigned, White Eagle Asset Portfolio, LLC, a
Delaware limited liability company (the “Borrower”) promises to pay to the order
of [    ], a [    ] (together with its successors and permitted assigns, the
“Lender”), in its capacity as a Lender, the aggregate unpaid principal amount of
all Advances made by the Lender to, or for the benefit of, the Borrower, as
recorded either on the grid attached to this Note or in the records of the
Lender (and such recordation shall constitute prima facie evidence of the
information so recorded; provided, however, that the failure to make any such
recordation shall not in any way affect the Borrower’s obligation to repay this
Note). The principal amount of each Advance evidenced hereby shall be payable on
or prior to the Maturity Date as provided in the Loan Agreement. Borrower also
promises to pay to the Lenders all other Obligations (which, for the avoidance
of doubt, may exceed $[300,000,000]).

The Borrower further promises to pay interest on the unpaid principal amount of
this Note from time to time outstanding, payable as provided in the Loan
Agreement, at the rates per annum provided in the Loan Agreement; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. All payments of principal of and interest on this
Note shall be payable in lawful currency of the United States of America at the
office of the Lender as provided in the Loan Agreement, in immediately available
funds.

This Note is one of the Lender Notes referred to in that certain Loan and
Security Agreement, dated as of April 29, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, the financial institutions party thereto, as Lenders, [CLMG Corp.], as
Administrative Agent and Imperial Finance & Trading, LLC, as Servicer and
Portfolio Manager. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in Annex I to the Loan
Agreement. In the event of any conflict between any term or provision of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern and control. This Note is secured pursuant to the security
interests granted in the Loan Agreement and the other Transaction Documents and
reference is hereby made to the Loan Agreement and the other Transaction
Documents for a statement of the terms and provisions of such security
interests.

All parties now or hereafter liable with respect to this Note, whether as
makers, endorsers, or otherwise, severally waive presentment for payment,
demand, protest, and notice of dishonor and notice of the existence or
nonpayment of all or any of the Advances.

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Loan Agreement.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in such
State, excluding choice of law principles of the laws of such State that would
require the application of the laws of a jurisdiction other than such State.

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.

 

WHITE EAGLE ASSET PORTFOLIO, LLC By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

GRID ATTACHED TO NOTE

DATED [            ], 20[    ]

WHITE EAGLE ASSET PORTFOLIO, LLC, AS BORROWER

PAYABLE TO THE ORDER OF

[        ]

 

Date

   Amount of
Advance    Outstanding
Principal
Balance    Interest Rate    Interest Period    Notation Made
By                                                                              
                                                                                
                                                                                



--------------------------------------------------------------------------------

—    EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [            ], 20[     ]
(“Agreement”), by and between [            ], a [            ] (“Assignor”), and
[            ], a [            ] (“Assignee”).

1. Reference to Loan Agreement. Reference is made to that certain Loan and
Security Agreement, dated as of as of April 29, 2013 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”), by and among
White Eagle Asset Portfolio, LLC, as Borrower, the financial institutions party
thereto, as Lenders, Imperial Finance & Trading, LLC, as Servicer and Portfolio
Manager, and CLMG Corp., as Administrative Agent. Capitalized terms used but not
defined herein have the meanings ascribed to them in the Loan Agreement.

2. Assignment. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Loan Agreement as of the date hereof which represents the percentage
interest specified in Item 2 of Annex I attached hereto (the “Assigned Share”)
of all of its outstanding rights and obligations under the Loan Agreement,
including, without limitation, all rights and obligations with respect to the
Assigned Share of the Commitment and all outstanding Advances.

3. Representations and Warranties of Assignor. The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any liens
or security interests; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, representations or warranties
made in or in connection with the Loan Agreement or the other Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or the other Transaction Documents or
any other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of their obligations under the Loan Agreement or the other
Transaction Documents or any other instrument or document furnished pursuant
thereto.

4. Representations and Warranties of Assignee. The Assignee (i) represents and
warrants that it is authorized to enter into and perform the terms of this
Agreement, the Loan Agreement and the other Transaction Documents to which it
will become a party pursuant to this Agreement; (ii) confirms that it has
received a copy of the Loan Agreement and the other Transaction Documents,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at



--------------------------------------------------------------------------------

the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement and the other Transaction Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (v) agrees that it shall be bound by the
provisions of the Loan Agreement.

5. Settlement Date. Following the execution of this Agreement by the Assignor
and the Assignee, an executed original hereof (together with all attachments)
will be delivered to the Administrative Agent. The effective date of this
Assignment Agreement shall be the later of (x) the date upon which the following
conditions have been satisfied: (i) the execution hereof by the Assignor and the
Assignee and (ii) to the extent required the Loan Agreement, the consent hereto
by the Required Lenders and/or the Borrower has been obtained or (y) such date
as is otherwise specified in Item 3 of Annex I hereto (the “Settlement Date”).

6. Joinder. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Loan Agreement and, to the extent provided in this Agreement, have
the rights and obligations of a Lender thereunder and under the other
Transaction Documents and (ii) the Assignor shall, to the extent provided in
this Agreement, relinquish its rights and be released from its obligations under
the Loan Agreement and the other Transaction Documents with respect to the
Assigned Share.

7. Payments. Upon the effectiveness of this Agreement, the Assignee shall be
entitled to all interest on the Assigned Share of the Advances at the rates
determined in accordance with the Loan Agreement attached hereto which accrue on
and after the Settlement Date, such interest to be paid to the Assignee pursuant
to the provisions of Sections 5.2(b) and 5.2(c) of the Loan Agreement. It is
further agreed that all payments of principal [and the Participation Interest
Percentage] made on the Assigned Share of the Advances which occur on and after
the Settlement Date will be paid to the Assignee pursuant to the provisions of
Sections 5.2(b), 5.2(c) and 5.2(e) of the Loan Agreement, as applicable. Upon
the Settlement Date, the Assignee shall pay to the Assignor an amount specified
by the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Advances made by the Assignor pursuant to the Loan
Agreement which are outstanding on the Settlement Date, net of any closing
costs. The Assignor and the Assignee shall make all appropriate adjustments in
payments under the Loan Agreement for periods prior to the Settlement Date
directly between themselves.

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

[NAME OF ASSIGNOR], as Assignor By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE], as Assignee By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

[Acknowledged and Agreed:

[                    ],

as a Lender

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

[                    ],

as a Lender

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

[                    ],

as Borrower

By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1 Date of Assignment Agreement:

                     , 20    

 

2. Amounts (as of date of Assignment Agreement):

 

  (a) Aggregate principal amount of outstanding Advances of all Lenders:

$             

 

  (b) Assigned Share of (a) above:

    %

 

  (c) Amount of assigned principal of outstanding Advances:

$            

 

3. Settlement Date:

                     , 20    



--------------------------------------------------------------------------------

—    EXHIBIT D

FORM OF CALCULATION DATE REPORT



--------------------------------------------------------------------------------

Calculation Date Report

Dated as of             

For the Distribution Date occurring on             

 

  I. Account Balances as of the date of this Calculation Date Report are as
follows:

 

Collection Account

   $                

Payment Account

   $     

Borrower Account

   $     

Escrow Account

   $     

Borrower to complete the appropriate section below:

 

  II. Prior to the Partial Repayment Date, so long as an Unmatured Event of
Default or an Event of Default has not occurred and is not continuing, funds on
deposit in the Collection Account shall be distributed as provided in the
following stages of the Priority of Payments pursuant to Section 5.2(b) of the
Loan and Security Agreement:

 

First:

   $                

Second:

   $     

Third:

   $     

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $     

Thirteenth:

   $     

 

  III. Prior to the Partial Repayment Date, if an Unmatured Event of Default or
Event of Default has occurred and is continuing and is not waived In writing by
the Required Lenders, funds on deposit in the Collection Account shall be
distributed as provided in the following stages of the Priority of Payments
pursuant to Section 5.2(c) of the Loan and Security Agreement:

 

First:

   $                

Second:

   $     

Third:

   $     

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $     

Thirteenth:

   $     

Fourteenth:

   $     

Fifteenth:

   $     

Sixteenth:

   $     

Seventeenth:

   $     

 

  IV. Following the Partial Repayment Date, funds on deposit in the Collection
Account shall be distributed as provided in the following stages of the Priority
of Payments pursuant to Section 5.2(e) of the Loan and Security Agreement:

 

First:

   $                

Second:

   $     

Third:

   $     

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $     

The undersigned hereby certifies that the information set forth in this
Calculation Date Report is true and correct.

 

White Eagle Asset Portfolio, LLC, as Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

—    EXHIBIT E

FORM OF ANNUAL BUDGET

ATTACHED



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

Operational Plan – 18 Months (May 2013 to October 2014)

 

Draw Period

 

Premiums

 

Servicing

 

Management

 

Audit

 

Other

 

Total

5-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

5-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

6-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

6-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

7-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

7-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

8-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

8-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

9-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

9-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

10-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

10-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

11-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

11-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

12-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

12-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

1-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

1-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

2-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

2-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

3-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

3-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

4-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

4-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

5-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

5-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

6-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

6-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

7-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

7-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

8-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

8-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

9-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

9-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

10-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

10-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]  

 

 

 

 

 

 

 

 

 

 

 

Totals

  [*]   [*]   [*]   [*]   [*]   [*]  

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

—    EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

[DATE]

CLMG Corp.,

as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

Ladies and Gentlemen:

This Borrowing Base Certificate is delivered to you pursuant to Section 2.2 of
that certain Loan and Security Agreement, dated as of April 29, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among White Eagle Asset Portfolio, LLC, as Borrower, the
financial institutions party thereto, as Lenders, Imperial Finance & Trading,
LLC, as Servicer and Portfolio Manager, and CLMG Corp., as Administrative Agent.
All capitalized terms used but not defined herein shall have the meanings
assigned to them in Annex I to the Loan Agreement.

The Borrower hereby:

 

•  

certifies that as of the date hereof, the Borrowing Base is $            ;

 

•  

certifies that as of the date hereof, the aggregate amount of outstanding
Advances, together with accrued but unpaid interest thereon is $            ;

 

•  

certifies that after giving effect to the proposed Advance, the aggregate
principal amount of all the outstanding Advances, together with accrued but
unpaid interest thereon, will not exceed the Borrowing Base.

The Borrower’s delivery of this Borrowing Base Certificate and acceptance of the
Advance requested hereunder constitutes a representation and warranty by the
Borrower that, as of the date of such Advance (and after giving effect thereto)
all conditions precedent have been satisfied.

The Borrower further agrees that if, prior to the time of the Advance requested
hereby, any matter certified to herein by it will not be true and correct at
such time as if then made, it will immediately so notify the Administrative
Agent. Except to the extent, if any, that prior to the time of the Advance
requested hereby, the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed once
again to be certified as true and correct at the date of such Advance as if then
made.



--------------------------------------------------------------------------------

The undersigned has caused this Borrowing Base Certificate to be executed and
delivered as of the date first set forth above in his or her capacity as the
chief financial officer of the Borrower.

 

WHITE EAGLE ASSET PORTFOLIO, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

—    EXHIBIT G

FORM OF ABANDONMENT NOTICE

[CLMG Corp.,

as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:]1

[Imperial Finance & Trading, LLC,

as Portfolio Manager

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:]2

Ladies and Gentlemen:

Reference is made to the Loan and Security Agreement, dated as of April 29, 2013
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among White Eagle Asset Portfolio, LLC, as Borrower, the
financial institutions party thereto, as Lenders, Imperial Finance & Trading,
LLC, as Servicer and Portfolio Manager, and CLMG Corp., as Administrative Agent.
All capitalized terms used but not defined herein shall have the meanings
assigned to them in Annex I to the Loan Agreement.

The undersigned hereby gives you notice, pursuant to Section 2.7(b) of the Loan
Agreement, that the undersigned has determined that [the Premiums on the Pledged
Policies listed on Schedule I attached hereto should no longer be paid]1
[Advances should no longer be made in order to pay Premiums on the Pledged
Policies listed on Schedule I attached hereto]2.

[The undersigned also hereby gives you notice that it wishes to permit the
Required Lenders or their designee the right to assume ownership of the Pledged
Policies listed on Schedule I attached hereto pursuant to Section 2.7(b) of the
Loan Agreement without engaging in the Abandonment Sale Process.]3

 

1  To be included if the Portfolio Manager is the Determining Party.

2  To be included if the Required Lenders constitute the Determining Party.

3  May be included if the Portfolio Manager is the Determining Party.



--------------------------------------------------------------------------------

Very truly yours, [IMPERIAL FINANCE & TRADING, LLC, as Portfolio Manager on
behalf of the Borrower]1 [CLMG CORP., as Administrative Agent on behalf of the
Required Lenders]2 By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I TO ABANDONMENT NOTICE

POLICIES



--------------------------------------------------------------------------------

ANNEX I

LIST OF DEFINED TERMS

“21st Services” means 21st Holdings, LLC and its Affiliates and their respective
successors.

“Abandonment Notice” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Abandonment Price” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Abandonment Sale Process” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.

“Account Control Agreement” means the Securities Account Control and Custodian
Agreement entered into April 29, 2013 by and among the Borrower, the
Administrative Agent, the Securities Intermediary and the Custodian, and as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

“Accounts” means the Collection Account, the Payment Account and the Escrow
Account, collectively.

“Acknowledgement” means, with respect to any Policy, a written acknowledgement
from the related Issuing Insurance Company confirming that the records of the
Issuing Insurance Company name the Securities Intermediary as the owner and
beneficiary of the applicable Policy.

“Additional Policies” means Policies to be acquired by the Borrower with the
proceeds of an Additional Policy Advance and/or to be pledged to the
Administrative Agent for the benefit of the Lenders in connection with an
Additional Policy Advance.

“Additional Policy Advance” shall mean an Advance other than the Initial Advance
pursuant to which Additional Policies are pledged to the Administrative Agent
under the Loan Agreement.

“Additional Policy Advance Amount” with respect to any Additional Policy
Advance, shall mean the amount specified in the related Additional Policy
Advance Acceptance.

“Additional Policy Advance Acceptance” has the meaning set forth in
Section 2.3(c) of the Loan Agreement.

“Administrative Agent” means CLMG Corp., as Administrative Agent under the Loan
Agreement.

“Administrative Agent’s Account” has the meaning set forth in Section 4.3 of the
Loan Agreement.



--------------------------------------------------------------------------------

“Administrative Agent Fee” shall mean, with respect to any Distribution Date, a
fee in an amount equal to $6,250.

“Advance” means the Initial Advance, an Additional Policy Advance, a Protective
Advance or an Ongoing Maintenance Advance, as applicable, and collectively, the
“Advances”.

“Advance Date” shall mean any date on which an Advance is funded by the Lenders
pursuant to the terms of the Loan Agreement, which shall be the Closing Date,
any Subsequent Advance Date or the date the Lenders fund any Protective Advance
in their sole discretion.

“Adverse Claim” means a Lien, security interest, pledge, charge or encumbrance,
or similar right or claim of any Person, other than any Permitted Liens.

“Affected Party” means each Lender, any permitted assignee of any Lender, and
any holder of a participation interest in the rights and obligations of any
Lender, the Administrative Agent and any Affiliate of any of the foregoing.

“Affiliate” means, with respect to any Person, any other Person that
(i) directly or indirectly controls, is controlled by or is under common control
with such Person or (ii) is an officer or director of such Person. A Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power (a) to vote twenty percent (20%) or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing partners of such Person, or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. The word “Affiliated” has a correlative
meaning.

“Aggregate NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Aggregate Policy Limit” has the meaning set forth in Section 10.1(p) of the
Loan Agreement.

“Aggregate Shortfall Amount Limit” shall mean an amount equal to twenty-five
percent (25%) of the aggregate Initial Face Amount of all of the Policies that
are or have at any time been Pledged Policies.

“Aggregate Participation Interest” shall mean the aggregate of all of the
Participation Interests for all of the Pledged Policies.

“Alternative Information Notice” has the meaning set forth in Section 5.2(a) of
the Loan Agreement.

“A.M. Best” means A.M. Best Company, Inc. and any successor or successors
thereto.

“Amortization Shortfall Amount” shall mean, with respect to a Pledged Policy
that has become a Shortfall Pledged Policy, the excess of (x) the aggregate of
the amounts that would have been distributed to the Administrative Agent for the
account of the Lenders on the next Distribution Date occurring after the date on
which such Pledged Policy became a Shortfall

 

I-2



--------------------------------------------------------------------------------

Pledged Policy had such Pledged Policy matured and had the related death benefit
been timely paid in full by the related Issuing Insurance Company by deposit
thereof into the Collection Account prior to the related Calculation Date,
pursuant to clauses “Third”, “Fifth” and “Sixth” of Section 5.2(b) of the Loan
Agreement or clauses “Third”, “Ninth” and “Eleventh” of Section 5.2(c) of the
Loan Agreement, as applicable, as determined by the Administrative Agent on such
Calculation Date, over (y) the aggregate of the amounts that will actually be
distributed to the Administrative Agent for the account of the Lenders on such
Distribution Date pursuant to such clauses “Third”, “Fifth” and “Sixth” of
Section 5.2(b) of the Loan Agreement or clauses “Third”, “Ninth” and “Eleventh”
of Section 5.2(c) of the Loan Agreement, as applicable, as determined by the
Administrative Agent on the related Calculation Date.

“Annual Budget” has the meaning specified in Section 9.1(d)(vi) of the Loan
Agreement.

“Annual NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Annual Policy Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Anti-Money Laundering Laws” has the meaning set forth in Section 8.1(v) of the
Loan Agreement.

“Applicable Law” means, as to any Person or any matter, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of any
nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing, in each case applicable to or binding upon such Person (or any of
its property) or such matter, or to which such Person (or any of its property)
or such matter is subject, including, without limitation, any laws relating to
assignments of contracts, life settlements, viatical settlements, insurance,
consumers and consumer protection, usury, truth-in-lending, fair credit
reporting, equal credit opportunity, federal and state securities or “blue sky”
laws, the Federal Trade Commission Act and ERISA, and in the case of Section 6.3
of the Loan Agreement, FATCA.

“Applicable Margin” means four percent (4.00%).

“Assignment and Assumption Agreement” has the meaning set forth in Section 13.4
of the Loan Agreement.

“Assignor” means OLIPP IV, LLC, a Delaware limited liability company.

“Assignor Contribution Agreement” means the Contribution Agreement, dated as of
April 29, 2013, by and between the Assignor, as the transferor, and the Parent
Pledgor, as the transferee, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.

 

I-3



--------------------------------------------------------------------------------

“Available Amount” means, with respect to any Distribution Date, the amount on
deposit in the Collection Account.

“AVS” means AVS Underwriting, LLC and its successors.

“Base Rate” means, for any date of determination, the sum of (i) the Federal
Funds Rate on such date plus (ii) one half of one percent (0.5%).

“Blocked Person” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.

“Borrower” has the meaning set forth in the recitals to the Loan Agreement.

“Borrower Account” has the meaning set forth in Section 5.1(c) of the Loan
Agreement.

“Borrower Failure Procedures” has the meaning set forth in Section 5.2(a) of the
Loan Agreement.

“Borrower Interest Pledge Agreement” means the Membership Interest Pledge
Agreement, dated as of April 29, 2013, made by the Parent Pledgor in favor of
the Administrative Agent on behalf of itself and the Lenders, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

“Borrower Organizational Documents” means the certificate of formation and the
limited liability company agreement of the Borrower.

“Borrower Valuation” has the meaning set forth in Section 6.5 of the Loan
Agreement.

“Borrowing Base” means, on any date of determination, the lesser of (A) the sum
of all of the following amounts that have been funded or are to be funded
through the succeeding Distribution Date (i) the Initial Advance and all
Additional Policy Advances, plus (ii) one-hundred percent (100%) of the sum of
the Ongoing Maintenance Costs, plus (iii) one-hundred percent (100%) of the Debt
Service, plus (iv) one-hundred percent (100%) of any other Fees and Expense
Deposits and other fees and expenses funded and to be funded as approved by the
Required Lenders in their sole discretion, less (v) any Required Amortization
previously distributed and to be distributed pursuant to the Priority of
Payments on the immediately succeeding Distribution Date; (B) seventy-five
percent (75%) of the Lender Valuation of the Pledged Policies; (C) fifty percent
(50%) of the aggregate face amount of the Pledged Policies (other than the
Excluded Policies); and (D) the Facility Limit.

“Borrowing Base Certificate” means a certificate in the form of Exhibit F to the
Loan Agreement.

“Borrowing Request” has the meaning set forth in Section 2.2(a) of the Loan
Agreement.

“Broker” has the meaning set forth in Section 2.7(b) of the Loan Agreement.

 

I-4



--------------------------------------------------------------------------------

“Business Day” means any day on which commercial banks in Las Vegas, Nevada,
Wilmington, Delaware, and Birmingham, Michigan, are not authorized or required
to be closed.

“Calculation Date” means (i) the tenth (10th) day following
March 31, June 30, September 30 or December 30 of each year, as applicable,
beginning in July 2013, or if such day is not a Business Day, then the
succeeding Business Day, but (ii) from and after the occurrence and during the
continuance of an uncured and unwaived Event of Default, the tenth (10th) of
each calendar month that commences thereafter, but (iii) from and after any cure
or waiver of any Event of Default, the meaning in clause (i).

“Calculation Date Report” has the meaning set forth in Section 5.2(b) of the
Loan Agreement.

“Cash Flow Sweep Percentage” means, on any date of determination, one-hundred
percent (100%), unless the Required Lenders acting in their sole and absolute
discretion agree at any time and from time to time that such percentage shall be
less than one-hundred percent (100%), in which case, the percentage designated
in writing by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower.

“Change in Control” means a change resulting when (i) the Borrower or the Parent
Pledgor, as applicable, merges or consolidates with any other Person or permits
any other Person to become the successor to its business, and the Borrower or
the Parent Pledgor, as applicable, is not the surviving entity after such
merger, consolidation or succession, other than as expressly permitted by the
Transaction Documents, (ii) the Borrower or the Parent Pledgor, as applicable,
conveys, transfers or leases substantially all of its assets as an entirety to
another Person, other than as expressly permitted by the Transaction Documents,
(iii) any Person shall become the owner, directly or indirectly, beneficially or
of record, of equity representing more than fifty percent (50%) of the aggregate
ordinary voting power represented by the issued and outstanding equity of the
Borrower or the Parent Pledgor or (iv) the Assignor merges or consolidates with
any other Person that is not expressly permitted by Section 7.18 of the Assignor
Contribution Agreement.

“Change Forms” means, with respect to any Policy, all documents required by the
applicable Issuing Insurance Company to be executed by the Borrower (or the
Securities Intermediary, as owner thereof for the benefit of the Borrower or the
Administrative Agent as secured party pursuant to the Account Control Agreement)
to effect change of ownership of and designation of a new owner and beneficiary
under such Policy.

“Claims” has the meaning set forth in the Account Control Agreement.

“Closing Date” means April 29, 2013.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Collateral” has the meaning set forth in Section 2.6(a) of the Loan Agreement.

“Collateral Audit” has the meaning set forth in Section 9.1(i) in the Loan
Agreement.

 

I-5



--------------------------------------------------------------------------------

“Collateral Package” means all documents and information in the possession or
under the control of the Borrower, the Assignor, the Parent Pledgor, Imperial or
any Affiliate of any of them, related to the Pledged Policies, including but not
limited to, all Policy files related to the purchase or acquisition thereof by
any Affiliate of Imperial and the transfer thereof to the Borrower (which shall
include the most recent Policy Illustrations, Life Expectancy estimates, the
Physician Competency Statement and medical records available to the Borrower)
and all documents set forth on Exhibit M to the Account Control Agreement.

“Collection Account” has the meaning set forth in Section 5.1(a) of the Loan
Agreement.

“Collections” means, collectively, all payments made from and after the Closing
Date to or for the account of or the benefit of the Borrower, Imperial, the
Servicer, the Assignor, the Parent Pledgor or any Affiliate of any of them or
their agents (including the Securities Intermediary) by or on behalf of the
Issuing Insurance Companies or any other Person in respect of the Policies,
including without limitation, all Liquidation Proceeds, all proceeds of Policy
Loans or withdrawals of cash surrender value made or taken from and after the
Closing Date and any proceeds of any other Collateral and sale of Pledged
Policies (including Net Proceeds), whether in the form of cash, checks, wire
transfers, electronic transfers or any other form of cash payment.

“Commitment” means, with respect to any Lender, the maximum amount that may be
advanced by such Lender under the Loan Agreement as specified in Schedule 2.1(a)
to the Loan Agreement as the same is amended pursuant to any Assignment and
Assumption Agreement.

“Commitment Termination Date” means the earliest to occur of: (i) the Scheduled
Commitment Termination Date, and (ii) the effective date on which the Lenders’
Commitment is terminated following the occurrence of an Event of Default not
cured within any applicable cure period, as described in Section 10.2 of the
Loan Agreement.

“Confidential Information” means (i) the terms and conditions of the Loan
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, including (a) any term sheets, loan applications or other
documents related to the Loan Agreement or the Transaction Documents and (b) any
copies of such documents or any portions thereof and (ii) any Non-Public
Information.

“Cure Notice” means a written notice from the Required Lenders to the Borrower
indicating that the Required Lenders are granting the Borrower a cure period not
exceeding ninety (90) days in order to cure an occurrence that would otherwise
constitute an Event of Default.

“Custodian” means Wilmington Trust, National Association, in its capacity as
custodian under the Account Control Agreement.

“Custodial Package” shall mean with respect to a Policy, each of the documents
set forth on Exhibit M to the Account Control Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

I-6



--------------------------------------------------------------------------------

“Debt Service” means, on any date of determination, the sum of the accrued
interest due on all outstanding Advances that do not directly reflect the Rate
Floor.

“Default Rate” means, in the event that an Event of Default has occurred and is
continuing, the interest rate per annum at which each Loan shall bear interest,
equal to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is
unavailable, (2) the Base Rate and (B) one and a half percent (1.5%) plus
(ii) six percent (6%).

“Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Direct Assumption Policies” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.

“Disclosing Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Distribution Date” means the fifth day after each Calculation Date (or if such
day is not a Business Day, the next succeeding Business Day), beginning in July,
2013.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Eligibility Criteria” with respect to any Policy, means the following criteria,
which are to be satisfied or have been waived in writing by the Required Lenders
in their sole and absolute discretion as of the Advance Date as of which such
Policy becomes a Pledged Policy:

(A) Except if such Policy is set forth on Eligibility Criteria Clause
(a) Schedule to the Loan Agreement, the Securities Intermediary is designated as
the “owner” and “beneficiary” under the Policy by the Issuing Insurance Company.

(B) The Policy is (i) a single life or survivorship policy, (ii) a fixed or
variable universal life, whole life, or convertible term (provided such Policy
is converted to a “permanent” life insurance policy prior to becoming a Pledged
Policy), (iii) denominated and payable in U.S. Dollars and (iv) issued by a U.S.
domiciled insurance company.

(C) The Insured is a United States citizen or permanent resident alien currently
residing in the United States as of the date the Policy was acquired by the
Borrower, and has documented social security information and photographic
identification.

(D) The Insured shall be an individual sixty (60) years old or older.

(E) The Policy shall be in full force.

(F) The Issuing Insurance Company shall (x) have at least one of, but no lower
than any one of (i) a financial strength rating of “A-” from A.M. Best or (ii) a
financial strength rating of less than “A-” from A.M. Best that is approved by
the Required Lenders in their sole discretion or (y) be the Phoenix Life
Insurance Company or the Conseco Life Insurance Company, or one of their
respective affiliates.

 

I-7



--------------------------------------------------------------------------------

(G) Except if such Policy is set forth on Eligibility Criteria Clause
(g) Schedule to the Loan Agreement, medical underwriting as to Life Expectancy
shall be conducted with respect to the Policy by at least two Pre-Approved
Medical Underwriters whose LE Reports must not be dated more than twelve
(12) months prior to the related Advance Date with respect to Policies to be
pledged on such Advance Date, and in each case, must be based on medical records
obtained from the Insured that are not older than twenty-four (24) months as of
such Advance Date.

(H) Except if such Policy is set forth on Eligibility Criteria Clause
(h) Schedule to the Loan Agreement, the Insured must have an average Life
Expectancy of no more than two-hundred fifty-two (252) months.

(I) Except if such Policy is set forth on Eligibility Criteria Clause
(i) Schedule to the Loan Agreement, the Policy covering the life of an
individual Insured shall not have a face amount of less than $70,000 or greater
than $10.0 million, except as otherwise approved in writing by the Required
Lenders.

(J) The Policy is beyond any relevant policy or statutory contestability and
suicide periods.

(K) There must not be any outstanding Policy Loans or Liens outstanding in
respect of the Policy, except for Permitted Liens that will be fully reflected
in the pricing analysis and calculation, nor any other pledge or assignment
outstanding on the Policy.

(L) The life expectancy reflected in the LE Report used to determine the Lender
Valuation with respect to the related Advance is not less than twenty-four
(24) months from the date of such Advance.

(M) The Policy and the legal and beneficial interests in the death benefit
(taking into account the portion of the death benefit payable to a Person other
than the Securities Intermediary who is designated as the “beneficiary” under a
Retained Death Benefit Policy and previously disclosed in writing to the
Administrative Agent) shall be capable of being sold, transferred and conveyed
to the Borrower and its successors, assigns and designees, and the seller
thereof to the Borrower shall have the right to do so. Any tracking/servicing
(subject to any statutory prohibition applicable to life settlement providers)
and custodial rights shall be fully assignable and transferable to the Borrower
and its successors, assigns and designees or as otherwise directed by the
Borrower. Except with respect to HIPAA Authorizations relating to the Policies
set forth on Eligibility Criteria Clause (m) Schedule to the Loan Agreement, the
documents and agreements contained in the related Collateral Package and listed
on Exhibit M to the Account Control Agreement do not contain language purporting
to limit their assignability, and none of the Borrower, Parent Pledgor, any
Affiliate of either of them, or any Affiliate of Imperial is a party to any
agreement that limits their assignability, and all such documents are fully
assignable and transferable to the Borrower and its

 

I-8



--------------------------------------------------------------------------------

successors, assigns and designees or as otherwise directed by the Borrower;
provided that Borrower makes no representation or warrant concerning whether
applicable state law or public policy limit the assignability of any HIPAA
Authorization or power of attorney or the enforceability thereof upon
assignment.

(N) The Insured’s primary diagnosis leading to the Life Expectancy evaluation(s)
must not be HIV or AIDS.

(O) The Policy shall not be purchased from a seller to which applicable state
laws prohibiting the purchase or the transfer of ownership from such seller
apply at the time of such purchase or transfer of ownership.

(P) The Borrower shall reasonably believe based on its review of the related
Collateral Package and the other information available to or known by the
Borrower or any Affiliate thereof, that the original owner/beneficiary under the
Policy shall have had an insurable interest at the time of the initial issuance
of the Policy.

(Q) The Policy shall not have a death benefit that, by the terms of the Policy,
will decrease over time or from time to time, unless such decrease is scheduled
and can be incorporated and fully reflected in the pricing of the Policy, and
where the Policy shall contain no provisions limiting the future realization of
the net death benefit, other than non-payment of premiums or the Insured
reaching a certain age.

(R) The sale of the Policy from the Original Owner thereof complied with all
Applicable Law.

(S) The transfer of the Policy is not subject to the payment of United States
state sales taxes or any other taxes payable by the Borrower.

(T) The face amount of the Policy does not exceed five percent (5%) of the
aggregate face amount of all Pledged Policies.

(U) The Rescission Period with respect to such Policy shall have expired.

(V) The Policy is not subject to any Applicable Law that makes unlawful the
sale, transfer or assignment of such Policy.

(W) With respect to such Policy, the Borrower is not aware of any agreements,
documents, assignments or instruments related to such Policy except for those
agreements, documents, assignments and instruments that constitute and were
included in the related Collateral Package that was delivered to the
Administrative Agent.

(X) The related Collateral Package delivered to the Administrative Agent by or
on behalf of the Borrower contain, at the very least, the documents set forth in
Exhibit M to the Account Control Agreement.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution

 

I-9



--------------------------------------------------------------------------------

organized under the laws of the United States or any of the states thereof,
including the District of Columbia (or any domestic branch of a foreign bank),
and acting as a trustee for funds deposited in such account, so long as the
senior securities of such depository institution shall have a credit rating from
each of Moody’s and S&P in one of its generic credit rating categories no lower
than “A-” or “A3”, as the case may be.

“Eligible Institution” means a depositary institution organized under the laws
of the United States of America or any one of the states thereof or the District
of Columbia (or any domestic branch of a foreign bank), (a) which has both (x) a
long-term unsecured senior debt rating of not less than “A” by S&P and “A2” by
Moody’s, and (y) a short-term unsecured senior debt rating rated in the highest
rating category by S&P and Moody’s and (b) whose deposits are insured by the
Federal Deposit Insurance Corporation.

“Eligible Policy” means a Policy that, as of the Advance Date as of which such
Policy first becomes a Pledged Policy, satisfies all of the Eligibility Criteria
that have not been waived in writing by the Required Lenders.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001 et seq., as amended from time to time and the regulations
promulgated thereunder.

“Escrow Account” has the meaning set forth in Section 5.1(d) of the Loan
Agreement.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(A) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, examinership or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, examiner, assignee, sequestrator or the like for such
Person or all or substantially all of its assets, or any similar action with
respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up, examinership or composition or adjustment of debts
and such case or proceeding shall remain undismissed or unstayed for a period of
sixty (60) days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

(B) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.

“Event of Default” has the meaning set forth in Section 10.1 of the Loan
Agreement.

 

I-10



--------------------------------------------------------------------------------

“Excluded Policy” means (i) any Policy pledged under the Loan Agreement for
which no written acknowledgement of a collateral assignment was received by the
Administrative Agent or the Securities Intermediary from the related Issuing
Insurance Company within sixty (60) calendar days of the Advance Date as of
which such Policy became a Pledged Policy, (ii) any Policy set forth on
Eligibility Criteria Clause (a) Schedule to the Loan Agreement, (iii) any Policy
pledged under the Loan Agreement in respect of which the Insurance Consultant is
not authorized to, or is not accepted by the related Issuing Insurance Company
to, communicate and receive verifications of coverage and obtain other
information from such Issuing Insurance Company and (iv) any Policy set forth on
Schedule 7.1(f) to the Loan Agreement. With respect to any Policy described in
clause (i) of the immediately preceding sentence, if such written
acknowledgement of a collateral assignment is received by the Administrative
Agent or the Securities Intermediary after such date, such Policy shall cease to
be an Excluded Policy on the date of such receipt. With respect to any Policy
described in clause (ii) of the first sentence of this definition, such Policy
shall cease to be an Excluded Policy on the date the Administrative Agent
receives written confirmation from the Securities Intermediary that the
Securities Intermediary is designated as the “owner” and “beneficiary” under
such Policy by the related Issuing Insurance Company. With respect to any Policy
described in clause (iii) of the first sentence of this definition, if the
Insurance Consultant becomes authorized to, or becomes accepted by the related
Issuing Insurance Company to, communicate and receive verifications of coverage
and obtain other information from such Issuing Insurance Company, such Policy
shall cease to be an Excluded Policy on the date of such authorization or
acceptance. With respect to any Policy described in clause (iv) of the first
sentence of this definition, such Policy shall cease to be an Excluded Policy on
the date the Custodian receives an original or a copy from the related Issuing
Insurance Company of such Policy.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in Lender Notes issued pursuant to
the Loan Agreement pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in such Lender Notes (other than pursuant to an
assignment request by the Borrower under Section 6.4) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 6.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 6.3 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Expense Deposit” means, with respect to each Borrowing Request related to a
proposed Additional Policy Advance, an amount required to reimburse the
Administrative Agent and the Lenders for third-party out-of-pocket expenses
incurred in connection with the review and evaluation of the Additional Policies
identified in such Borrowing Request, as determined by the Administrative Agent
in its reasonable discretion.

 

I-11



--------------------------------------------------------------------------------

“Expenses” means (i) Servicing Fees and costs and other amounts reimbursable to
the Servicer pursuant to the Servicing Agreement, (ii) payments to the Custodian
and Securities Intermediary, as applicable, of their accrued fees and
reimbursable expenses related to the Pledged Policies, the Accounts or the
Borrower Account, (iii) Expense Deposits, (iv) the reasonable administrative
expenses of the Borrower related to the Pledged Policies or general operations
of the Borrower including Collateral Audits and maintenance of the Collateral,
in an amount not to exceed $15,000 per annum or a greater amount approved by the
Required Lenders in their sole discretion, (v) Portfolio Manager Fees and
(vi) Administrative Agent Fees. The Expenses to be funded during 2013 shall be
approved by the Required Lenders as of the Closing Date. The Expenses to be
funded during any succeeding calendar year shall be approved by the Required
Lenders in their sole and absolute discretion upon review of the Annual Budget
for such succeeding calendar year as contemplated by Section 9.1(d)(vi) of the
Loan Agreement, which amounts, if comprising amounts described in the preceding
clauses (iii) and (v) may be less than (or greater than) such amounts approved,
in any preceding calendar year, in the Required Lenders’ sole and absolute
discretion.

“Facility Limit” means $300,000,000; provided, however, that on April 29, 2018
and on each anniversary thereafter, such amount shall be reduced by an amount up
to the lesser of (i) the sum of (a) $25,000,000 plus (b) the aggregate of the
Facility Limit Shortfall Amounts not previously applied to reduce the Facility
Limit, if any and (ii) an amount which would cause the then Facility Limit to
equal the product of (A) 1.3 and (B) the highest aggregate principal balance of
Advances (excluding Protective Advances) that were outstanding during the twelve
month period immediately preceding such anniversary.

“Facility Limit Shortfall Amount” shall mean with respect to each date on which
the Facility Limit is required to be reduced pursuant to the definition thereof,
the excess, if any, of the $25,000,000 that constitutes the additional reduction
to be applied on such date pursuant to clause (i)(a) of the definition thereof,
over the amount of the actual reduction applied to such additional reduction.

“Fasano” means Fasano Associates, Inc. and its successors.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the Loan
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain Fee and Indemnification Agreement, dated as of
April 29, 2013, among the Borrower, Imperial Holdings Inc. and Wilmington Trust,
N.A., setting forth, among other things, the fees of the Securities Intermediary
and the Custodian.

“Fees” means, (i) in relation to the Initial Advance, the Up-Front Fee and,
(ii) in relation to any Advance other than the Initial Advance, any fee payable
to a broker or other third party in relation to the acquisition of an Additional
Policy or other transaction contemplated by the Loan Agreement, and in each
case, the payment of which has been approved by the Required Lenders in their
sole discretion.

 

I-12



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it plus 0.75%.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FTP Site” shall have the meaning set forth in Annex 1 to the Servicing
Agreement.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Imperial” means Imperial Holdings Inc., a Florida corporation, and its
successors.

“Indemnified Amounts” has the meaning set forth in Section 11.1 of the Loan
Agreement.

“Indemnified Bank Person” has the meaning set forth in the Account Control
Agreement.

“Indemnified Party” has the meaning set forth in Section 11.1 of the Loan
Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower and (b) to the extent not otherwise described in (a), Other Taxes.

“Independent Manager” has the meaning set forth in Section 9.1(f)(ii) of the
Loan Agreement.

“Initial Advance” means an Advance in an amount equal to the sum of (i) for any
Subject Policies set forth on the Initial Advance Lexington Schedule to the Loan
Agreement, the lesser of (A) fifty percent (50%) of the Purchase Price and
(B) fifty percent (50%) of the market value of such Subject Policies as
determined by the Required Lenders in their sole discretion, plus (ii) for any
Subject Policies not set forth on the Initial Advance Lexington Schedule to the
Loan Agreement, fifty percent (50%) of the market value for such Subject
Policies as determined by the Required Lenders in their sole discretion, plus
(iii) the Up-Front Fee, plus (iv) the Initial Expense Deposit plus (v) certain
fees and expenses of the Borrower, including reasonable attorneys’ fees, as
approved by the Required Lenders in their sole discretion.

 

I-13



--------------------------------------------------------------------------------

“Initial Advance Acceptance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.

“Initial Expense Deposit” means $3,000,000.

“Initial Face Amount” shall mean, with respect to each Policy that is or has
ever been a Pledged Policy, the face amount of such Policy as of the date such
Policy became a Pledged Policy.

“Initial Lender” has the meaning set forth in the recitals to the Loan
Agreement.

“Initial Policy Purchaser” means, with respect to any Policy, any Person who
purchased the Policy from the Original Owner.

“Insurance Consultant” means D3G Capital Management, LLC, a Texas limited
liability company.

“Insured” means a natural person who is named as the insured on a Policy.

“Interest Payment Date” with respect to any Advance, means the first
Distribution Date occurring after the initial funding of such Advance, and each
subsequent Distribution Date thereafter.

“Interest Period” means with respect to each Advance and each Interest Payment
Date, (i) the period from and including the date such Advance is funded, to but
excluding the immediately succeeding Distribution Date, and, thereafter,
(ii) the period from and including the most recent preceding Distribution Date
to but excluding the succeeding Distribution Date;

provided, however, that for the last Interest Period that commences before the
Maturity Date and so would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on and include the Maturity Date.

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

“Issuing Insurance Company” means with respect to any Policy, the insurance
company that is obligated to pay the related benefit upon the death of the
related Insured by the terms of such Policy (or the successor to such
obligation).

“Joint Policy” means a Policy with more than one Insured that pays upon the
death of the last Insured to die. Unless the context otherwise requires, joint
Insureds of a Joint Policy shall collectively count, as applicable, as a
“separate individual,” as a “single insured” or as an “insured person”.

“Lapsed/Grace Policy” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

 

I-14



--------------------------------------------------------------------------------

“Lender” means each of the financial institutions party to the Loan Agreement as
lender thereunder.

“Lender’s Commitment” means, with respect to a Lender, the Commitment for such
Lender as set forth on Schedule 2.1(a) of the Loan Agreement or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party to the Loan Agreement.

“Lender Default” means with respect to a Lender, the failure of such Lender to
make any Advance it is obligated to make under the Loan Agreement, which failure
continues for thirty (30) Business Days after the date on which such Lender
receives written notice of such failure from the Borrower.

“Lender Note” and “Lender Notes” each has the meaning set forth in Section 2.5
of the Loan Agreement.

“Lender Valuation” means, on any date of determination, the value of the Pledged
Policies (other than the Excluded Policies) as determined by the Required
Lenders in their reasonable discretion. For purposes of this definition, but
without limitation as to what other methodology and assumptions might be
reasonable, similar methodology and assumptions utilized by the Required Lenders
in valuing the Pledged Policies related to the Initial Advance shall be deemed
to be reasonable. In valuing each such Pledged Policy, the Required Lenders:
(i) utilized reasonable actuarial practices on a probabilistic basis and took
into consideration other means of valuing life insurance policies including
available market comparisons, (ii) determined which Select Composite Valuation
Basic Table to use for the related Insured, (iii) used their reasonable judgment
to optimize premiums, (iv) generally utilized at least two (2) LE Reports to
determine the life expectancy of the related Insured, however, depending on such
Pledged Policy, the Required Lenders could have utilized only one of the two LE
Reports supplied by the Borrower, the Required Lenders could have combined the
two supplied LE Reports in a manner determined in the Required Lenders’ sole and
absolute discretion or the Required Lenders could have adjusted an individual LE
Report based upon the Required Lenders’ review of such LE Reports or a review
conducted by a third-party approved by the Required Lenders of such LE Reports
and (v) based the discount rate of such Pledged Policy on market based
conditions, with upward and downward adjustments in such discount rate to
account for such Pledged Policy’s individual characteristics, including, without
limitation, whether such Pledged Policy had a return of premium rider, the
applicable maturity date, the face value of such Pledged Policy, the life
expectancy of the related Insured, any information related to the origination of
such Pledged Policy (such as whether such Pledged Policy was premium financed or
originated pursuant to a “beneficial interest” program), the completeness of the
related Collateral Package, the shape of the COI curve, the identity of the
related Issuing Insurance Company and other factors identified and weighed by
the Required Lenders in their reasonable judgment. The Borrower hereby
acknowledges that the foregoing methodology is likely to change over time to
account for market conditions and the Required Lenders’ experience in the life
settlement marketplace and that any such changes to the methodology shall be in
the Required Lenders’ reasonable judgment.

“LIBOR” means, for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate

 

I-15



--------------------------------------------------------------------------------

(“BBA LIBOR”) by Bloomberg, Reuters or other commercially available source
providing quotations of BBA LIBOR, as designated by the Administrative Agent
from time to time, at approximately 11:00 A.M. (London time) on the Rate
Calculation Date for such Interest Period, as the London interbank offered rate
for deposits in Dollars for a 12-month period.

“Lien” shall mean any mortgage, pledge, assignment, lien, security interest or
other charge or encumbrance of any kind, including the retained security title
of a conditional vendor or a lessor.

“Life Expectancy” means (A) with respect to any Policy, the average of two
separate life expectancies of the related Insured, stated in months, provided by
two separate Pre-Approved Medical Underwriters to achieve fifty (50%) percentile
cumulative mortalities for such Insured and, if not provided, by applying the
provided life expectancy in months to the mortality table selected by the
Required Lenders to calculate a 50th percentile cumulative mortality schedule
for such Insured; and (B) with respect to any Policy that is a Joint Policy
means the joint life expectancy of the related Insureds in months provided by
two (2) Pre-Approved Medical Underwriters to achieve a 50th percentile
cumulative mortality for such Insureds and calculated in the Pricing Model by
applying the weighted average of the cumulative mortality schedules provided for
the two (2) joint life expectancies by the Pre-Approved Medical Underwriters
and, if not provided, by applying the provided life expectancy in months to the
mortality table selected by the Required Lenders to calculate a 50th percentile
cumulative mortality for such Insureds.

“Life Expectancy Date” means, with respect to any Policy, the last day of the
last month of the Life Expectancy for such Policy.

“Life Expectancy Report” or “LE Report” means, with respect to a Policy, an
assessment by a Pre-Approved Medical Underwriter in a written statement dated
within one-hundred eighty (180) days prior to the Advance Date on which such
Policy became or is proposed to become a Pledged Policy, with respect to the
Life Expectancy of the related Insured.

“Liquidated Policy” means any Pledged Policy that has been liquidated as a
result of the death of the related Insured.

“Liquidation Proceeds” means any and all proceeds realized from Liquidated
Policies.

“Loan Agreement” means the Loan and Security Agreement, dated as of the Closing
Date among the Borrower, the Servicer, the Portfolio Manager, the Lenders party
thereto and the Administrative Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“LTV” means, on any date of determination, the fraction, expressed as a
percentage, the numerator of which is the aggregate outstanding principal
balance of all outstanding Advances, and the denominator of which is the Lender
Valuation of the Pledged Policies (other than any Excluded Policies), as
determined by the Required Lenders in their sole discretion.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(A) the business, assets, financial condition or operations of the Borrower, the
Assignor or the Parent Pledgor or any of the Collateral;

 

I-16



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(B) the ability of the Borrower, the Assignor or the Parent Pledgor to perform
its respective obligations under any Transaction Document to which such Person
is a party;

(C) the validity or enforceability against the Borrower, the Assignor or the
Parent Pledgor of any Transaction Document to which such Person is a party;

(D) the status, existence, perfection or priority of the Administrative Agent’s
(for the benefit of the Secured Parties) security interest in any of the
Collateral or in any of the Pledged Interests; or

(E) the Lender Valuation or the aggregate amount of Net Death Benefits of the
Pledged Policies or the validity, enforceability or collectability of a material
number of Pledged Policies.

[*]

“Maturity Date” means April 29, 2028.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Death Benefit” means, with respect to a Policy, the amount projected to be
paid by the Issuing Insurance Company to the Borrower or the Securities
Intermediary on its behalf as a result of the death of the related Insured.

“Net Proceeds” shall mean, with respect to a sale of the Collateral pursuant to
Section 2.7 of the Loan Agreement, all proceeds of such sale net of the lesser
of (x) reasonable third-party out-of-pocket expenses incurred by the Borrower
which have been approved by the Administrative Agent in its sole and absolute
discretion and (y) the greater of (i) $20,000 and (ii) one percent (1.00%) of
the face amount of the Pledged Policies sold in such sale.

“Non-Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Non-Public Information” means any and all medical, health, financial and
personally identifiable information about an Insured, a Policy seller, a Policy
Beneficiary or any spouse or other individual closely related by blood or law to
any such Person, including name, street or mailing address, e-mail address,
telephone or other contact information, employer, social security or tax
identification number, date of birth, driver’s license number, photograph or
documentation of identity or residency (whether independently disclosed or
contained in any disclosed document such as a Policy, life expectancy
evaluation, life insurance application or viatical or life settlement
application or agreement).



--------------------------------------------------------------------------------

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders or the Administrative Agent and their respective successors,
permitted transferees and assigns arising under or in connection with the Loan
Agreement, the Lender Notes and each other Transaction Document, in each case
however created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, including,
without limitation, the obligation of the Borrower to pay the Aggregate
Participation Interest.

“OFAC” has the meaning set forth in Section 8.1(u) of the Loan Agreement.

“OFAC Listed Person” has the meaning set forth in Section 8.1(u) of the Loan
Agreement.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Ongoing Maintenance Advance” shall mean an Advance made after the date of the
making of the Initial Advance, the proceeds of which are used solely to pay
amounts permitted pursuant to Section 2.8(a)(ii) of the Loan Agreement.

“Ongoing Maintenance Costs” means (i) the scheduled Premiums on the Pledged
Policies (other than Excluded Policies) as set forth on the related Servicer
Report and set forth in the related Annual Budget which has been approved by the
Required Lenders pursuant to Section 9.1(d)(vi) of the Loan Agreement, as
adjusted by the Administrative Agent to reflect any maturities or sales of
Pledged Policies and any Advances and (ii) the Expenses of the Borrower.

“Ongoing Maintenance Costs Reimbursable Amount” shall mean as of any date of
determination after the occurrence of a Lender Default, the aggregate amount of
Ongoing Maintenance Costs the Borrower has actually paid after the occurrence of
such Lender Default and would not have otherwise had to pay had such Lender
Default not occurred, plus interest thereon at a rate equal to the Default Rate.

“Original Owner” means, with respect to a Policy, the Person to which the Policy
was initially issued and who was listed as owner on the initial declarations
page of such Policy or the policy application, as applicable.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Advance or
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, the Loan Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

I-2



--------------------------------------------------------------------------------

“Parent Pledgor” means Markley Asset Portfolio, LLC, a Delaware limited
liability company.

“Parent Pledgor Contribution Agreement” means the Contribution Agreement, dated
as of April 29, 2013, by and between the Parent Pledgor, as the transferor, and
the Borrower, as the transferee, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.

“Partial Repayment Date” shall mean the date on which all Obligations have been
paid in full in cash by the Borrower (other than the Aggregate Participation
Interest, any Administrative Agent Fees due and payable after such date and any
Protective Advances made after such date, and including, for the avoidance of
doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid) and all Commitments have been terminated.

“Participation Interest Account” means an account to be designated in writing
from time to time by the Initial Lender to the Borrower.

“Participation Interest” shall mean with respect to each Pledged Policy, the
right of the Lenders to receive the Participation Interest Percentage of the
portion of Collections (including Available Amounts), prior to the deduction of
any Amortization Shortfall Amounts and Participation Interest Shortfall Amounts,
distributable pursuant to (i) clause “Eighth” of Section 5.2(b) of the Loan
Agreement, (ii) clause “Tenth” of Section 5.2(b) of the Loan Agreement,
(iii) clause “Eleventh” of Section 5.2(b) of the Loan Agreement, (iv) clause
“Eleventh” of Section 5.2(c) of the Loan Agreement, (v) clause “Fourteenth” of
Section 5.2(c) of the Loan Agreement, (vi) clause “Fifteenth” of Section 5.2(c)
of the Loan Agreement, (vii) Clause “Ninth” of Section 5.2(e) of the Loan
Agreement, (viii) Clause “Tenth” of Section 5.2(e) of the Loan Agreement and/or
(ix) Section 10.2(c) of the Loan Agreement, as applicable.

“Participation Interest Percentage” shall initially equal fifty percent (50%).
Such percentage shall be reduced once by three percent (3.00%) for each calendar
quarter which is one of the first sixteen (16) calendar quarters occurring after
the Closing Date in which one or more Lender Defaults has initially occurred and
no other Lender made the Advances that the applicable Lenders which caused such
Lender Default(s) were obligated to make; provided that such percentage shall
not be reduced with respect to any such calendar quarter if any Lender or
Lenders make additional Advances within twelve (12) months of the end of such
calendar quarter, in an amount which equals or exceeds the amount of the
Advances that the Lenders that caused the related Lender Default(s) to initially
occur in such calendar quarter failed to advance.

“Participation Interest Shortfall Amount” shall mean, with respect to a Pledged
Policy that has become a Shortfall Pledged Policy, the excess of (x) the
aggregate of the amounts that would have been distributed to the Participation
Interest Account on the next Distribution Date occurring after the date on which
such Pledged Policy became a Shortfall Pledged Policy, had such Pledged Policy
matured and had the related death benefit been paid in full by the related
Issuing Insurance Company, by deposit thereof into the Collection Account prior
to the related

 

I-3



--------------------------------------------------------------------------------

Calculation Date pursuant to clause “Eleventh” of Section 5.2(b) of the Loan
Agreement, clause “Fifteenth” of Section 5.2(c) of the Loan Agreement or clause
“Tenth” of Section 5.2(e) of the Loan Agreement, as applicable, as determined by
the Administrative Agent on such Calculation Date, over (y) the aggregate of the
amounts that will actually be distributed to the Participation Interest Account
on such Distribution Date pursuant to clause “Eleventh” of Section 5.2(b) of the
Loan Agreement, clause “Fifteenth” of Section 5.2(c) of the Loan Agreement or
clause “Tenth” of Section 5.2(e) of the Loan Agreement, as applicable, but not
taking into account any amounts that will actually be distributed pursuant to
clause (ii) thereof which relate to such Shortfall Pledged Policy, as determined
by the Administrative Agent on the related Calculation Date.

“Payment Account” has the meaning set forth in Section 5.1(b) of the Loan
Agreement.

“Payment Instructions” has the meaning set forth in Section 5.2(b) of the Loan
Agreement.

“Payoff Notice” has the meaning set forth in Section 6.5 of the Loan Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Sale Cashflow Date” shall mean the date on which (i) the sum of
(a) the aggregate face amount of all Pledged Policies which were sold pursuant
to Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold
pursuant to clause (iv) of the first sentence of Section 2.7(a) of the Loan
Agreement) and (b) the aggregate face amount of all Pledged Policies which were
sold pursuant to Section 2.7(b) of the Loan Agreement and in respect of which
the Determining Party was the Borrower or the Portfolio Manager (other than
Direct Assumption Policies) exceeds ten percent (10%) of the aggregate face
amount of all the Pledged Policies as of the Closing Date, or (ii) the sum of
(a) the Lender Valuation of all Pledged Policies which were sold pursuant to
Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold pursuant
to clause (iv) of the first sentence of Section 2.7(a) of the Loan Agreement) as
of their respective sale dates and (b) the Lender Valuation of all Pledged
Policies which were sold pursuant to Section 2.7(b) of the Loan Agreement and in
respect of which the Determining Party was the Borrower or the Portfolio Manager
(other than Direct Assumption Policies) exceeds ten percent (10%) of the Lender
Valuation as of the Closing Date or (iii) the sum of (a) the aggregate number of
all Pledged Policies which were sold pursuant to Section 2.7(a) of the Loan
Agreement (other than Pledged Policies sold pursuant to clause (iv) of the first
sentence of Section 2.7(a) of the Loan Agreement) and (b) the aggregate number
of all Pledged Policies which were sold pursuant to Section 2.7(b) of the Loan
Agreement and in respect of which the Determining Party was the Borrower or the
Portfolio Manager (other than Direct Assumption Policies) exceeds ten percent
(10%) of the aggregate number of all Pledged Policies as of the Closing Date.

“Permitted Investment” means, at any time:

(A) marketable obligations issued by or the full and timely payment of which is
directly and fully guaranteed or insured by the United States government or any
other government with an equivalent rating, or any agency or instrumentality
thereof when

 

I-4



--------------------------------------------------------------------------------

such marketable obligations are backed by the full faith and credit of the
United States government or such other equivalently rated government, as the
case may be, but excluding any securities which are derivatives of such
obligations; and

(B) time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating in the highest rating category by Moody’s and in one of the two highest
rating categories by S&P or (ii) is set forth in a list (which may be updated
from time to time) approved in writing by the Required Lenders.

“Permitted Lien” with respect to any Pledged Policy or Subject Policy means a
Lien, security interest, pledge, charge or encumbrance, or similar right or
claim (i) in favor of the Administrative Agent pursuant to the Transaction
Documents, or (ii) in the case of a Retained Death Benefit Policy, in favor of
an original owner, insured or seller or any family member of any of the
foregoing of a Pledged Policy or Subject Policy but only to the extent of the
portion of the death benefit thereof retained by or in favor of such Person.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Physician’s Competency Statement” means, with respect to an Insured, a letter
issued by such Insured’s attending physician confirming that such Insured is
mentally competent as of the date of such letter.

“Pledged Interests” means, collectively, the ownership interests in the Borrower
pledged to the Administrative Agent by the Parent Pledgor pursuant to the
Borrower Interest Pledge Agreement.

“Pledged Policy” means each Policy pledged to secure Advances under the Loan
Agreement that is not a Policy that has been sold or abandoned as contemplated
by Section 2.7 of the Loan Agreement or been released from the Lien of the
Administrative Agent pursuant to Section 2.6 of the Loan Agreement.

“Policy” means any life insurance policy.

“Policy Account” shall have the meaning set forth in the Account Control
Agreement.

“Policy Illustration” means, with respect to any Policy, a level premium, policy
values and Net Death Benefit projection produced by the Issuing Insurance
Company or an agent of the Issuing Insurance Company, using the Issuing
Insurance Company’s current/non-guaranteed values (with a non-guaranteed
interest crediting rate not to exceed two-hundred (200) basis points over the
guaranteed rate) sufficient to carry such Policy to its Policy Maturity Date,
which Policy Illustration is not dated more than three hundred sixty-five
(365) days prior to the applicable Advance Date.

 

I-5



--------------------------------------------------------------------------------

“Policy Loan” means with respect to a Policy, an outstanding loan secured
thereby or that has setoff rights with respect thereto.

“Policy Maturity Date” means, with respect to a Policy, the date specified in
the Policy, including any extensions thereto available and exercised under the
terms of the Policy, on which coverage offered under the Policy terminates.

“Portfolio Manager” means Imperial Finance & Trading, LLC, acting as Portfolio
Manager, or any successor Portfolio Manager.

“Portfolio Manager Fee” shall mean, with respect to each Distribution Date, a
fee in an amount equal to $300 for each Policy that was a Pledged Policy during
the immediately preceding calendar quarter.

“Portfolio Manager Indemnified Amounts” has the meaning set forth in
Section 11.2 of the Loan Agreement.

“Pre-Approved Medical Underwriters” means any two (2) of Fasano, AVS or 21st
Services.

“Premium” means, with respect to any Pledged Policy, as indicated by the
context, any past due premium with respect thereto, or any scheduled premium.

“Priority of Payments” means the priority of payments set forth in Section 5.2
of the Loan Agreement.

“Proposed Additional Policy Advance” has the meaning set forth in Section 2.3(c)
of the Loan Agreement.

“Proposed Additional Policy Advance Notice” has the meaning set forth in
Section 2.3(c) of the Loan Agreement.

“Proposed Initial Advance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.

“Proposed Initial Advance Notice” has the meaning set forth in Section 2.3(a) of
the Loan Agreement.

“Proposed Sale Agreement” has the meaning set forth in Section 2.7(a)(ii) of the
Loan Agreement.

“Protective Advances” has the meaning set forth in Section 2.1(e) of the Loan
Agreement.

“Publicly Traded Company” means a Person whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States of America and any wholly-owned subsidiary of such a Person.

 

I-6



--------------------------------------------------------------------------------

“Purchase Price” means $37,260,895.

“Rate Calculation Date” for any Interest Period, means the last Business Day of
the preceding calendar year.

“Rate Floor” has the meaning set forth in Section 3.1 of the Loan Agreement.

“Receiving Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Recovered Pledged Policy” has the meaning set forth in Section 5.2(f) of the
Loan Agreement.

“Recipient” means the Administrative Agent or a Lender, as applicable.

“Regulatory Change” means, relative to any Affected Party:

(A) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any: (i) United States Federal or state law or
foreign law applicable to such Affected Party, (ii) regulation, interpretation,
directive, requirement or request (whether or not having the force of law)
applicable to such Affected Party of (A) any court or government authority
charged with the interpretation or administration of any law referred to in
clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above;

(B) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or

(C) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Lender hereunder are not entitled to be
included in the zero percent category of off-balance sheet assets for purposes
of any risk-weighted capital guidelines applicable to such Lender or any related
Affected Party.

For the avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board (including, without
limitation, Interpretation No. 46: Consolidation of Variable Interest Entities)
shall constitute a Regulatory Change, regardless of whether it occurred before
or after the date hereof.

“Representatives” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Required Amortization” means, with respect to any Distribution Date, the
product of (i) the Cash Flow Sweep Percentage and (ii) the Available Amount.

 

I-7



--------------------------------------------------------------------------------

“Required Lenders” means Lenders holding more than fifty percent (50%) of the
aggregate Commitments.

“Rescission Period” means, with respect to any Policy, the contractual or
statutory period during which the related Original Owner or any other Person can
rescind the sale of such Policy to the Initial Purchaser.

“Retained Death Benefit Policy” means a Policy in which a Person in addition to
the Securities Intermediary is designated as the “beneficiary” under the Policy
by the related Issuing Insurance Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Sale Price” has the meaning set forth in Section 2.7(a)(ii) of the Loan
Agreement.

“Scheduled Commitment Termination Date” means April 29, 2028, as such date may
be extended pursuant to the written consent of the Borrower and the Lenders.

“Secured Parties” means each Lender, the Administrative Agent and the Affected
Parties.

“Securities Intermediary” means Wilmington Trust, National Association, in its
capacity as securities intermediary under the Account Control Agreement.

“Servicer” means Imperial Finance & Trading, LLC, acting as Servicer, or any
Successor Servicer.

“Servicer Report” has the meaning set forth in the Servicing Agreement.

“Servicer Report Date” means the date the Servicer Report is to be delivered
pursuant to the terms of the Servicing Agreement.

“Servicer Termination Event” has the meaning set forth in the Servicing
Agreement.

“Servicing Agreement” means the Servicing Agreement, dated as of the Closing
Date, among the Servicer, the Administrative Agent, and the Borrower, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

“Servicing Fee” has the meaning set forth in the Servicing Agreement.

“Shortfall Exclusion Election” has the meaning set forth in Section 5.4 of the
Loan Agreement.

“Shortfall Pledged Policy” means, subject to Section 5.4 of the Loan Agreement,
a Pledged Policy in respect of which the related Issuing Insurance Company has
successfully challenged or rescinded (or prevailed in any similar action or
arbitration or a settlement of any such action was consummated) such Pledged
Policy and the result of such challenge or rescission

 

I-8



--------------------------------------------------------------------------------

(or such similar action, arbitration or settlement) was that such Issuing
Insurance Company either (a) paid an amount less than the face amount of such
Pledged Policy plus any applicable statutory interest or (b) did not pay any
portion of the related death benefit to the Securities Intermediary for deposit
into the Collection Account. For avoidance of doubt, any Pledged Policy in
respect of which an Issuing Insurance Company obtains a favorable judgment or
verdict in a challenge or rescission action (or any similar action, including,
without limitation, in an arbitration proceeding), shall be deemed to be a
Shortfall Pledged Policy regardless of whether any appeal is pending, possible
or planned. For purposes of clarity, and not by way of limitation, if a Pledged
Policy becomes a Shortfall Pledged Policy as a result of a legal proceeding or
arbitration proceeding, such Pledged Policy shall be deemed to become a
Shortfall Pledged Policy on the date a judgment, verdict or ruling is rendered,
or in the case of a settlement of any challenge or rescission action, on the
date of execution of any settlement agreement or similar agreement, and
otherwise, on the date designated by the Required Lenders in their discretion
exercised in a commercially reasonable manner.

“Solvent” means with respect to any Person, that as of the date of determination
(A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including contingent
liabilities that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability) of such Person and (z) not less than the amount
that will be required to pay the reasonably projected liabilities on such
Person’s then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Person; (ii) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (iii) such Person
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due; and
(B) such Person is “solvent” within the meaning given that term and similar
terms under Applicable Laws relating to fraudulent transfers and conveyances.

“Subject Policy” means, with respect to an Advance, a Policy proposed to be
pledged by the Borrower in connection with such Advance.

“Subsequent Advance Acceptance” shall have the meaning specified in
Section 2.3(b) of the Loan Agreement.

“Subsequent Advance Date” with respect to any Advance other than the Initial
Advance, shall mean the date that such Advance is made pursuant to and in
accordance with the Loan Agreement.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power
(other than securities or other ownership interests having such power only by
reason of the happening of a contingency which has not occurred) to elect a
majority of the Board of Directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person.

“Successor Servicer” has the meaning set forth in the Servicing Agreement.

 

I-9



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any and all fees (including documentation, recording,
license and registration fees), taxes (including net income, gross income,
franchise, value added, ad valorem, sales, use, property (personal and real,
tangible and intangible) and stamp taxes), levies, imposts, duties, charges,
assessments or withholdings of any nature whatsoever, general or special,
ordinary or extraordinary, together with any and all penalties, fines, additions
to tax and interest thereon, imposed by any Governmental Authority.

“Total Investment” means $76,120,000.

“Transaction Documents” means the Loan Agreement, the Servicing Agreement, the
Assignor Contribution Agreement, the Parent Pledgor Contribution Agreement, the
Borrower Interest Pledge Agreement, the Account Control Agreement, the Fee
Letter, the Lender Notes, the UCC financing statements filed in connection with
any of the foregoing, and in each case any other agreements, instruments,
certificates or documents delivered or contemplated to be delivered thereunder
or in connection therewith, as any of the foregoing may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with the Loan Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unmatured Event of Default” shall mean any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.

“Up-Front Fee” means $4,000,000.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 6.3(f)(ii)(B)(iii) of the Loan Agreement.

“Withholding Agent” means the Securities Intermediary.

 

I-10